Exhibit 10.1
 

 

 
CREDIT AGREEMENT
 
 
dated as of March 19, 2014,
 
among
 
STEAK N SHAKE OPERATIONS, INC.,
 
as Borrower,
 
and
 
THE SUBSIDIARY GUARANTORS PARTY HERETO,
 
as Guarantors,
 
THE LENDERS PARTY HERETO,
 
JEFFERIES FINANCE LLC,
 
as Syndication Agent, Documentation Agent, Book Manager
Administrative Agent and Collateral Agent,


 
JEFFERIES FINANCE LLC and FIFTH THIRD BANK,
 
as Joint Lead Arrangers,


 
and
 
FIFTH THIRD BANK,
 
as Issuing Bank and Swingline Lender

 

 
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page
 
ARTICLE I    DEFINITIONS
1
   
Section 1.01
Defined Terms
1
Section 1.02
Classification of Loans and Borrowings
42
Section 1.03
Terms Generally
42
Section 1.04
Accounting Terms; GAAP
43
Section 1.05
Pro Forma Calculations; Rounding
44
Section 1.06
Resolution of Drafting Ambiguities
44
     
ARTICLE II    THE CREDITS
44
   
Section 2.01
Commitments
44
Section 2.02
Loans
44
Section 2.03
Borrowing Procedure
45
Section 2.04
Evidence of Debt; Repayment of Loans
46
Section 2.05
Fees
47
Section 2.06
Interest on Loans
48
Section 2.07
Termination and Reduction of Commitments
49
Section 2.08
Interest Elections
49
Section 2.09
Amortization of Term Borrowings
50
Section 2.10
Optional and Mandatory Prepayments of Loans
51
Section 2.11
Alternate Rate of Interest
54
Section 2.12
Increased Costs; Change in Legality
54
Section 2.13
Breakage Payments
56
Section 2.14
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
56
Section 2.15
Taxes
58
Section 2.16
Mitigation Obligations; Replacement of Lenders
61
Section 2.17
Swingline Loans
64
Section 2.18
Letters of Credit
66
Section 2.19
Increases of the Term Loan Commitments
71
Section 2.20
Amend and Extend Transactions
73
     
ARTICLE III    REPRESENTATIONS AND WARRANTIES
75
   
Section 3.01
Organization; Powers
75
Section 3.02
Authorization; Enforceability
75
Section 3.03
No Conflicts; No Default
75
Section 3.04
Financial Statements; Projections
76
Section 3.05
Properties
76
Section 3.06
Intellectual Property
77
Section 3.07
Equity Interests and Subsidiaries
78
Section 3.08
Litigation; Compliance with Legal Requirements
79
Section 3.09
Agreements
79
Section 3.10
Federal Reserve Regulations
79
Section 3.11
Investment Company Act, etc
80
Section 3.12
Use of Proceeds
80
Section 3.13
Taxes
80
Section 3.14
No Material Misstatements
80
Section 3.15
Labor Matters
80
Section 3.16
Solvency
80
Section 3.17
Employee Benefit Plans
81

 
 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
Section 3.18
Environmental Matters
81
Section 3.19
Insurance
82
Section 3.20
Security Documents
83
Section 3.21
Anti-Terrorism Law; Foreign Corrupt Practices Act
84
     
ARTICLE IV    CONDITIONS TO CREDIT EXTENSIONS
84
   
Section 4.01
Conditions to Initial Credit Extension
84
Section 4.02
Conditions to All Credit Extensions
87
     
ARTICLE V    AFFIRMATIVE COVENANTS
88
   
Section 5.01
Financial Statements, Reports, etc
88
Section 5.02
Litigation and Other Notices
90
Section 5.03
Existence; Businesses and Properties
91
Section 5.04
Insurance
91
Section 5.05
Obligations and Taxes
92
Section 5.06
Employee Benefits
92
Section 5.07
Maintaining Records; Access to Properties and Inspections; Annual Meetings
93
Section 5.08
Use of Proceeds
93
Section 5.09
Compliance with Environmental Laws; Environmental Reports
93
Section 5.10
Additional Collateral; Additional Guarantors
93
Section 5.11
Security Interests; Further Assurances
96
Section 5.12
Information Regarding Collateral
97
Section 5.13
Maintenance of Corporate Separateness
97
Section 5.14
Maintenance of Ratings
97
Section 5.15
Post-Closing Matters
97
     
ARTICLE VI    NEGATIVE COVENANTS
97
   
Section 6.01
Indebtedness
97
Section 6.02
Liens
99
Section 6.03
Sale and Leaseback Transactions
101
Section 6.04
Investments, Loans and Advances
102
Section 6.05
Mergers and Consolidations
103
Section 6.06
Asset Sales
104
Section 6.07
Acquisitions
105
Section 6.08
Dividends
106
Section 6.09
Transactions with Affiliates
107
Section 6.10
Financial Covenants
107
Section 6.11
Prepayments of Other Indebtedness; Modifications of Organizational Documents,
Acquisition and Certain Other Documents, etc
108
Section 6.12
Limitation on Certain Restrictions on Subsidiaries
109
Section 6.13
Limitation on Issuance of Capital Stock
109
Section 6.14
Business
110
Section 6.15
Limitation on Accounting Changes
110
Section 6.16
Fiscal Periods
110
Section 6.17
No Further Negative Pledge
110
Section 6.18
Anti-Terrorism Law; Anti-Money Laundering
110
Section 6.19
Embargoed Person
111

 
 
-ii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
ARTICLE VII    GUARANTEE
111
   
Section 7.01
The Guarantee
111
Section 7.02
Obligations Unconditional
111
Section 7.03
Reinstatement
113
Section 7.04
Subrogation; Subordination
113
Section 7.05
Remedies
113
Section 7.06
Instrument for the Payment of Money
113
Section 7.07
Continuing Guarantee
113
Section 7.08
General Limitation on Guarantee Obligations
113
Section 7.09
Release of Guarantors
114
Section 7.10
Right of Contribution
114
Section 7.11
Qualified ECP Guarantors
114
     
ARTICLE VIII    EVENTS OF DEFAULT
114
   
Section 8.01
Events of Default
114
Section 8.02
Rescission
117
Section 8.03
[Reserved]
118
Section 8.04
Application of Proceeds
118
     
ARTICLE IX    THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
119
   
Section 9.01
Appointment
119
Section 9.02
Agent in Its Individual Capacity
119
Section 9.03
Exculpatory Provisions
120
Section 9.04
Reliance by Agent
120
Section 9.05
Delegation of Duties
121
Section 9.06
Successor Agent
121
Section 9.07
Non-Reliance on Agent and Other Lenders
121
Section 9.08
Name Agents
122
Section 9.09
Indemnification
122
Section 9.10
[Reserved]
122
Section 9.11
Lender Action
122
Section 9.12
Withholding Taxes
123
Section 9.13
Lender’s Representations, Warranties and Acknowledgements
123
Section 9.14
Security Documents and Guarantee
123
Section 9.15
Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim
125
     
ARTICLE X    MISCELLANEOUS
126
   
Section 10.01
Notices
126
Section 10.02
Waivers; Amendment
128
Section 10.03
Expenses; Indemnity; Damage Waiver
131
Section 10.04
Successors and Assigns
134
Section 10.05
Survival of Agreement
138
Section 10.06
Counterparts; Integration; Effectiveness
138
Section 10.07
Severability
138
Section 10.08
Right of Setoff; Marshalling; Payments Set Aside
138
Section 10.09
Governing Law; Jurisdiction; Consent to Service of Process
139

 
 
-iii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
Section 10.10
Waiver of Jury Trial
140
Section 10.11
Headings
140
Section 10.12
Confidentiality
140
Section 10.13
Interest Rate Limitation
141
Section 10.14
Assignment and Assumption
141
Section 10.15
Obligations Absolute
141
Section 10.16
Waiver of Defenses; Absence of Fiduciary Duties
141
Section 10.17
Reinstatement
142
Section 10.18
USA Patriot Act
142

 
 
-iv-

--------------------------------------------------------------------------------

 
 
ANNEXES
 
Annex I
Initial Lenders and Commitments

Annex II
Applicable Margins

 
SCHEDULES
 
Schedule 1.01(b)
Subsidiary Guarantors

Schedule 1.01(c)
Pledgors

Schedule 1.01(d)
Refinancing Indebtedness

Schedule 1.01(e)
Existing Letters of Credit

Schedule 3.05(c)
Real Property

Schedule 3.06(b)
Ownership; No Claims; Use of Intellectual Property; Protection of Trade Secrets

Schedule 3.07(a)
Subsidiaries

Schedule 3.07(c)
Organizational Chart

Schedule 3.09(c)
Material Agreements

Schedule 3.19
Insurance

Schedule 4.01(f)
Local Counsel

Schedule 6.01(b)
Existing Indebtedness

Schedule 6.02(c)
Existing Liens

Schedule 6.04(b)
Existing Investments

Schedule 6.12
Existing Restrictive Agreements



EXHIBITS
 
Exhibit A
Form of Assignment and Assumption

Exhibit B
Form of Borrowing Request

Exhibit C
Form of Compliance Certificate

Exhibit D
Form of Intercompany Note

Exhibit E
Form of Interest Election Request

Exhibit F
Form of Landlord Access Agreement

Exhibit G
Form of LC Request

Exhibit H
Form of Mortgage

Exhibit I-1
Form of Term Note

Exhibit I-2
Form of Revolving Note

Exhibit I-3
Form of Swingline Note

Exhibit J-1
Form of Perfection Certificate

Exhibit J-2
Form of Perfection Certificate Supplement

Exhibit K
Form of Security Agreement

Exhibit L
Form of Non-Bank Certificate

Exhibit M
Form of Solvency Certificate

Exhibit N-1
Form of Opinion of Borrower’s Special Counsel

Exhibit N-2
Form of Opinion of Borrower’s Local Counsel

 
 
-v-

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
This CREDIT AGREEMENT (this “Agreement”), dated as of March 19, 2014, among
Steak n Shake Operations, Inc., an Indiana corporation (“Borrower”), the
Subsidiary Guarantors (such term and each other capitalized term used but not
defined herein having the meaning given to it in Article I), the Lenders,
Jefferies Finance LLC and Fifth Third Bank, as joint lead arrangers (in such
capacity, the “Arrangers”), Jefferies Finance LLC, as book manager (in such
capacity, the “Book Manager”), as documentation agent for the Lenders (in such
capacity, the “Documentation Agent”), as syndication agent (in such capacity,
the “Syndication Agent”), as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and as collateral agent for the Secured
Parties (in such capacity, the “Collateral Agent”), and Fifth Third Bank, as
swingline lender for the Lenders (in such capacity, the “Swingline Lender”) and
as issuing bank for the Lenders (in such capacity, the “Issuing Bank”).
 
WITNESSETH:
 
WHEREAS, Borrower has requested that the Lenders extend credit in the form of
(a) Initial Term Loans on the Closing Date, in an aggregate principal amount not
in excess of $220,000,000, and (b) Revolving Loans at any time and from time to
time prior to the Revolving Maturity Date, in an aggregate principal amount at
any time outstanding not in excess of $30,000,000. Borrower has requested the
Swingline Lender to extend credit, at any time and from time to time prior to
the Revolving Maturity Date, in the form of Swingline Loans, in an aggregate
principal amount at any time outstanding not in excess of $5,000,000.  Borrower
has requested the Issuing Bank to issue Letters of Credit, in an aggregate face
amount at any time outstanding not in excess of $20,000,000, to support payment
obligations incurred in the ordinary course of business by Borrower and its
Wholly Owned Subsidiaries.
 
WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 3.12.
 
WHEREAS, the Lenders are willing to extend such credit to Borrower, and the
Issuing Bank is willing to issue Letters of Credit for the account of Borrower,
in each case on the terms and subject to the conditions set forth herein.
 
Accordingly, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01            Defined Terms.  As used in this Agreement, the following
terms shall have the meanings specified below:
 
“ABR” when used in reference to any Loan or Borrowing, is used when such Loan
comprising such Borrowing is, or the Loans comprising such Borrowing are,
bearing interest at a rate determined by reference to the Alternate Base Rate in
accordance with the provisions of Article II.
 
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
 
“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan.
 
“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
 
 
 

--------------------------------------------------------------------------------

 
 
“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.
 
“Acquisition Consideration” shall mean the purchase consideration for a
Permitted Acquisition or acquisition permitted pursuant to Section 6.07(f) and
all other payments, directly or indirectly, by Borrower or any of its
Subsidiaries in exchange for, or as part of, or in connection with, such
acquisition, whether paid in cash or by exchange of Equity Interests or of
properties or otherwise and whether payable at or prior to the consummation of
such acquisition or deferred for payment at any future time, whether or not any
such future payment is subject to the occurrence of any contingency, and
includes any and all payments representing the purchase price and any
assumptions of Indebtedness and/or Contingent Obligations, “earn-outs” and other
agreements to make any payment the amount of which is, or the terms of payment
of which are, in any respect subject to or contingent upon the revenues, income,
cash flow or profits (or the like) of any Person or business; provided that any
such future payment that is subject to a contingency shall be considered
Acquisition Consideration only to the extent of the reserve, if any, required
under GAAP (as determined at the time of the consummation of such acquisition)
to be established in respect thereof by Borrower or any of its Subsidiaries.
 
“Additional Amounts” shall have the meaning assigned to such term in Annex II.
 
“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, the greater of (a) (x) an interest rate per annum (rounded
upward, if necessary, to the next 1/100th of 1%) determined by the
Administrative Agent to be equal to the LIBOR Rate for such Eurodollar Borrowing
in effect for such Interest Period divided by (y) 1 minus the Statutory Reserves
(if any) for such Eurodollar Borrowing for such Interest Period and (b) 1.00%
per annum.
 
“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other Person appointed as the successor
administrative agent pursuant to Article IX.
 
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form supplied from time to time by the Administrative Agent.
 
“Advisors” shall mean legal counsel (including local, foreign and in-house
counsel), auditors, accountants, consultants, appraisers, engineers or other
advisors.
 
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that, (x) for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any Person that directly or indirectly owns more than 10%
of any class of Equity Interests of the Person specified or (ii) any Person that
is an officer or director of the Person specified and (y) for purposes of this
Agreement, Jefferies LLC, and its Affiliates shall be deemed to be “Affiliates”
of Jefferies Finance LLC.
 
“Agents” shall mean the Arrangers, the Documentation Agent, the Syndication
Agent, the Administrative Agent, the Collateral Agent and the Book Manager; and
“Agent” shall mean any of them as the context may require.
 
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
 
 
2

--------------------------------------------------------------------------------

 
 
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the next 1/100th of 1%) equal to the greatest of (a) the Base
Rate in effect on such day, (b) the Adjusted LIBOR Rate for a Eurodollar
Borrowing with a one-month Interest Period commencing on such day plus 1.00% and
(c) the Federal Funds Effective Rate in effect on such day plus 0.50%.  If the
Administrative Agent shall have determined (which determination shall be
conclusive and binding absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (c) of the preceding sentence until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in the Base Rate, the Adjusted LIBOR Rate or the Federal
Funds Effective Rate shall be effective on the effective date of such change in
the Base Rate, the Adjusted LIBOR Rate or the Federal Funds Effective Rate,
respectively.
 
“Anti-Terrorism Laws” shall have the meaning assigned to such term in Section
3.21(a).
 
“Applicable Margin” shall mean, for any day, (i) with respect to any Term Loan
that is an ABR Loan, 2.75% per annum, (ii) with respect to any Term Loan that is
a Eurodollar Loan, 3.75% per annum, and (iii) with respect to any Revolving Loan
or Swingline Loan, the applicable percentage set forth in Annex II under the
applicable caption.
 
“Approved Electronic Communications” shall mean any notice, demand,
communication, information, document or other material that any Loan Party
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Agents or the
Lenders by means of electronic communications pursuant to Section 10.01(b).
 
“Approved Fund” shall mean any Person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or investing in bank and other
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Arrangers” shall have the meaning assigned to such term in the preamble hereto.
 
“Asset Sale” shall mean (a) any disposition of any property, by any Company and
(b) any issuance or sale of any Equity Interests of any Subsidiary of Borrower,
in each case, to any Person other than a Loan Party.  Notwithstanding the
foregoing, none of the following shall constitute “Asset Sales”:  (i) any
disposition of assets permitted by, or expressly referred to in, Section
6.04(c), 6.06(a), 6.06(f), 6.06(g), 6.06(h), 6.06(i), 6.06(j) or 6.06(k), (ii)
solely for purposes of clause (a) above, any disposition of any property, by any
Company for Fair Market Value resulting in not more than $2,500,000 in Net Cash
Proceeds per asset sale (or series of related asset sales) and not more than
$7,000,000 in Net Cash Proceeds in any fiscal year, and (iii) any disposition of
any Cracker Barrel Shares or any Lion Fund Interests.
 
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required pursuant to Section 10.04(b)), and accepted by the Administrative
Agent, substantially in the form of Exhibit A, or such other form as shall be
approved by the Administrative Agent.
 
“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to Borrower’s then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
(and substantially similar payments) during the remaining term of the lease
included in any such Sale and Leaseback Transaction.
 
 
3

--------------------------------------------------------------------------------

 
 
“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, as
amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.
 
“Base Amount” shall have the meaning assigned to such term in Section 6.10(b).
 
“Base Rate” shall mean, for any day, the prime rate published in The Wall Street
Journal for such day; provided that if The Wall Street Journal ceases to publish
for any reason such rate of interest, “Base Rate” shall mean the prime lending
rate as set forth on the Bloomberg page PRIMBB Index (or successor page) for
such day (or such other service as determined by the Administrative Agent from
time to time for purposes of providing quotations of prime lending interest
rates); each change in the Base Rate shall be effective on the date such change
is effective.  The prime rate is not necessarily the lowest rate charged by any
financial institution to its customers.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
 
“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers or board of directors, as
applicable, of such Person, or if such limited liability company does not have a
board of managers or board of directors, the functional equivalent of the
foregoing, (iii) in the case of any partnership, the board of directors or board
of managers, as applicable, of the general partner of such Person and (iv) in
any other case, the functional equivalent of the foregoing.
 
“Book Manager” shall have the meaning assigned to such term in the preamble
hereto.
 
“Borrower” shall have the meaning assigned to such term in the preamble hereto.
 
“Borrower Competitor” shall mean those Persons whose primary business consists
of operating restaurants identified by name in writing by Borrower to the
Administrative Agent prior to the Closing Date, as such list may be supplemented
after the Closing Date as reasonably agreed by the Administrative Agent. Any
such supplement to the list of Borrower Competitors will become effective two
Business Days after delivery to the Administrative Agent.  In no event shall a
supplement apply retroactively to disqualify any Lender as of the date of such
supplement.
 
“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
 
“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City, New York or Cincinnati, Ohio, are authorized or
required by law or other governmental action to close; provided, however, that
when used in connection with a Eurodollar Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in Dollar deposits
in the London interbank market.
 
 
4

--------------------------------------------------------------------------------

 
 
“Capital Expenditures” shall mean, without duplication, for any period (a) any
expenditure or commitment to expend money made during such period for any
purchase or other acquisition of any asset including capitalized leasehold
improvements, which would be classified as a fixed or capital asset on a
consolidated balance sheet of Borrower and its Subsidiaries prepared in
accordance with GAAP, and (b) Capital Lease Obligations incurred by such Persons
during such period with respect to real or personal property acquired during
such period, or Synthetic Lease Obligations incurred by such Persons during such
period, but excluding (i) expenditures made in connection with the replacement,
substitution or restoration of property pursuant to Section 2.10(e), (ii) the
purchase price of equipment that is purchased substantially contemporaneously
with the trade-in of existing equipment to the extent that the gross amount of
such purchase price is reduced by the credit granted by the seller of such
equipment for the equipment being traded in at such time, (iii) any Permitted
Acquisitions; and (iv) any acquisitions pursuant to Section 6.07(f).
 
“Capital Lease” shall mean, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.
 
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any Capital Lease, any lease entered
into as part of any Sale and Leaseback Transaction or any Synthetic Lease, or a
combination thereof, which obligations are (or would be, if such Synthetic Lease
or other lease were accounted for as a Capital Lease) required to be classified
and accounted for as Capital Leases on a balance sheet of such Person under
GAAP, and the amount of such obligations shall be the capitalized amount thereof
(or the amount that would be capitalized, if such Synthetic Lease or other lease
were accounted for as a Capital Lease) determined in accordance with GAAP.
 
“Capital Requirements” shall mean, as to any Person, any matter, directly or
indirectly, (i) regarding capital adequacy, capital ratios, capital
requirements, the calculation of such Person’s capital or similar matters, or
(ii) affecting the amount of capital required to be obtained or maintained by
such Person or any Person controlling such Person (including any direct or
indirect holding company), or the manner in which such Person or any Person
controlling such Person (including any direct or indirect holding company),
allocates capital to any of its contingent liabilities (including letters of
credit), advances, acceptances, commitments, assets or liabilities.
 
“Cash Equivalents” shall mean (a) securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than one year from the date of acquisition by such Person, (b) time deposits and
certificates of deposit of any Lender or any commercial bank having, or which is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any state thereof or the District of Columbia having,
capital and surplus aggregating in excess of $500,000,000 and a rating of “BBB+”
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such Person, (c) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (a)
above entered into with any Person meeting the qualifications specified in
clause (b) above, (d) commercial paper issued by any Person incorporated in the
United States having one of the two highest ratings obtainable from Standard &
Poor’s Rating Service or Moody’s Investors Service Inc., in each case maturing
not more than one year after the date of acquisition by such Person, (e)
investments in money market funds or overnight sweep accounts with a Lender or
an Affiliate thereof, in each case, at least 95% of whose assets are comprised
of securities of the types described in clauses (a) through (d) above, and (f)
demand deposit accounts maintained in the ordinary course of business with any
bank meeting the qualifications specified in clause (b) above.
 
 
5

--------------------------------------------------------------------------------

 
 
“Cash Collateralized” shall mean, with respect to any Letter of Credit, as of
any date, that Borrower shall have deposited with the Collateral Agent for the
benefit of the Revolving Lenders, an amount in cash equal to 105% of the LC
Exposure as of such date plus any accrued and unpaid interest thereon.  “Cash
Collateralize” shall have the correlative meaning.
 
“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) interest on any debt paid by the
increase in the principal amount of such debt including by issuance of
additional debt of such kind or the accretion or capitalization of interest as
principal for such period; and (b) items described in clause (c) or, other than
to the extent paid in cash or Cash Equivalents, clause (f) of the definition of
“Consolidated Interest Expense” for such period.
 
“Casualty Event” shall mean any loss of title (other than through a consensual
disposition of such property in accordance with this Agreement) or any loss of
or damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of any Company;
provided that any such event (or series of related events) resulting in Net Cash
Proceeds (i) not exceeding $1,000,000 for any such event (or series of related
events) and (ii) not exceeding in the aggregate for all such events (or series
of related events) $2,000,000 in any fiscal year, shall not be deemed a
“Casualty Event.”  “Casualty Event” shall include any taking of all or any part
of any Real Property of any Person or any part thereof, in or by condemnation or
other eminent domain proceedings pursuant to any Legal Requirement, or by reason
of the temporary requisition of the use or occupancy of all or any part of any
Real Property of any Person or any part thereof by any Governmental Authority,
or any settlement in lieu thereof.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.
 
A “Change in Control” shall mean the occurrence of any of the following:
 
(a)      Holdings at any time ceases to own directly 100% of the Equity
Interests of Borrower or ceases to have the power to vote, or direct the voting
of, any such Equity Interests;
 
(b)      any “Person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
Person or group or its respective subsidiaries, and any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than (i) Sardar Biglari or any of his Affiliates and (ii) any
direct or indirect Subsidiary of Holdings, is or becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that for
purposes of this clause such Person or group shall be deemed to have “beneficial
ownership” of all securities that such Person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of the Voting Stock of
Holdings representing more than 33% of the voting power of the total outstanding
Voting Stock of Holdings on a fully diluted basis (and taking into account all
such securities that such Person or group has the right to acquire (whether
pursuant to an option right or otherwise));
 
(c)      during any period of 12 consecutive months, a majority of the members
of the Board of Directors of Holdings cease to be composed of individuals (i)
who were members of that Board of Directors at the commencement of such period,
(ii) whose election or nomination to that Board of Directors was approved by
individuals referred to in preceding clause (i) constituting at the time of such
election or nomination at least a majority of that Board of Directors or (iii)
whose election or nomination to that Board of Directors was approved by
individuals referred to in preceding clauses (i) and (ii) constituting at the
time of such election or nomination at least a majority of that Board of
Directors (excluding, in the case of both preceding clauses (i) and (ii), any
individual whose initial nomination for, or assumption of office as, a member of
that Board of Directors occurs as a result of an actual (or threatened)
solicitation of proxies or consents for the election or removal of one or more
directors by any Person or group other than a solicitation for the election of
one or more directors by or on behalf of the Board of Directors), or
 
 
6

--------------------------------------------------------------------------------

 
 
(d)      any Person or two or more Persons acting in concert, other than (i)
Sardar Biglari or any of his Affiliates and (ii) any direct or indirect
Subsidiary of Holdings, shall have acquired by contract or otherwise, or shall
have entered into a contract or arrangement that, upon consummation thereof,
will result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of Holdings,
or control over the Voting Stock of Holdings on a fully-diluted basis (and
taking into account all such securities that such Person or Persons have the
right to acquire (whether pursuant to an option right or otherwise))
representing 33% or more of the combined voting power of such Voting Stock.
 
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, order, rule,
regulation, policy, or treaty by any Governmental Authority, (b) any change in
any law, order, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
 
“Charges” shall have the meaning assigned to such term in Section 10.13.
 
“Claims” shall have the meaning assigned to such term in Section 10.03(b).
 
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment, Term Loan Commitment or Swingline
Commitment.
 
“Closing Date” shall mean the date of the initial Credit Extension hereunder.
 
“Closing Date Dividend” shall mean a cash Dividend made by Borrower to Holdings
on the Closing Date in an amount not to exceed $50,000,000.00.
 
“Closing Date Senior Secured Leverage Ratio” shall mean 4.40:1.00.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
 
7

--------------------------------------------------------------------------------

 
 
“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature,
whether now existing or hereafter acquired, pledged or purported to be pledged
as collateral or otherwise subject to a security interest or purported to be
subject to a security interest under any Security Document.
 
“Collateral Account” shall have the meaning assigned to such term in the
Security Agreement.
 
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.
 
“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, Term Loan Commitment or Swingline Commitment.
 
“Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a).
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Communications” shall have the meaning assigned to such term in Section
10.01(b).
 
“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.
 
“Company Headquarters” means the property owned by Indianapolis Office Building
and located at 107 S. Pennsylvania Street, Indianapolis, Indiana 46204.
 
“Compliance Certificate” shall mean a certificate of a Financial Officer of
Borrower substantially in the form of Exhibit C or such other form as may be
approved by the Administrative Agent and Borrower.
 
“Confidential Information Memorandum” shall mean that certain confidential
information memorandum dated February 2014.
 
“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Borrower and its Subsidiaries (other than cash, cash
equivalents, marketable securities and deferred taxes) which may properly be
classified as current assets on a consolidated balance sheet of Borrower and its
Subsidiaries in accordance with GAAP; provided, however, that “Consolidated
Current Assets” shall not include any real property assets held for sale
regardless of whether those assets are classified as current assets in
accordance with GAAP.
 
“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Borrower and its Subsidiaries which may properly be
classified as current liabilities (other than deferred taxes and the current
portion of any Loans) on a consolidated balance sheet of Borrower and its
Subsidiaries in accordance with GAAP.
 
“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 
 
8

--------------------------------------------------------------------------------

 
 
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, without duplication, in each case
only to the extent (and in the same proportion) deducted in determining such
Consolidated Net Income (and with respect to the portion of Consolidated Net
Income attributable to any Subsidiary of Borrower only if a corresponding amount
of cash would be permitted to be distributed to Borrower by such Subsidiary by
operation of the terms of its Organizational Documents and all agreements,
instruments, Orders and other Legal Requirements applicable to such Subsidiary
or its equityholders during such period:
 
(a)      Consolidated Interest Expense for such period;
 
(b)      Consolidated Amortization Expense for such period;
 
(c)      Consolidated Depreciation Expense for such period;
 
(d)      Consolidated Tax Expense for such period; and
 
(e)      the aggregate amount of all other non-cash items reducing Consolidated
Net Income (excluding any non-cash charge that results in an accrual of a
reserve for cash charges in any future period or the amortization of a prepaid
cash item that was paid in a prior period or any write-down or write-off of
assets for such period); and
 
(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period.
 
“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the
ratio of:  (a) Consolidated EBITDA for such Test Period minus the aggregate
amount of Capital Expenditures for such Test Period, to the extent paid in cash
plus the Consolidated Rental Expense for such Test Period; to (b) Consolidated
Fixed Charges for such Test Period.
 
“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of
 
(a)      Consolidated Interest Expense for such period (net of the consolidated
interest income of Borrower and its Subsidiaries for such period);
 
(b)      the principal amount of all scheduled amortization payments on all
Indebtedness (including the principal component of all Capital Lease Obligations
of Borrower and its Subsidiaries for such period) as determined on the first day
of the respective period (or, with respect to a given issuance of Indebtedness
incurred thereafter, on the date of the incurrence thereof);
 
(c)      all cash payments in respect of Taxes (including federal, state, local
and foreign income taxes) made during such period (net of any cash refund in
respect of income taxes actually received by Borrower and its Subsidiaries
during such period);
 
(d)      all cash Dividends paid to Holdings by Borrower during such period
(excluding the Closing Date Dividend); and
 
(e)      Consolidated Rental Expense for such period.
 
 
9

--------------------------------------------------------------------------------

 
 
In determining the Consolidated Fixed Charges for any period (1) pro forma
effect will be given to: the acquisition (whether by purchase, merger or
otherwise) or disposition (whether by sale, merger or otherwise) of any property
or assets acquired or disposed of by Borrower and/or any of its Subsidiaries
since the first day of such period, as if such acquisition or disposition
occurred on the first day of such period; (2) interest on Indebtedness bearing a
floating interest rate will be computed as if the rate as of the last day of the
period had been the applicable rate for the entire period; (3) if such
Indebtedness bears, at the option of Borrower and/or any of its Subsidiaries, a
fixed or floating rate of interest, interest thereon will be computed by
applying, at the option of Borrower, either the fixed or floating rate; and (4)
interest on Indebtedness under a revolving credit facility will be computed
based upon the average daily balance of such Indebtedness during such period.
 
“Consolidated Indebtedness” shall mean, as at any date of determination, without
duplication, the aggregate amount of all Indebtedness and all LC Exposure of
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP.
 
“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Borrower and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP plus, without
duplication:
 
(a)      imputed interest on Capital Lease Obligations and Attributable
Indebtedness of Borrower and its Subsidiaries for such period;
 
(b)      commissions, discounts and other fees and charges owed by Borrower or
any of its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing, receivables financings and similar
credit transactions for such period;
 
(c)      amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by Borrower or any of its Subsidiaries for
such period;
 
(d)      cash contributions to any employee stock ownership plan or similar
trust made by Borrower or any of its Subsidiaries to the extent such
contributions are used by such plan or trust to pay interest or fees to any
Person (other than Borrower or any of its Wholly Owned Subsidiaries) in
connection with Indebtedness incurred by such plan or trust for such period;
 
(e)      all interest paid or payable with respect to discontinued operations of
Borrower or any of its Subsidiaries for such period;
 
(f)      the interest portion of any payment obligations of Borrower or any of
its Subsidiaries for such period deferred for payment at any future time,
whether or not such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness and/or Contingent Obligations, “earn-outs”
and other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any Person or business; and
 
(g)      all interest on any Indebtedness of Borrower or any of its Subsidiaries
of the type described in clause (e) or (j) of the definition of “Indebtedness”
for such period;
 
provided that (a) to the extent directly related to the Transactions, debt
issuance costs, debt discount or premium and other financing fees and expenses
shall be excluded from the calculation of Consolidated Interest Expense and
(b) Consolidated Interest Expense shall be calculated after giving effect to
Hedging Agreements (including associated costs) intended to protect against
fluctuations in interest rates, but excluding unrealized gains and losses with
respect to any such Hedging Agreements.
 
 
10

--------------------------------------------------------------------------------

 
 
“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein), without duplication:
 
(a)      the net income (or loss) of any Person (other than a Subsidiary of
Borrower) in which any Person other than Borrower or any of its Subsidiaries has
an ownership interest, except to the extent that cash in an amount equal to any
such income has actually been received by Borrower or (subject to clause (b)
below) any of its Wholly Owned Subsidiaries from such Person during such period;
provided that, Consolidated Net Income shall not include any (i) net income (or
loss) of Borrower on account of any Lion Fund Interests or (ii) any gain (or
loss) on the sale or other disposition of any Cracker Barrel Shares;
 
(b)      the net income of any Subsidiary of Borrower during such period to the
extent that the declaration and/or payment of dividends or similar distributions
by such Subsidiary of that income is not permitted by operation of the terms of
its Organizational Documents or any agreement, instrument, Order or other Legal
Requirement applicable to that Subsidiary or its equityholders during such
period, except that Borrower’s equity in net loss of any such Subsidiary for
such period shall be included in determining Consolidated Net Income;
 
(c)      any non-cash gain (or loss), together with any related provisions for
taxes on any such gain (or the tax effect of any such loss), realized during
such period by Borrower or any of its Subsidiaries upon any disposition of
assets by Borrower or any of its Subsidiaries;
 
(d)      non-cash gains and losses due solely to fluctuations in currency values
and the related tax effects determined in accordance with GAAP for such period;
 
(e)      earnings resulting from any reappraisal, revaluation or write-up of
assets;
 
(f)      any extraordinary non cash gain (or extraordinary non cash loss),
together with any related provision for taxes on any such non cash gain (or the
tax effect of any such non cash loss), recorded or recognized by Borrower or any
of its Subsidiaries during such period;
 
(g)      non-cash gains and losses resulting from any reappraisal, revaluation,
write-down or write-up of assets (including intangible assets, goodwill and
deferred financing costs);
 
(h)      unrealized gains and losses with respect to Hedging Obligations for
such period;
 
(i)      any non-cash extraordinary or non-cash nonrecurring gain (or
extraordinary or nonrecurring loss), together with any related provision for
taxes on any such gain (or the tax effect of any such loss), recorded or
recognized by Borrower or any of its Subsidiaries during such period (for the
avoidance of doubt, the write-off of capitalized expenses incurred in connection
with the indebtedness listed on Schedule 1.01(d) and the transactions related
thereto shall be included as a nonrecurring loss pursuant to this clause (i));
and
 
 
11

--------------------------------------------------------------------------------

 
 
(j)      with respect to each fiscal quarter set forth in the table below, the
amount of emerging business expansion expenses set forth opposite such fiscal
quarter in the table below:
 
Fiscal Quarter
Expense Amount
April 10, 2013
$3,000,000.00
July 3, 2013
$3,000,000.00
September 25, 2013
$3,500,000.00
December 18, 2013
$1,500,000.00
April 9, 2014
$1,500,000.00
July 2, 2014
$1,500,000.00
September 24, 2014
$1,500,000.00



 
For purposes of this definition of “Consolidated Net Income,” “nonrecurring”
means any gain or loss as of any date that (i) did not occur in the ordinary
course of Borrower’s or its Subsidiaries’ business and (ii) is of a nature and
type that has not occurred in the prior twelve month period and is not
reasonably expected to occur in the future.
 
“Consolidated Rental Expense” shall mean, for any period, the aggregate amount
of all fixed payments that Borrower and its Subsidiaries are required to make as
lessee under, or by the terms of, any lease during such period.
 
“Consolidated Senior Secured Indebtedness” shall mean, as at any date of
determination, without duplication, the aggregate amount of all senior
Indebtedness of Borrower and its Subsidiaries that is secured by a Lien on any
asset of Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP.
 
“Consolidated Tax Expense” shall mean, for any period, the tax expense
(including federal, state, local and foreign income taxes) of Borrower and its
Subsidiaries, for such period, determined on a consolidated basis in accordance
with GAAP.
 
“Contingent Obligation” shall mean, as to any Person, any obligation, agreement,
understanding or arrangement of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation, agreement, understanding or
arrangement of such Person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth, net equity,
liquidity, level of income, cash flow or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the primary obligor of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation, (d) with respect to bankers’
acceptances, letters of credit and similar credit arrangements, until a
reimbursement or equivalent obligation arises (which reimbursement obligation
shall constitute a primary obligation), or (e) otherwise to assure or hold
harmless the primary obligor of any such primary obligation against loss (in
whole or in part) in respect thereof; provided, however, that the term
“Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties given in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation, or portion thereof, in respect of
which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable, whether singly or
jointly, pursuant to the terms of the instrument, agreements or other documents
or, if applicable, unwritten agreement, evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.
 
 
12

--------------------------------------------------------------------------------

 
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.
 
“Corrective Extension Amendment”  has the meaning set forth in Section 2.20(f).
 
“Cracker Barrel” shall mean Cracker Barrel Old Country Store, Inc., a Tennessee
corporation.
 
“Cracker Barrel Shares” shall mean the shares of common stock of Cracker Barrel
owned by Borrower on the Closing Date.
 
“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the extension
of the expiry date or renewal, or any amendment or other modification to
increase the amount, of any existing Letter of Credit, by the Issuing Bank.
 
“Credit Facilities” shall mean the revolving credit, swingline, letter of credit
and term loan facilities provided for hereunder (including any increases in such
facilities pursuant to Section 2.19 and extensions of such term loan facilities
pursuant to Section 2.20).
 
“Cumulative Credit Availability” means, as of any date, an amount (which shall
not be less than zero), determined on a cumulative basis, equal to, without
duplication:
 
 
(a)
$10,000,000; plus

 
 
(b)
the Retained Excess Cash Flow Amount; plus

 
 
(c)
the cumulative amount of Net Cash Proceeds received after the Closing Date that
have been contributed as a capital contribution to Borrower, or otherwise
received by Borrower in respect of the issuance of Qualified Capital Stock by
Borrower, but excluding any such sale or issuance by Borrower of its Equity
Interests upon exercise of any warrant or option to directors, officers or
employees of any Company; provided that such proceeds were not obtained in
connection with the Transactions; plus

 
 
(d)
an amount equal to any cash actually received by Borrower or any Subsidiary in
respect of any Investments made pursuant to Section 6.04(m) to the extent
constituting a return of capital or other return with respect to such
Investment; provided, that in no case shall such amount exceed the amount of
such Investment made pursuant to Section 6.04(m); minus

 
 
(e)
the cumulative amount of Investments made in reliance on Section 6.04(m) minus

 
 
(f)
the cumulative amount of Dividends made in reliance on Section 6.08(g) minus

 
 
13

--------------------------------------------------------------------------------

 
 
 
(g)
the cumulative amount of Capital Expenditures made in reliance on Section
6.10(b) minus

 
 
(h)
the cumulative amount of Subordinated Indebtedness repayments made in reliance
on Section 6.11(a).

 
“Debt Issuance” shall mean the incurrence by any Company of any Indebtedness
after the Closing Date (other than as permitted by Section 6.01).
 
“Debt Service” shall mean, for any period, Cash Interest Expense for such period
plus scheduled principal amortization and mandatory principal repayments
(whether pursuant to this Agreement or otherwise) of all Indebtedness for such
period.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
 
“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.
 
“Default Excess” shall have the meaning assigned to such term in Section
2.16(c).
 
“Default Period” shall have the meaning assigned to such term in Section
2.16(c).
 
“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).
 
“Defaulted Loan” has the meaning set forth in Section 2.16(c).
 
“Defaulting Lender” shall mean any Lender that has (a) failed to fund its
portion of any Borrowing, or any portion of its participation in any Letter of
Credit or Swingline Loan, within one Business Day of the date on which it shall
have been required to fund the same, unless the subject of a good faith dispute
between Borrower and such Lender related hereto, (b) notified Borrower, the
Administrative Agent, any Issuing Bank, the Swingline Lender or any other Lender
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
agreements in which it commits to extend credit generally, (c) failed, within
three Business Days after written request by the Administrative Agent or
Borrower, to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans (unless the subject of a
good faith dispute between Borrower and such Lender) and participations in then
outstanding Letters of Credit and Swingline Loans; provided that any such Lender
shall cease to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Administrative Agent or Borrower, (d) otherwise failed to
pay over to Borrower, the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within one Business Day of the date
when due (unless the subject of a good faith dispute), or (e) after the Closing
Date (i) been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its Properties or assets to be,
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, unless, in the case of any
Lender referred to in this clause (e), Borrower, the Administrative Agent, the
Swingline Lender and each Issuing Bank shall be satisfied that such Lender
intends, and has all approvals required to enable it, to continue to perform its
obligations as a Lender hereunder; provided, however, that no Lender shall be
deemed to be a Defaulting Lender under this clause (e) solely by virtue of an
Undisclosed Administration. For the avoidance of doubt, a Lender shall not be
deemed to be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in such Lender or its parent by a
Governmental Authority; provided that, as of any date of determination, the
determination of whether any Lender is a Defaulting Lender hereunder shall not
take into account, and shall not otherwise impair, any amounts funded by such
Lender which have been assigned by such Lender to an SPC pursuant to Section
10.04(h).  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination by the Administrative Agent to Borrower and each
other Lender.
 
 
14

--------------------------------------------------------------------------------

 
 
“disposition” shall mean, with respect to any property, any conveyance, sale,
lease, sublease, assignment, transfer or other disposition of such property
(including (i) by way of merger or consolidation or amalgamation, (ii) any Sale
and Leaseback Transaction and (iii) any Synthetic Lease).
 
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security or instrument into which it is convertible or
for which it is exchangeable or exercisable), or upon the happening of any
event, (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the first anniversary of the
Final Maturity Date, (b) is convertible into or exchangeable or exercisable
(unless at the sole option of the issuer thereof) for (i) debt securities or
other indebtedness or (ii) any Equity Interests referred to in (a) above, in
each case at any time on or prior to the first anniversary of the Final Maturity
Date, or (c) contains any repurchase or payment obligation which may come into
effect prior to the first anniversary of the Final Maturity Date.
 
“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such Person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such Person with
respect to its Equity Interests), or set aside or otherwise reserved, directly
or indirectly, any funds for any of the foregoing purposes, or shall have
permitted any of its Subsidiaries to purchase or otherwise acquire for
consideration any of the outstanding Equity Interests of such Person (or any
options or warrants issued by such Person with respect to its Equity
Interests).  Without limiting the foregoing, “Dividends” with respect to any
Person shall also include all payments made or required to be made by such
Person with respect to any stock appreciation rights, plans, equity incentive or
achievement plans or any similar plans or setting aside of or otherwise
reserving any funds for the foregoing purposes.
 
“Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.
 
“Dollars” or “$” shall mean lawful money of the United States.
 
“ECP” has the meaning assigned to such term in the definition of Excluded Swap
Obligation.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.04(b) (subject to such consents, if any, as may be
required under Section 10.04(b)).
 
“Embargoed Person” shall have the meaning assigned to such term in Section 6.19.
 
 
15

--------------------------------------------------------------------------------

 
 
“Employee Benefit Plan” shall mean any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was maintained, contributed to, or required to
be maintained or contributed to by any Company or any of its ERISA Affiliates.
 
“Environment” shall mean any surface or subsurface physical medium or natural
resource, including air, land, soil, surface waters, ground waters, stream and
river sediments, biota and any indoor area, surface or physical medium.
 
“Environmental Claim” shall mean any claim, notice, demand, Order, action, suit,
proceeding, or other communication alleging or asserting liability or
obligations under or relating to Environmental Law, including liability or
obligation for investigation, assessment, remediation, removal, cleanup,
response, corrective action, monitoring, post-remedial or post-closure studies,
investigations, operations and maintenance, injury, damage, destruction or loss
to natural resources, personal injury, wrongful death, property damage, fines,
penalties or other costs resulting from, related to or arising out of (i) the
presence, Release or threatened Release of Hazardous Material in, on, into or
from the Environment at any location or (ii) any violation of or non-compliance
with Environmental Law, and shall include any claim, notice, demand, Order,
action, suit or proceeding seeking damages (including the costs of remediation),
contribution, indemnification, cost recovery, penalties, fines, indemnities,
compensation or injunctive relief resulting from, related to or arising out of
the presence, Release or threatened Release of Hazardous Material or alleged
injury or threat of injury to human health, safety or the Environment.
 
“Environmental Law” shall mean any and all applicable current and future Legal
Requirements relating to human health or safety or the Environment, the Release
or threatened Release of Hazardous Material, natural resources or natural
resource damages, or, to the extent relating to exposure to Hazardous Materials,
occupational safety or health.
 
“Environmental Permit” shall mean any permit, license, approval, consent,
registration, notification, exemption or other authorization required by or from
a Governmental Authority under any Environmental Law.
 
“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited), or if such
Person is a limited liability company, membership interests and any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of property of, such partnership,
whether outstanding on the date hereof or issued on or after the Closing Date,
but excluding debt securities convertible or exchangeable into such equity.
 
“Equity Issuance” shall mean, without duplication, (i) any issuance or sale by
Borrower after the Closing Date of any Equity Interests in Borrower (including
any Equity Interests issued upon exercise of any warrant or option or
equity-based derivative) or any warrants or options or equity-based derivatives
to purchase Equity Interests in Borrower, (ii) any Preferred Stock Issuance or
(iii) any contribution to the capital of Borrower.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, the regulations promulgated thereunder and any
successor statute.
 
“ERISA Affiliate” shall mean, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.  Any former ERISA Affiliate of a Person
or any of its Subsidiaries shall continue to be considered an ERISA Affiliate of
such Person or such Subsidiary within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of such Person or such
Subsidiary and with respect to liabilities arising after such period for which
such Person or such Subsidiary could reasonably be expected to be liable under
the Code or ERISA, but in no event for more than six years after such period if
no such liability has been asserted against such Person or such Subsidiary;
provided, however, that such Person or such Subsidiary shall continue to be an
ERISA Affiliate of such Person or such Subsidiary after the expiration of the
six-year period solely with respect to any liability asserted against such
Person or such Subsidiary prior to the expiration of such six-year period.
 
 
16

--------------------------------------------------------------------------------

 
 
“ERISA Event” shall mean (i) a “reportable event” within the meaning of Section
4043 of ERISA and the regulations issued thereunder with respect to any Pension
Plan; (ii) the failure to meet the minimum funding standard of Section 412 of
the Code with respect to any Pension Plan (whether or not waived) or the failure
to make by its due date a required installment of a material amount under
Section 430(j) of the Code with respect to any Pension Plan or the failure to
make any required contribution of a material amount to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by any
Company or any of its ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to any Company pursuant to Section 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which could reasonably be expected to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (vi) the imposition of liability of a
material amount on any Company or any of its ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (vii) the withdrawal of any Company or any of its ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan, or the receipt by any
Company or any of its ERISA Affiliates of notice from any Multiemployer Plan
that it is in reorganization or insolvency pursuant to Section 4241 or 4245 of
ERISA, or that it intends to terminate or has terminated under Section 4041A or
4042 of ERISA, if, in any such case, there is potential liability of a material
amount of any Company therefor; (viii) the assertion of a material claim (other
than routine claims for benefits) against any Employee Benefit Plan, or the
assets thereof, or against any Company or any of its ERISA Affiliates in
connection with any Employee Benefit Plan; (ix) receipt from the Internal
Revenue Service of notice of the failure of any Pension Plan (or any other
Employee Benefit Plan intended to be qualified under Section 401(a) of the Code)
to qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under Section
501(a) of the Code; (x) the imposition of a Lien pursuant to Section 401(a)(29)
or 430(k) of the Code or pursuant to ERISA with respect to any Pension Plan; or
(xi) the occurrence of a non-exempt prohibited transaction (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability of a material amount to any Company or any of
its ERISA Affiliates.
 
“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.
 
“Eurodollar Loan” shall mean any Eurodollar Revolving Loan or Eurodollar Term
Loan.
 
“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.
 
“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate.
 
 
17

--------------------------------------------------------------------------------

 
 
“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate.
 
“Event of Default” shall have the meaning assigned to such term in Section 8.01,
and shall include any Default.
 
“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, the sum, without
duplication, of:
 
(a)           the sum, without duplication, of:
 
(i)           Consolidated EBITDA for such Excess Cash Flow Period;
 
(ii)           cash items of income during such Excess Cash Flow Period not
included in calculating Consolidated EBITDA;
 
(iii)          the decrease, if any, in the Net Working Capital from the
beginning to the end of such Excess Cash Flow Period; and
 
(iv)         the reversal, during such Excess Cash Flow Period, of any reserve
established pursuant to clause (b)(i) below; minus
 
(b)           the sum, without duplication, of:
 
(i)           the amount of any cash Consolidated Tax Expense paid or payable by
Borrower and its Subsidiaries with respect to such Excess Cash Flow Period and
for which, to the extent required under GAAP, reserves have been established;
 
(ii)           the amount of any cash Permitted Tax Distributions paid during
such Excess Cash Flow Period;
 
(iii)          the amount of any distributions from Lion Fund in respect of any
Lion Fund Interests and any dividends from Cracker Barrel in respect of any
Cracker Barrel Shares, in each case during such Excess Cash Flow Period;
 
(iv)         the amount of any net proceeds from any sale or other disposition
of any Lion Fund Interests or any Cracker Barrel Shares during such Excess Cash
Flow Period;
 
(v)           the amount of Debt Service for such Excess Cash Flow Period;
 
(vi)         permanent repayments and prepayments of Indebtedness made by
Borrower and its Subsidiaries during such Excess Cash Flow Period but only to
the extent that (A) (i) such repayments and prepayments by their terms cannot be
reborrowed or redrawn, and (ii) such repayments and prepayments do not occur in
connection with a refinancing of all or a portion of such Indebtedness, (B) the
amounts used to make such payments are funded from Internally Generated Funds,
and (C) the amount of such repayments and prepayments of Indebtedness (other
than the Term Loans) do not exceed $10,000,000;
 
(vii)        the sum of (i) Capital Expenditures made in cash in accordance with
Section 6.10 during such Excess Cash Flow Period, to the extent funded from
Internally Generated Funds, (ii) cash consideration paid during such Excess Cash
Flow Period to make Permitted Acquisitions to the extent funded from Internally
Generated Funds, and (iii) cash consideration paid during such Excess Cash Flow
Period to make acquisitions permitted pursuant to Section 6.07(f) to the extent
funded from Internally Generated Funds;
 
 
18

--------------------------------------------------------------------------------

 
 
(viii)       the increase, if any, in the Net Working Capital from the beginning
to the end of such Excess Cash Flow Period; and
 
(ix)          cash items of expense (including losses) during such Excess Cash
Flow Period not deducted in calculating Consolidated EBITDA.
 
 “Excess Cash Flow Period” shall mean (i) the period, taken as one accounting
period, beginning on April 10, 2014 and ending on September 24, 2014, and (ii)
each fiscal year of Borrower thereafter.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934.
 
“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason not to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (an “ECP”) at the time the Guarantee of
such Subsidiary Guarantor or the grant of such security interest becomes
effective with respect to such related Swap Obligation.  If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes illegal.
 
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) net income imposed as a result of such
recipient being organized under the laws of, or having its principal office
located in, or, in the case of any Lender, its applicable lending office located
in, the jurisdiction imposing such tax and (b) in the case of a Foreign Lender
(other than an Eligible Assignee pursuant to a request by Borrower under Section
2.16), any United States federal withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure or inability (other than as a result of a Change
in Law) to comply with Section 2.15(f), except, in each case, to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from Borrower with respect to such withholding tax pursuant to Section
2.15(a) (it being understood and agreed, for the avoidance of doubt, that any
withholding tax imposed on a Foreign Lender as a result of a Change in Law
occurring after the time such Foreign Lender became a party to this Agreement
shall not be an Excluded Tax) and (c) any United States federal withholding tax
imposed as a result of FATCA.
 
“Executive Order” shall have the meaning assigned to such term in Section
3.21(a).
 
“Existing Letter of Credit” shall mean each letter of credit previously issued
by Fifth Third Bank that (a) is outstanding on the Closing Date and (b) is
listed on Schedule 1.01(e).
 
“Existing Hedge Agreement” shall mean, collectively, (i) the Master Agreement,
dated as of January 25, 2011, between Borrower and Fifth Third Bank, (ii) the
Confirmation, dated as of February 1, 2011, between Borrower and Fifth Third
Bank, and (iii) the Confirmation, dated as of October 11, 2012, between Borrower
and Fifth Third Bank.
 
 
19

--------------------------------------------------------------------------------

 
 
“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).
 
“Existing Term Loan Class” has the meaning set forth in Section 2.20(a).
 
“Extended Term Loan Maturity Date” means with respect to any tranche of Extended
Term Loans, the final maturity date applicable thereto as specified in the
applicable Extension Notice accepted by the respective Extending Lender or
Extending Lenders.
 
“Extended Term Loans” has the meaning set forth in Section 2.20(a).
 
“Extending Lender” has the meaning set forth in Section 2.20(a).
 
“Extension”  has the meaning set forth in Section 2.20(a).
 
“Extension Amendment” has the meaning set forth in Section 2.20(a).
 
“Extension Notice” has the meaning set forth in Section 2.20(a).
 
“Extension Offer” has the meaning set forth in Section 2.20(a).
 
“Extension Series” means all Extended Term Loans that are established pursuant
to the same Extension Amendments (or any subsequent Extension Amendment to the
extent such Extension Amendment expressly provides that the Extended Term Loans
provided for therein are intended to be part of any previously established
Extension Series) and that provide for the same interest margins, extension
fees, if any, and amortization schedule.
 
 “Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the Board of
Directors or, pursuant to a specific delegation of authority by such Board of
Directors or a designated senior executive officer, of Borrower, or the
Subsidiary of Borrower selling such asset.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
 
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary to the next 1/100th of 1%) of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.
 
“Fee Letter” shall mean (i) Section 4 of the Engagement Letter, dated February
25, 2014, between Borrower and Jefferies Finance LLC and (ii) the Fee Letter,
dated March 13, 2014, between Borrower and Fifth Third Bank.
 
 
20

--------------------------------------------------------------------------------

 
 
“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees, the Fronting Fees and the other fees referred to in Section
2.05(d).
 
“Final Maturity Date” shall mean the later of (i) the Revolving Maturity Date,
(ii) the Initial Term Loan Maturity Date and (iii) each Extended Term Loan
Maturity Date.
 
“Financial Covenant Default” shall mean (i) a failure to comply with the
financial covenant set forth in Section 6.10(a) or (ii) the taking of any action
by Borrower or its Subsidiaries if such action was prohibited hereunder solely
due to the existence of a Financial Covenant Default of the type described in
clause (i) of this definition.  It is understood and agreed that this definition
may not be amended without the written consent of the Required Revolving
Lenders.
 
“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.
 
“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) a citizen or resident of the United States, (ii) a
corporation or entity treated as a corporation created or organized in or under
the laws of the United States, or any political subdivision thereof, (iii) an
estate whose income is subject to U.S. federal income taxation regardless of its
source or (iv) a trust if a court within the United States is able to exercise
primary supervision over the administration of such trust and one or more United
States Persons have the authority to control all substantial decisions of such
trust.
 
“Foreign Plan” means each “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained, contributed to, or required to be maintained or
contributed to, by any Company.
 
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.
 
“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).
 
“Funding Default” shall have the meaning assigned to such term in Section
2.16(c).
 
“GAAP” shall mean generally accepted accounting principles in the United States,
or successors thereto (e.g., subject to Section 1.04, IFRS) applied on a
consistent basis.
 
“Governmental Authority” shall mean any federal, state, local or foreign
(whether civil, criminal, military or otherwise) court, central bank or
governmental agency, tribunal, authority, instrumentality or regulatory body or
any subdivision thereof or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Governmental Real Property Disclosure Requirements” shall mean any Legal
Requirement of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or any notification, registration or filing to or
with any Governmental Authority, in connection with the disposition (including
any transfer of control) of any Real Property, facility, establishment or
business, as may be required under any applicable Environmental Law or of any
actual or threatened presence or Release in, on, into or from the Environment,
or the use, disposal or handling of Hazardous Material on, at, under, from or
near the Real Property, facility, establishment or business to be sold,
acquired, leased, mortgaged, assigned or transferred.
 
 
21

--------------------------------------------------------------------------------

 
 
“Granting Lender” shall have the meaning assigned to such term in Section
10.04(h).
 
“Guaranteed Obligations” shall have the meaning assigned to such term in Section
7.01.  Notwithstanding anything to the contrary contained herein or in any other
Loan Document, in no event will Guaranteed Obligations include any Excluded Swap
Obligations.
 
“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Subsidiary Guarantors.
 
“Hazardous Materials” shall mean hazardous substances, hazardous wastes,
hazardous materials, polychlorinated biphenyls (“PCBs”) or any substance or
compound containing PCBs, asbestos or any asbestos-containing materials in any
form or condition, lead-based paint, urea formaldehyde, pesticides, radon or any
other radioactive materials including any source, special nuclear or by-product
material, petroleum, petroleum products, petroleum-derived substances, crude oil
or any fraction thereof, any toxic mold, microbial or fungal contamination that
could pose a risk to human health or the Environment or would negatively impact
the condition of the Real Property in any material respect or any other
pollutants, contaminants, chemicals, wastes, materials, compounds, constituents
or substances subject to regulation under, or which can give rise to liability
or obligations under, any Environmental Laws.
 
“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.
 
“Hedging Obligations” shall mean obligations (not including any Excluded Swap
Obligations) under or with respect to Hedging Agreements.
 
“Hedging Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any netting agreements
relating to such Hedging Agreements (to the extent, and only to the extent, such
netting agreements are legally enforceable in Insolvency Proceedings against the
applicable counterparty obligor thereunder), (i) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (ii) for any
date prior to the date referenced in preceding clause (i), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).
 
“Holdings” shall mean Biglari Holdings Inc., an Indiana corporation.
 
 
22

--------------------------------------------------------------------------------

 
 
“IFRS” means International Financial Reporting Standards issued by the
International Accounting Standards Board (or the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or the SEC, as
the case may be), as in effect from time to time.
 
“Immaterial Subsidiary” shall mean, as of any date of determination, any Wholly
Owned Subsidiary of Borrower whose Consolidated EBITDA attributable to such
Subsidiary (on a consolidated basis including its Subsidiaries) for such Test
Period does not exceed 1% of the Consolidated EBITDA attributable to Borrower
and its Subsidiaries on a consolidated basis; provided, however, that (x) a
Wholly Owned Subsidiary of Borrower that no longer meets the foregoing
requirements of this definition or is otherwise required to become a Loan Party
pursuant to Section 5.10 shall no longer constitute an Immaterial Subsidiary for
purposes of this Agreement and (y) notwithstanding the foregoing, Borrower may
elect to cause an Immaterial Subsidiary to become a Loan Party pursuant to
Section 4.01 or 5.10, as the case may be, in which case such Immaterial
Subsidiary shall, upon satisfaction of the provisions of either such Section, no
longer constitute an Immaterial Subsidiary.  Notwithstanding the foregoing, (i)
if the Consolidated EBITDA attributable to all Immaterial Subsidiaries as of
such Test Period exceeds 5% of the Consolidated EBITDA attributable to Borrower
and its Subsidiaries on a consolidated basis, Borrower shall designate
sufficient Immaterial Subsidiaries as no longer constituting Immaterial
Subsidiaries to eliminate such excess (or, if Borrower shall have failed to
designate such Subsidiaries within 20 Business Days of such excess arising,
Subsidiaries shall automatically be deemed not to constitute Immaterial
Subsidiaries in descending order based on the amounts of their contributions to
Consolidated EBITDA until such excess shall have been eliminated), and the
Subsidiaries so designated or deemed designated shall not constitute Immaterial
Subsidiaries for any purpose of the Loan Documents, (ii) any Subsidiary of
Borrower that guarantees or is an obligor of the Indebtedness incurred under
this Agreement and the other Loan Documents shall not be deemed an Immaterial
Subsidiary and (iii) Steak n Shake LLC and any other Subsidiary of Borrower that
is the owner of material Intellectual Property shall not be deemed an Immaterial
Subsidiary. The Immaterial Subsidiaries on the Closing Date are Steak n Shake
3rd Street Promenade, LLC, Steak n Shake Alamo Ranch, LLC, Steak n Shake
International, Inc., Steak n Shake Signature Tempe LLC, Steak n Shake Sports and
Entertainment Group LLC and Steak n Shake License LLC.
 
“Increasing Lenders” shall have the meaning assigned to such term in Section
2.19(b).
 
“Incremental Loan Amendment” shall have the meaning assigned to such term in
Section 2.19(d).
 
“Incremental Term Loans” means term loans made pursuant to Section 2.19.
 
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or advances; (b) all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or similar
instruments; (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property); (d)
all obligations of such Person issued or assumed as part of the deferred
purchase price of property or services (excluding trade accounts payable and
accrued obligations incurred in the ordinary course of business on normal trade
terms and not overdue by more than 90 days); (e) all Indebtedness secured by any
Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, but limited to the lower of (i)
the Fair Market Value of such property and (ii) the amount of the Indebtedness
secured; (f) all Capital Lease Obligations, Purchase Money Obligations and
Synthetic Lease Obligations of such Person; (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Equity Interests of such Person, valued, in the case of a redeemable
preferred Equity Interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; (h) all Hedging
Obligations to the extent required to be reflected on a balance sheet of such
Person, valued at the Hedging Termination Value thereof; (i) all obligations of
such Person for the reimbursement of any obligor in respect of letters of
credit, letters of guaranty, bankers’ acceptances and similar credit
transactions, but excluding obligations with respect to letters of credit
(including trade letters of credit) securing obligations of such Person
described in clause (c) above or entered into in the ordinary course of business
of such Person to the extent such letters of credit are not drawn upon; and (j)
all Contingent Obligations of such Person in respect of Indebtedness or
obligations of others of the kinds referred to in clauses (a) through (i)
above.  The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except
(other than in the case of general partner liability) to the extent that terms
of such Indebtedness expressly provide that such Person is not liable therefor.
 
 
23

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).
 
“Indianapolis Office Building” shall mean Steak n Shake Indianapolis Office
Inc., an Indiana corporation.
 
“Information” shall have the meaning assigned to such term in Section 10.12.
 
“Initial Term Loan Maturity Date” shall mean March 19, 2021, the date which is
seven years after the Closing Date or, if such date is not a Business Day, the
first Business Day thereafter.
 
“Initial Term Loans” means the Term Loans made on the Closing Date pursuant to
Section 2.02.
 
“Insolvency Laws” shall mean the Bankruptcy Code and all other insolvency,
bankruptcy, receivership, liquidation, conservatorship, assignment for the
benefit of creditors, moratorium, rearrangement, reorganization, or similar
federal or state Legal Requirements of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Insolvency Proceeding” shall mean (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors, formal or
informal moratorium, composition, marshaling of assets for creditors or other,
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each case, undertaken under United States federal
or state or non-United States Legal Requirements, including the Bankruptcy Code
of the United States.
 
“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party that is an owner or lessee of Mortgaged
Property with respect to the applicable Mortgaged Property pursuant to Section
5.04 and all renewals and extensions thereof.
 
“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all Orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon any Loan Party that is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.
 
 
24

--------------------------------------------------------------------------------

 
 
“Intellectual Property” shall have the meaning assigned to such term in Section
3.06(a).
 
“Intercompany Note” shall mean the intercompany demand promissory note
substantially in the form of Exhibit D.
 
“Interest Election Request” shall mean a request by Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with Section
2.08(b), substantially in the form of Exhibit E.
 
“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans), the last Business Day of each March, June, September and
December to occur during any period in which such Loan is outstanding, (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Loan with an Interest Period of more than three months’ duration, each day prior
to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, (c) with respect
to any Revolving Loan or Swingline Loan, the Revolving Maturity Date (or such
earlier date on which the Revolving Commitments are terminated) and, after such
maturity (or termination as the case may be), on each date on which demand for
payment is made, (d) with respect to any Initial Term Loan, the Initial Term
Loan Maturity Date and, after such maturity, on each date on which demand for
payment is made and (e) with respect to any Extended Term Loan, the applicable
Extended Term Loan Maturity Date and, after such maturity, on each date on which
demand for payment is made.
 
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if each affected Lender so agrees, twelve months) thereafter, as Borrower
may elect; provided that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
 
“Internally Generated Funds” shall mean funds not constituting the proceeds of
any Indebtedness, Debt Issuance, Equity Issuance, Asset Sale or Casualty Event
(in each case, without regard to the exclusions from the definitions thereof,
other than in the case of an Asset Sale only, any disposition of assets
permitted by Section 6.04(c), 6.06(a), 6.06(g), or 6.06(h)).
 
“Investments” shall have the meaning assigned to such term in Section 6.04.
 
“ISP” shall mean, with respect to any Letter of Credit, the ‘International
Standby Practices 1998’ (or ‘ISP 98’) published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance of such Letter of Credit).
 
“Issuing Bank” shall mean, as the context may require, (a) each of Fifth Third
Bank and any other Lender reasonably acceptable to the Administrative Agent and
Borrower which agrees to issue Letters of Credit hereunder, with respect to
Letters of Credit issued by it; (b) any other Lender that may become an Issuing
Bank pursuant to Sections 2.18(j) and (k) with respect to Letters of Credit
issued by such Lender; (c) with respect to each Existing Letter of Credit, the
Lender that issued such Existing Letter of Credit, and/or (d) collectively, all
of the foregoing.  Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by one or more Affiliates of such Issuing
Bank (and such Affiliate shall be deemed to be an “Issuing Bank” for all
purposes of the Loan Documents).  In the event that there is more than one
Issuing Bank at any time, references herein and in the other Loan Documents to
the Issuing Bank shall be deemed to refer to the Issuing Bank in respect of the
applicable Letter of Credit or to all Issuing Banks, as the context requires.
 
 
25

--------------------------------------------------------------------------------

 
 
“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit 3 to the Security Agreement.
 
“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit F, or such other form as may reasonably be
acceptable to the Administrative Agent.
 
“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.18; provided that at no time shall the LC
Commitment exceed the Revolving Commitment.  The amount of the LC Commitment
shall be $20,000,000 on the Closing Date.
 
“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.
 
“LC Exposure” shall mean, as at any date of determination, the sum of (a) the
aggregate amount available to be drawn under all outstanding Letters of Credit
at such time plus (b) the aggregate principal amount of all Reimbursement
Obligations outstanding at such time.  The LC Exposure of any Revolving Lender
at any time shall mean its Pro Rata Percentage of the aggregate LC Exposure at
such time.  For all purposes of this Agreement and the other Loan Documents, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP (or any other equivalent applicable rule with respect to force majeure
events), such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.
 
“LC Participation Fee” shall have the meaning assigned to such term in Section
2.05(c).
 
“LC Request” shall mean a request by Borrower in accordance with the terms of
Section 2.18(b) and substantially in the form of Exhibit G, or such other form
as shall be approved by the Issuing Bank.
 
“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.
 
“Legal Requirements” shall mean, as to any Person, the Organizational Documents
of such Person, and any treaty, law (including the common law), statute,
ordinance, code, rule, regulation, guidelines, license, permit requirement,
Order or determination of an arbitrator or a court or other Governmental
Authority, and any interpretation thereof published by the applicable
Governmental Authority or administrative procedures relating thereto established
by the applicable Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject, in each case whether or not having the force of law.  For
purposes of Section 2.15, the term “applicable Legal Requirements” shall include
FATCA.
 
 
26

--------------------------------------------------------------------------------

 
 
“Lenders” shall mean (a) the financial institutions and other Persons party
hereto as “Lenders” on the date hereof, and (b) each financial institution or
other Person that becomes a party hereto pursuant to an Assignment and
Assumption (including pursuant to Section 2.19), other than, in each case, any
such financial institution or Person that has ceased to be a party hereto
pursuant to an Assignment and Assumption.  Unless the context clearly indicates
otherwise, the term “Lenders” shall include the Swingline Lender.
 
“Letter of Credit” shall mean any Existing Letter of Credit and any standby
letter of credit issued or to be issued by an Issuing Bank for the account of
Borrower or one of its Subsidiaries pursuant to Section 2.18.
 
“Letter of Credit Expiration Date” shall mean the date which is five Business
Days prior to the Revolving Maturity Date.
 
“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period therefor, the rate per annum equal to the arithmetic mean
(rounded to the nearest 1/100th of 1%) of the offered rates for deposits in
Dollars with a term comparable to such Interest Period that appears on Reuters
Screen LIBOR01 Page (or such other page as may replace such page on such service
for the purpose of displaying the rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market as designated by the
Administrative Agent from time to time) (the “Screen Rate”) at approximately
11:00 a.m., London, England time, on the second full Business Day preceding the
first day of such Interest Period; provided, however, that (i) if the Screen
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement, (ii) if no comparable term for an Interest Period (the
“Impacted Interest Period”) is available, the LIBOR Rate shall be determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the applicable Screen Rate (for the longest
period for which the applicable Screen Rate is available) that is shorter than
the Impacted Interest Period and (b) the applicable Screen Rate for the shortest
period (for which such Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, for such Interest Period (such rate, the
“Interpolated Rate”) and (iii) if Reuters Screen LIBOR01 Page shall at any time
no longer exist, “LIBOR Rate” shall mean, with respect to each day during each
Interest Period pertaining to Eurodollar Borrowings comprising part of the same
Borrowing, the rate per annum equal to the rate at which the Administrative
Agent is offered deposits in Dollars at approximately 11:00 a.m., London,
England time, two Business Days before the first day of such Interest Period in
the London interbank market for delivery on the first day of such Interest
Period for the number of days comprised therein and in an amount comparable to
its portion of the amount of such Eurodollar Borrowing to be outstanding during
such Interest Period.  In no event, with respect to the Term Loans issued on the
Closing Date, notwithstanding the rate determined pursuant to the foregoing,
shall the LIBOR Rate be less than 1.00%.  “Reuters Screen LIBOR01 Page” shall
mean the display designated on the Reuters 3000 Xtra Page (or such other page as
may replace such page on such service for the purpose of displaying the rates at
which Dollar deposits are offered by leading banks in the London interbank
deposit market).
 
“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien (statutory or other), judgment liens, pledge, encumbrance, claim,
charge, assignment, hypothecation, deposit arrangement, security interest or
encumbrance of any kind or any arrangement to provide priority or preference or
any filing of any financing statement under the UCC or any other similar notice
of Lien under any similar notice or recording statute of any Governmental
Authority, including any easement, servitude, right-of-way or other encumbrance
on title to Real Property, in each of the foregoing cases whether voluntary or
imposed or arising by operation of law, and any agreement to give any of the
foregoing, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such property, and (c) in the case of securities, any purchase option, call
or similar right of a third party with respect to such securities.
 
 
27

--------------------------------------------------------------------------------

 
 
“Lion Fund” shall mean Lion Fund II, L.P., a Delaware limited partnership.
 
“Lion Fund Interests” shall mean the limited partnership interests of Lion Fund
owned by Borrower on the Closing Date and any additional limited partnership
interests of Lion Fund received by Borrower directly as a result of the
contribution or other transfer of any Cracker Barrel Shares to Lion Fund
following the Closing Date.
 
“Loan” shall mean, as the context may require, a Revolving Loan, a Term Loan or
a Swingline Loan.
 
 “Loan Documents” shall mean this Agreement, the Letters of Credit, the Notes
(if any), the Security Documents, each Joinder Agreement, the Existing Hedge
Agreement, any other document executed in connection with this Agreement, and,
except for purposes of Section 10.02(b), the Fee Letter.
 
“Loan Parties” shall mean Borrower and the Subsidiary Guarantors.
 
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
 
“Material Adverse Effect” shall mean (a) a material adverse effect on, or
material adverse change in, the condition (financial or otherwise), results of
operations, assets, liabilities (contingent or otherwise), properties, solvency,
business or value of the Companies, taken as a whole, or the Loan Parties, taken
as a whole, (b) material impairment of the ability of the Loan Parties to fully
and timely perform any of their obligations under any Loan Document, (c) a
material impairment of the rights of or benefits or remedies available to the
Lenders, the Issuing Bank or any Agent under any Loan Document, or (d) a
material adverse effect on the Collateral (or any portion thereof) or the Liens
in favor of the Collateral Agent (for its benefit and for the benefit of the
other Secured Parties) on the Collateral or the validity, enforceability,
perfection or priority of such Liens.
 
“Material Agreement” shall mean any agreement, contract or instrument to which
any Company is a party or by which any Company or any of its properties is bound
(i) pursuant to which any Company is required to make payments or other
consideration, or will receive payments or other consideration, in excess of
$2,500,000 in any twelve month period, or (ii) the termination or suspension of
which, or the failure of any party thereto to perform its obligations
thereunder, could reasonably be expected to have a Material Adverse Effect.
 
“Maximum Rate” shall have the meaning assigned to such term in Section 10.13.
 
“Mortgage” shall mean an agreement, including a mortgage, deed of trust or any
other document, creating and evidencing a first priority Lien (subject to
Permitted Collateral Liens) on a Mortgaged Property, which shall be
substantially in the form of Exhibit H or other form reasonably satisfactory to
the Collateral Agent, in each case, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local or
foreign law or as shall be customary under applicable local or foreign Legal
Requirements.
 
“Mortgaged Property” shall mean each Real Property, if any, which shall be
subject to a Mortgage delivered after the Closing Date pursuant to
Section 5.10(d) or Section 5.11.
 
 
28

--------------------------------------------------------------------------------

 
 
“Mortgage Trigger Date” shall mean (i) the first date on which Borrower’s
Consolidated Fixed Charge Coverage Ratio, calculated as of the last day of the
most recent Test Period, is less than 1.00:1.00, or (ii) the date specified as
the Mortgage Trigger Date by the Administrative Agent (a) at any time after any
Default or Event of Default has occurred and is continuing under Sections
8.01(a), (b), (g) or (h) or (b) at any time after any Default or Event of
Default (other than one specified in clause (ii)(a) above) has occurred and is
continuing for a period of ten Business Days.
 
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA, (a) to which any Company or any of
its ERISA Affiliates is then making or accruing an obligation to make
contributions, (b) to which any Company or any of its ERISA Affiliates has
within the preceding six plan years made or been obligated to make
contributions, or (c) with respect to which any Company could incur liability.
 
“Net Cash Proceeds” shall mean:
 
(a)      with respect to any Asset Sale (other than any issuance or sale of
Equity Interests), the proceeds thereof in the form of cash, cash equivalents
and marketable securities (including any such proceeds received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable, or by the sale, transfer or other
disposition of any non-cash consideration received in connection therewith or
otherwise, but only as and when received) received by any Company (including
cash proceeds subsequently received (as and when received by any Company) in
respect of non-cash consideration initially received) net of (i) reasonable and
customary selling expenses (including reasonable brokers’ fees or commissions,
legal, accounting and other professional and transactional fees, transfer and
similar taxes (but excluding any such amounts payable to any Affiliate of
Borrower) and Borrower’s good faith estimate of income taxes paid or payable in
connection with such sale (after taking into account any available tax credits
or deductions and any tax sharing arrangements)), (ii) amounts provided as a
reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or (y) any other
liabilities retained by any Company associated with the properties sold in such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds),
and (iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money that is secured by a Lien on the
properties sold in such Asset Sale (so long as such Lien was permitted to
encumber such properties under the Loan Documents at the time of such sale) and
which is repaid with such proceeds (other than any such Indebtedness assumed by
the purchaser of such properties);
 
(b)      with respect to any (i) Debt Issuance, (ii) Equity Issuance or (iii)
other issuance or sale of Equity Interests by Borrower or any of its
Subsidiaries, the cash proceeds thereof received by any Company, net of
reasonable and customary fees (including legal, accounting and other
professional and transaction fees and brokers’ fees), commissions, costs and
other expenses incurred in connection therewith; and
 
(c)      with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received by any Company in respect
thereof, net of all reasonable costs and expenses (including legal, accounting
and other professional and transaction fees and brokers’ fees) incurred in
connection with the collection of such proceeds, awards or other compensation in
respect of such Casualty Event (including legal, accounting and other
professional and transaction fees and brokers’ fees).
 
 
29

--------------------------------------------------------------------------------

 
 
“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.
 
“New Lender” shall have the meaning assigned to such term in Section 2.19(c).
 
“Non-Public Information” shall mean (i) material non-public information (within
the meaning of United States federal, state or other applicable securities laws)
with respect to Borrower or its Subsidiaries or their securities and (ii)
information of a type that would be material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
relating to Borrower if Borrower were a public reporting company with respect to
Borrower or its Subsidiaries or their respective securities.
 
 “Notes” shall mean any notes evidencing the Term Loans, Revolving Loans or
Swingline Loans, in each case issued pursuant to Section 2.04(e), if any,
substantially in the form of Exhibit I-1, I-2 or I-3, respectively.
 
“Obligations” shall mean (a) all obligations of Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any Insolvency Proceeding, regardless
of whether allowed or allowable in such Insolvency Proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (ii) each payment required to be made by
Borrower and the other Loan Parties under this Agreement in respect of any
Letter of Credit, when and as due, including payments in respect of
Reimbursement Obligations, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
Insolvency Proceeding, regardless of whether allowed or allowable in such
Insolvency Proceeding), of Borrower and the other Loan Parties under this
Agreement and the other Loan Documents, and (b) the due and punctual performance
of all covenants, agreements, obligations and liabilities of Borrower and the
other Loan Parties under or pursuant to this Agreement and the other Loan
Documents, in each case, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.  Notwithstanding the foregoing, the Obligations shall not
include any Excluded Swap Obligations.
 
“OFAC” shall have the meaning assigned to such term in Section 3.21(b).
 
“Officer’s Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer, the president
or one of the Financial Officers, each in his or her official (and not
individual) capacity.
 
“OID” shall have the meaning assigned to such term in Section 2.19(a)(viii).
 
“Order” shall mean any judgment, decree, verdict, order, consent order, consent
decree, writ, declaration or injunction.
 
“Organizational Documents” shall mean, with respect to any Person, (i) in the
case of any corporation, the certificate of incorporation or deed of
incorporation and by-laws (or similar documents) of such Person, (ii) in the
case of any limited liability company, the certificate or articles of formation
or organization and operating agreement or memorandum and articles of
association (or similar constitutive documents) of such Person, (iii) in the
case of any limited partnership, the certificate of formation and limited
partnership agreement (or similar constitutive documents) of such Person (and,
where applicable, the equityholders or shareholders registry of such Person),
(iv) in the case of any general partnership, the partnership agreement (or
similar constitutive document) of such Person, (v) in any other case, the
functional equivalent of the foregoing, and (vi) any shareholder, voting trust
or similar agreement between or among any holders of Equity Interests of such
Person.
 
 
30

--------------------------------------------------------------------------------

 
 
“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes or any excise or
property Taxes, charges (including fees and expenses to the extent incurred with
respect to any such Taxes or charges) or similar levies (including interest,
fines, penalties and additions with respect to any of the foregoing) arising
from any payment made or required to be made under any Loan Document or from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document.
 
“Participant” shall have the meaning assigned to such term in Section 10.04(e).
 
“Participant Register” shall have the meaning assigned to such term in Section
10.04(e).
 
“Patriot Act” shall have the meaning assigned to such term in Section 3.21(a).
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
“Pension Plan” shall mean any Employee Benefit Plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained, contributed to, or required to be
maintained or contributed to by any Company or any of its ERISA Affiliates or
with respect to which any Company could reasonably be expected to incur
liability, contingent or otherwise, under ERISA (including under Section 4069 of
ERISA).
 
“Perfection Certificate” shall mean a perfection certificate in the form of
Exhibit J-1 or any other form approved by the Collateral Agent, as the same
shall be supplemented from time to time by a Perfection Certificate Supplement
or otherwise.
 
“Perfection Certificate Supplement” shall mean a perfection certificate
supplement in the form of Exhibit J-2 or any other form approved by the
Collateral Agent.
 
“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any Person, or of any business or division of any Person,
(b) acquisition of in excess of 50% of the Equity Interests of any Person, and
otherwise causing such Person to become a Subsidiary of such Person, or (c)
merger or consolidation or any other combination with any Person, if each of the
following conditions is met:
 
(i)           no Default or Event of Default then exists or would result
therefrom;
 
(ii)           to the extent that the transaction involves Acquisition
Consideration in excess of $5,000,000, the Person or business to be acquired
shall have generated positive cash flow for the Test Period most recently ended
prior to the date of consummation of such acquisition unless expressly approved
by the Administrative Agent in its sole discretion;
 
(iii)          after giving effect to such transaction on a Pro Forma Basis, the
Senior Secured Leverage Ratio shall not exceed the Closing Date Senior Secured
Leverage Ratio;
 
 
31

--------------------------------------------------------------------------------

 
 
(iv)         after giving effect to such transaction on a Pro Forma Basis, the
aggregate amount of (A) all unrestricted cash and Cash Equivalents of the Loan
Parties and (B) the undrawn and available portion of the Revolving Commitments
shall be at least $10,000,000;
 
(v)           no Company shall, in connection with any such transaction, assume
or remain liable with respect to any Indebtedness or Contingent Obligation
(including any material tax or ERISA liability) of the related seller or the
business, Person or properties acquired, except (A) to the extent permitted
under Section 6.01 and (B) obligations not constituting Indebtedness incurred in
the ordinary course of business (and not in anticipation of such acquisition)
and necessary or desirable to the continued operation of the underlying
business, Persons or properties being so acquired, and any other such
liabilities or obligations not permitted to be assumed or otherwise supported by
any Company hereunder shall be paid in full or released as to the business,
Persons or properties being so acquired on or before the consummation of such
acquisition;
 
(vi)          the Person or business to be acquired shall be, or shall be
engaged in, a business of the type that Borrower and its Subsidiaries are
permitted to be engaged in under Section 6.14 and the property acquired in
connection with any such transaction shall be made subject to the Lien of the
Security Documents in accordance with Section 5.10 and shall be free and clear
of any Liens, other than Permitted Collateral Liens;
 
(vii)         the Board of Directors of the Person to be acquired shall not have
indicated its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);
 
(viii)        all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable Legal Requirements;
 
(ix)           with respect to any transaction involving Acquisition
Consideration of more than $10,000,000, Borrower shall have provided the
Administrative Agent and the Lenders with (A) historical financial statements
for the last three fiscal years (or, if less, the number of years since
formation) of the Person or business to be acquired (audited if available
without undue cost or delay) and unaudited financial statements thereof for the
most recent interim period that is available, (B) quarterly projections for the
year following such Permitted Acquisition and annual projections for the year
immediately following such year (or, if sooner, through the Final Maturity Date)
pertaining to the Person or business to be acquired and updated projections for
Borrower after giving effect to such transaction, (C) a reasonably detailed
description of all material information relating thereto and copies of all
material documentation pertaining to such transaction, and (D) all such other
information and data relating to such transaction or the Person or business to
be acquired as may be reasonably requested by the Administrative Agent or any
Lender, to the extent made available to or otherwise obtainable by Borrower or
any Subsidiary Guarantor;
 
(x)           such transaction could not reasonably be expected to result in a
Material Adverse Effect;
 
(xi)          at least five Business Days prior to the proposed date of
consummation of the transaction, Borrower shall have delivered to the
Administrative Agent and the Lenders an Officer’s Certificate certifying that
such transaction complies with this definition (which shall have attached
thereto reasonably detailed backup data and calculations showing such
compliance);
 
(xii)         the aggregate amount of the Acquisition Consideration for all
Permitted Acquisitions, when taken together with the aggregate amount of
Acquisition Consideration for all acquisitions permitted pursuant to Section
6.07(f), in each case, since the Closing Date shall not exceed $50,000,000
(provided that such amount shall be increased dollar-for dollar by the amount of
any Incremental Term Loans made pursuant to Section 2.19); provided that no
Equity Interests constituting all or a portion of such Acquisition Consideration
shall require any payments or other distributions of cash or property in respect
thereof, or any purchases, redemptions or other acquisitions thereof for cash or
property, in each case prior to the 91st day following payment in full and
performance of the Obligations; and
 
 
32

--------------------------------------------------------------------------------

 
 
(xiii)        (a) in the case of an acquisition of all or substantially all of
the property of any Person, (A) the Person making such acquisition is Borrower
or a Subsidiary Guarantor, and (B) to the extent required under the Loan
Documents, including Section 5.10, upon consummation of the Permitted
Acquisition, the Person being so acquired becomes a Subsidiary Guarantor, (b) in
the case of an acquisition of in excess of 50% of the Equity Interests of any
Person, (A) the Person making such acquisition is Borrower or a Subsidiary
Guarantor, and (B) to the extent required under the Loan Documents, including
Section 5.10, upon consummation of the Permitted Acquisition, the Person the
Equity Interests of which are being so acquired becomes a Subsidiary Guarantor,
and (c) in the case of a merger or consolidation or any other combination with
any Person, the Person surviving such merger, consolidation or other combination
(x) is Borrower or a Subsidiary Guarantor or (y) to the extent required under
the Loan Documents, including Section 5.10, upon consummation of the Permitted
Acquisition becomes a Subsidiary Guarantor.
 
“Permitted Collateral Liens” shall mean (a) in the case of Collateral other than
Mortgaged Property, Permitted Liens and (b) in the case of Mortgaged Property,
“Permitted Collateral Liens” shall mean the Liens described in clauses (a), (b),
(d), (e), (g) and (l) of Section 6.02; provided, however, upon the date of
delivery of each Mortgage under Section 5.10 or 5.11, Permitted Collateral Liens
shall mean only those Liens that are (i) identified on a schedule to the
applicable Mortgage, (ii) excepted as being prior to the Lien of such Mortgage
as set forth in the title insurance policy (or commitment) relating to such
Mortgaged Property issued by the applicable Title Company and (iii) otherwise
Permitted Liens.
 
“Permitted Hedging Agreement” shall mean any Hedging Agreement to the extent
constituting a swap, cap, collar, forward purchase or similar agreements or
arrangements dealing with interest rates, currency exchange rates or commodity
prices, either generally or under specific contingencies, in each case entered
into in the ordinary course of business and not for speculative purposes or
taking a “market view.”
 
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
 
“Permitted Tax Distributions” shall mean payments, dividends or distributions by
Borrower to Holdings in order to permit Holdings to pay consolidated or combined
federal, state or local income taxes for which Holdings is liable for any
taxable period during which Holdings is the common parent of a group of
companies filing a consolidated, unitary or combined corporate tax return that
includes Borrower, which payments by Borrower are not in excess of the income
tax liabilities that would have been payable by Borrower and its Subsidiaries on
a separate group basis if Borrower and such Subsidiaries had paid income tax on
a consolidated, combined, affiliated or unitary basis on behalf of a group
consisting only of Borrower and its Subsidiaries, as reduced by any such taxes
directly paid by Borrower or any Subsidiary thereof.
 
“Person” shall mean any natural person, corporation, business trust, joint
venture, trust, association, company (whether limited in liability or
otherwise), partnership (whether limited in liability or otherwise) or
Governmental Authority, or any other entity, in any case, whether acting in a
personal, fiduciary or other capacity.
 
 
33

--------------------------------------------------------------------------------

 
 
“Platform” shall have the meaning assigned to such term in Section 10.01(d).
 
“Pledgor” shall mean each Company listed on Schedule 1.01(c), and each other
Subsidiary of any Loan Party that is or becomes a party to this Agreement (in
its capacity as a Subsidiary Guarantor) and the Security Documents pursuant to
Section 5.10.
 
“Preferred Stock” shall mean, with respect to any Person, any and all preferred
or preference Equity Interests (however designated) of such Person whether now
outstanding or issued after the Closing Date.
 
“Preferred Stock Issuance” shall mean the issuance or sale by any Company of any
Preferred Stock after the Closing Date.
 
“Premises” shall have the meaning assigned thereto in the applicable Mortgage.
 
“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder, compliance with such covenant or test after giving effect to
(a) any Permitted Acquisition (to the extent not subsequently disposed of during
such period), (b) any Asset Sale or (c) any Dividend, as if such Permitted
Acquisition, Asset Sale or Dividend, and all other Permitted Acquisitions, Asset
Sales or Dividends consummated during the applicable period, and any
Indebtedness or other liabilities incurred in connection with such Permitted
Acquisitions, Asset Sales or Dividends had been consummated and incurred at the
beginning of such period.  For purposes of this definition, if any Indebtedness
to be so incurred bears interest at a floating rate and is being given pro forma
effect, the interest on such Indebtedness will be calculated as if the rate in
effect on the date of incurrence had been the applicable rate for the entire
period (taking into account any applicable interest rate Hedging Agreements).
 
“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment.
 
“Projections” shall have the meaning assigned to such term in Section 3.04(c).
 
“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests of any Person and whether now in
existence or owned or hereafter entered into or acquired, including all Real
Property, cash, securities, accounts, revenues and contract rights.
 
“Public Lenders” shall mean Lenders that do not wish to receive Non-Public
Information with respect to Borrower or its Subsidiaries.
 
“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any fixed
or capital assets (including Equity Interests of any Person owning fixed or
capital assets) or the cost of installation, construction or improvement of any
fixed or capital assets.
 
“Qualified Capital Stock” of any Person shall mean any Equity Interests of such
Person that are not Disqualified Capital Stock.
 
“Qualified ECP Guarantor” means, in respect of any Hedging Obligation under (or
in respect of) a Permitted Hedging Agreement, each Loan Party that has total
assets exceeding $10,000,000 at the time the relevant Guarantee or grant of the
relevant security interest becomes effective with respect to such Hedging
Obligation or such other Person as constitutes an “ECP” under the Commodity
Exchange Act (7 U.S.C. 1, et seq.) or any regulations promulgated thereunder and
can cause another Person to qualify as an ECP at such time by entering into a
keepwell under Section 1a(A)(v)(II) of the Commodity Exchange Act (7 U.S.C. 1,
et seq.).
 
 
34

--------------------------------------------------------------------------------

 
 
 “Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, fee, mineral or other estate) in and to any and all
parcels of or interests in real property owned, leased or operated by any
Person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures and equipment, all general intangibles and
contract rights and other property and rights incidental to the ownership, lease
or operation thereof.
 
“Refinancing” shall mean the repayment in full of, and the termination of any
commitment to make extensions of credit under, all of the outstanding
indebtedness of any Company as of the Closing Date listed on Schedule 1.01(d),
including the payment of all principal, prepayment premiums, accrued interest,
fees and any commissions, costs and expenses in connection with the foregoing
and the release of all guarantees and security in respect thereof.
 
“Register” shall have the meaning assigned to such term in Section 10.04(c).
 
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Reimbursement Obligations” shall mean Borrower’s obligations under Section
2.18(e) to reimburse LC Disbursements.
 
“Related Person” shall mean, with respect to any Person, (a) each Affiliate of
such Person and each of the officers, directors, partners, trustees, employees,
affiliates, shareholders, Advisors, agents, attorneys-in-fact and Controlling
Persons of each of the foregoing, and (b) if such Person is an Agent, each other
Person designated, nominated or otherwise mandated by or assisting such Agent
pursuant to Section 9.05 or any comparable provision of any Loan Document.
 
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Materials in,
into, onto, from or through the Environment or any Real Property (including the
abandonment or discarding of barrels, containers and other closed receptacles
containing any Hazardous Materials).
 
“Required Revolving Lenders” shall mean, Lenders having Revolving Loans, L/C
Exposure and unused Revolving Commitments representing more than 50% of the sum
of all Revolving Loans outstanding, L/C Exposure and Unused Revolving
Commitments at such time.
 
 
35

--------------------------------------------------------------------------------

 
 
“Required Lenders” shall mean, at any date of determination (and subject to
Section 2.16(c)), Lenders having Loans, LC Exposure and unused Revolving
Commitments and Term Loan Commitments representing more than 50% of the sum of
all Loans outstanding, LC Exposure and unused Revolving Commitments and Term
Loan Commitments at such time; provided that “Required Lenders” shall exclude
the Term Loan Lenders (in their capacities as such) and shall be determined
without giving effect to outstanding Term Loans, in each case solely in
connection with any amendment, waiver, consent or approval with respect to (i)
Section 4.02 for extensions of credit under the Revolving Commitments, (ii) the
financial covenant set forth in Section 6.10(a) or any Financial Covenant
Default, (iii) any extension of the Revolving Maturity Date, (iv) the
termination of the Revolving Commitments, any acceleration of Revolving Loans
and any requirement to Cash Collateralize the obligations under any Letter of
Credit, (v) interest rates or fees payable in connection with the Revolving
Commitments, (vi) any provision of Article 2 relating to payments required to be
made (including any Cash Collateral required to be provided) by the Company or
any of its Subsidiaries solely with respect to the Revolving Commitments and
(vii) any provision requiring that any payments be made or shared on a pro rata
basis solely between or among Revolving Lenders.
 
“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(25) or any other applicable Environmental Law, or (b) all other
actions required by any Governmental Authority or voluntarily undertaken to (i)
clean up, remove, treat, remediate, contain, assess, abate, monitor or in any
other way address any Hazardous Materials at, in, on, under or from any Real
Property, or otherwise in the Environment, (ii) prevent, stop, control or
minimize the Release or threat of Release, or minimize the further Release, of
any Hazardous Material, or (iii) perform studies, investigations, maintenance or
monitoring in connection with, following, or as a precondition to or to
determine the necessity of, the actions set forth in clause (i) or (ii) above.
 
“Restricted Indebtedness” shall mean Indebtedness of any Company, the payment,
prepayment, repurchase, defeasance or acquisition for value of which is
restricted under Section 6.11.
 
“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof with significant responsibility for the administration of the
obligations of such Person in respect of this Agreement.
 
“Retained Excess Cash Flow Amount” shall mean, at any date of determination, an
amount equal to (a) the sum of the amounts of Excess Cash Flow for all Excess
Cash Flow Periods ending on or before the date of determination for which the
amount of Excess Cash Flow shall have been calculated as provided in Section
5.01(c) and with respect to which any payment required under Section 2.10(f) has
been paid, minus (b) the sum at the time of determination of the aggregate
amount of prepayments required to be made pursuant to Section 2.10(f) through
the date of determination.
 
“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of (i) the Business Day preceding the
Revolving Maturity Date and (ii) the date of termination of the Revolving
Commitments.
 
“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.
 
“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Annex I or on Schedule 1 to the Assignment and Assumption pursuant to
which such Lender assumed its Revolving Commitment, as applicable, as the same
may be (a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04.  The aggregate principal amount of the Lenders’
Revolving Commitments on the Closing Date is $30,000,000.
 
 
36

--------------------------------------------------------------------------------

 
 
“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.
 
“Revolving Lender” shall mean a Lender with a Revolving Commitment.
 
“Revolving Loan” shall mean a Loan made by the Lenders to Borrower pursuant to
Section 2.01(b).  Each Revolving Loan shall either be an ABR Revolving Loan or a
Eurodollar Revolving Loan.
 
“Revolving Maturity Date” shall mean March 19, 2019, or, if such date is not a
Business Day, the first Business Day thereafter.
 
 “Sale and Leaseback Transaction” shall have the meaning assigned to such term
in Section 6.03.
 
“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended from time to time, and any successor statute.
 
“Screen Rate” has the meaning set forth in the definition of “LIBOR Rate.”
 
“SEC” means, the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
 
“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrower and the other Loan
Parties under (i) each Permitted Hedging Agreement intended to protect against
fluctuations in interest rates or foreign currency exchange rates entered into
with any counterparty that is a Secured Party and (ii) the Existing Hedge
Agreement so long as Fifth Third Bank is a Lender or is otherwise a Secured
Party and (c) the due and punctual payment and performance of all obligations of
Borrower and the other Loan Parties in respect of overdrafts and related
liabilities owed to any Secured Party arising from treasury, depositary and cash
management services, commercial credit card, stored value card and merchant card
services, or in connection with any automated clearinghouse transfer of
funds.  Notwithstanding anything to the contrary contained herein or in any
other Loan Document, in no event will Secured Obligations include any Excluded
Swap Obligations.
 
“Secured Parties” shall mean, collectively:
 
(a)           with respect to the Obligations, the Administrative Agent, the
Collateral Agent, each other Agent, each Issuing Bank and the Lenders;
 
(b)           with respect to obligations under Permitted Hedging Agreements
intended to protect against fluctuations in interest rates, the Administrative
Agent, the Collateral Agent, each other Agent, the Lenders and each counterparty
to a Permitted Hedging Agreement relating to the Loans if (i) at the date of
entering into such Hedging Agreement such counterparty was an Agent, a Lender or
an Affiliate of an Agent or Lender, and (ii) such counterparty executes and
delivers to the Administrative Agent a letter agreement in form and substance
acceptable to the Administrative Agent pursuant to which such counterparty (x)
appoints the Administrative Agent and the Collateral Agent as its agents under
the applicable Loan Documents and (y) agrees to be bound by the provisions of
Sections 9.03, 10.03 and 10.09 as if it were a Lender; and
 
 
37

--------------------------------------------------------------------------------

 
 
(c)           with respect to overdrafts and related liabilities arising from
treasury, depositary and cash management services, commercial credit card,
stored value card and merchant card services, or in connection with any
automated clearinghouse transfer of funds, the Administrative Agent, the
Collateral Agent, each other Agent, each Lender, and each Affiliate of an Agent
or Lender that, in each case, provides treasury, depositary and/or cash
management services to a Loan Party; provided that such Affiliate executes and
delivers to the Administrative Agent a letter agreement in form and substance
acceptable to the Administrative Agent pursuant to which such Affiliate (x)
appoints the Administrative Agent and the Collateral Agent as its agents under
the applicable Loan Documents and (y) agrees to be bound by the provisions of
Sections 9.03, 10.03 and 10.09 as if it were a Lender.
 
“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and any successor statute.
 
“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.
 
“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit K among the Loan Parties and the Collateral Agent for the benefit of
the Secured Parties, as the same may be amended, restated, modified or
supplemented from time to time.
 
“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement delivered on the Closing Date or
thereafter pursuant to Section 5.10.
 
“Security Documents” shall mean the Security Agreement, the Mortgages, each
Control Agreement and each other security document or pledge agreement delivered
in accordance with applicable local or foreign Legal Requirements to grant a
valid, enforceable, perfected security interest (with the priority required
under the Loan Documents) in any property as collateral for the Secured
Obligations, and all UCC or other financing statements (including fixture
filings) or instruments of perfection required by this Agreement, the Security
Agreement, any Mortgage, any Control Agreement or any other such security
document or pledge agreement to be filed or registered with respect to the
security interests in property created pursuant to the Security Agreement, any
Mortgage, any Control Agreement and any other document or instrument utilized to
pledge any property as collateral for the Secured Obligations.
 
“Senior Secured Leverage Ratio” shall mean, at any date of determination, the
ratio of (i) Consolidated Senior Secured Indebtedness on such date to (ii)
Consolidated EBITDA for the Test Period then most recently ended.
 
“Solvency Certificate” shall have the meaning assigned to such term in Section
4.01(g).
 
“SPC” shall have the meaning assigned to such term in Section 10.04(h).
 
“Statutory Reserves” shall mean, for any day during any Interest Period for any
Eurodollar Borrowing, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained,
during such Interest Period under regulations issued from time to time
(including “Regulation D,” issued by the Board of Governors of the Federal
Reserve Bank of the United States (the “Reserve Regulations”) by member banks of
the United States Federal Reserve System in New York City with deposits
exceeding one billion Dollars against Eurocurrency funding liabilities
(currently referred to as “Eurocurrency liabilities” (as such term is used in
Regulation D)).  Eurodollar Borrowings shall be deemed to constitute Eurodollar
liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any Lender under the Reserve Regulations.
 
 
38

--------------------------------------------------------------------------------

 
 
“Subordinated Indebtedness” shall mean Indebtedness of any Company that is by
its terms subordinated in right of payment to all or any portion of the Secured
Obligations.
 
“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
(i) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other Person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent; provided, however, Indianapolis Office Building shall not be deemed
a “Subsidiary” hereunder so long as the only reason it meets the foregoing
requirement is on account of clause (i) of this definition.  Unless the context
requires otherwise, “Subsidiary” refers to a Subsidiary of Borrower.
 
“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary of any Loan Party other than (i) any Immaterial
Subsidiary or Foreign Subsidiary and (ii) any Subsidiary that is or becomes a
party to this Agreement and the Security Documents pursuant to Section 5.10.
 
“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the state where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of applicable Legal Requirements
or otherwise with respect to such Mortgaged Property which, in either case, can
be depicted on a survey, in which events, as applicable, such survey shall be
dated (or redated) after the completion of such construction or if such
construction shall not have been completed as of such date of delivery, not
earlier than 20 days prior to such date of delivery, or after the grant or
effectiveness of any such easement, right of way or other interest in the
Mortgaged Property, (iii) certified by the surveyor (in a manner reasonably
acceptable to the Administrative Agent) to the Administrative Agent, the
Collateral Agent and the Title Company, (iv) complying in all respects with the
minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date of preparation of such survey and (v)
sufficient for the Title Company to remove all standard survey exceptions from
the title insurance policy (or commitment) relating to such Mortgaged Property
and issue the endorsements of the type required by Section 5.10(d)(i)(C) or (b)
otherwise reasonably acceptable to the Collateral Agent.
 
“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.
 
 
39

--------------------------------------------------------------------------------

 
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 provided that at no time shall the Swingline Commitment
exceed the Revolving Commitment.  The aggregate principal amount of the
Swingline Commitment shall be $5,000,000 on the Closing Date.
 
“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.
 
“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.
 
“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.17.
 
“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.
 
“Synthetic Lease” shall mean, as to any Person, (a) any lease (including leases
that may be terminated by the lessee at any time) of any property (i) that is
accounted for as an operating lease under GAAP and (ii) in respect of which the
lessee retains or obtains ownership of the property so leased for U.S. federal
income tax purposes, other than any such lease under which such Person is the
lessor or (b) (i) a synthetic, off-balance sheet or tax retention lease, or (ii)
an agreement for the use or possession of property (including a Sale and
Leaseback Transaction), in each case under this clause (b), creating obligations
that do not appear on the balance sheet of such Person but which, upon the
application of any Insolvency Laws to such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).
 
“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such Person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.
 
“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which any Company is or may
become obligated to make (a) any payment in connection with a purchase by any
third party from a Person other than a Company of any Equity Interest or
Restricted Indebtedness or (b) any payment (other than on account of a permitted
purchase by it of any Equity Interest or Restricted Indebtedness) the amount of
which is determined by reference to the price or value at any time of any Equity
Interest or Restricted Indebtedness.
 
“Tax Returns” shall mean all returns, statements, filings, attachments and other
documents or certifications filed or required to be filed in respect of Taxes.
 
“Taxes” shall mean (i) any and all present or future taxes, duties, levies,
imposts, assessments, fees, deductions, withholdings or other similar charges,
whether computed on a separate, consolidated, unitary, combined or other basis
and any and all liabilities (including interest, fines, penalties or additions
with respect to any of the foregoing) with respect to the foregoing, and (ii)
solely for purposes of Sections 3.13 and 5.05, any transferee, successor, joint
and several, contractual or other liability (including liability pursuant to
Treasury Regulation § 1.1502-6 (or any similar provision of state, local or
non-U.S. law)) in respect of any item described in clause (i).
 
“Term Borrowing” shall mean a Borrowing comprised of Term Loans.
 
 
40

--------------------------------------------------------------------------------

 
 
“Term Loan Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make a Term Loan hereunder in the amount set forth on
Annex I to this Agreement or on Schedule 1 to the Assignment and Assumption
pursuant to which such Lender assumed its Term Loan Commitment, as applicable,
as the same may be (a) increased from time to time pursuant to Section 2.19 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04.  The aggregate principal amount of the
Lenders’ Term Loan Commitments on the Closing Date is $220,000,000.
 
“Term Loan Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.
 
“Term Loan Repayment Date” shall have the meaning assigned to such term in
Section 2.09(a).
 
“Term Loans” means the Initial Term Loans, an Incremental Term Loan or an
Extended Term Loan, as applicable.  Each Term Loan shall be either an ABR Term
Loan or a Eurodollar Term Loan.
 
“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
Borrower then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to be delivered pursuant to
Section 5.01(a) or (b).
 
“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.
 
“Title Policy” shall have the meaning assigned to such term in Section
5.10(d)(i)(C).
 
“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
(i) Consolidated Indebtedness on such date to (ii) Consolidated EBITDA for the
Test Period then most recently ended.
 
“Total Net Leverage Ratio” shall mean, at any date of determination, the ratio
of (i) Consolidated Indebtedness on such date minus the Unrestricted Cash as of
such date in an aggregate amount not to exceed $35,000,000 to (ii) Consolidated
EBITDA for the Test Period then most recently ended.
 
“Transactions” shall mean, collectively, (a) the execution, delivery and
performance of the Loan Documents and the initial Credit Extensions hereunder,
(b) the Refinancing, (c) payment of the Closing Date Dividend and (d) the
payment of all fees, costs and expenses to be paid on or prior to the Closing
Date owing in connection with the foregoing.
 
“Transferred Guarantor” shall have the meaning assigned to such term in Section
7.09.
 
“Treasury Rate” shall mean the weekly average yield on actually traded United
States Treasury securities adjusted to a constant maturity of one year.
 
“Type” shall mean, when used in reference to any Loan or Borrowing, a reference
to whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined on the basis of Adjusted LIBOR Rate or the Alternate
Base Rate.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.
 
 
41

--------------------------------------------------------------------------------

 
 
“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or parent company is subject to home jurisdiction supervision
if applicable Legal Requirements require that such appointment is not to be
publicly disclosed.
 
“Unfunded Pension Liability” shall mean the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the actuarial assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.
 
“United States” and “U.S.” shall mean the United States of America.
 
“Unrestricted Cash” shall mean unrestricted cash and Cash Equivalents owned by
Borrower and its Subsidiaries and not controlled by or subject to any Lien or
other preferential arrangement in favor of any creditor (other than Liens
created by or pursuant to this Agreement and the Loan Documents).
 
“Voting Stock” shall mean, with respect to any Person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such Person.
 
“Wholly Owned Subsidiary” shall mean, with respect to any Person, (a) any
corporation 100% of whose capital stock (other than directors’ qualifying shares
to the extent required under applicable Legal Requirements) is at the time owned
by such Person and/or one or more Wholly Owned Subsidiaries of such Person and
(b) any partnership, association, joint venture, limited liability company or
other entity in which such Person and/or one or more Wholly Owned Subsidiaries
of such Person have a 100% Equity Interest (other than directors’ qualifying
shares to the extent required under applicable Legal Requirements) at such time.
 
“Yield Differential” shall mean, with respect to any Term Loans made pursuant to
Section 2.19, (i) the interest rate applicable to such Term Loans minus (ii) the
interest rate applicable to the Initial Term Loans set forth in Section 2.06,
minus (iii) 50 basis points.
 
Section 1.02            Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing,” “Borrowing of Term Loans”)
or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a
“Eurodollar Revolving Borrowing”).
 
Section 1.03            Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The phrase
“Material Adverse Effect” shall be deemed to be followed by the phrase “,
individually or in the aggregate”.  The words “asset” and “property” shall be
construed to have the same meaning and effect.  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise (a) any definition of or reference to any Loan
Document, agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in any Loan Document), (b)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, and (d) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement,
unless otherwise indicated and (e) any reference to any law or regulation shall
(i) include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting or supplementing such law or regulation, and (ii)
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.  This Section 1.03 shall apply, mutatis
mutandis, to all Loan Documents.
 
 
42

--------------------------------------------------------------------------------

 
 
Section 1.04            Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all financial statements to be delivered pursuant to this
Agreement shall be prepared in accordance with and all terms of an accounting or
financial nature shall be construed and interpreted in accordance with GAAP as
in effect from time to time.  If at any time any change in GAAP would affect the
computation of any financial ratio set forth in any Loan Document or any
financial definition of any other provision of any Loan Document, and Borrower
or the Required Lenders shall so request, the Administrative Agent and Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to approval by
the Required Lenders and Borrower); provided that, until so amended, such ratio
or requirement shall continue to be computed in accordance with GAAP prior to
such change therein, and Borrower shall provide to the Administrative Agent and
the Lenders within five days after delivery of each certificate or financial
report required hereunder that is affected thereby a written statement of a
Financial Officer of Borrower setting forth in reasonable detail the differences
(including any differences that would affect any calculations relating to the
financial covenants as set forth in Section 6.10) that would have resulted if
such financial statements had been prepared without giving effect to such
change.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of Borrower or any Subsidiary at “fair value”, as defined therein
and (ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.  Notwithstanding
the foregoing, all liabilities under or in respect of any lease (whether now
outstanding or at any time entered into or incurred) that, under GAAP as in
effect on the Closing Date, would be accrued as rental and lease expense and
would not constitute a capital lease obligation in accordance with GAAP as in
effect on the Closing Date shall continue to not constitute a capital lease
obligation, in each case, for purposes of the covenants set forth herein and all
defined terms as used therein.
 
Without limiting the foregoing, if at any time the SEC permits or requires
United States reporting companies to use IFRS in lieu of GAAP for reporting
purposes, Borrower may notify the Administrative Agent that it has elected to so
use IFRS in lieu of GAAP and, upon any such notice, references herein to GAAP
shall thereafter be construed to mean IFRS as in effect from time to time;
provided that, to the extent that such election would affect any financial ratio
set forth in this Agreement or any requirement set forth in Section 5.01, (i)
Borrower shall provide to the Administrative Agent financial statements and
other documents reasonably requested by the Administrative Agent or any Lender
setting forth a reconciliation with respect to such ratio or requirement made
before and after giving effect to such election and (ii) if Borrower, the
Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Required Lenders and Borrower shall negotiate in good
faith to amend such ratio to preserve the original intent thereof in light of
such change.
 
 
43

--------------------------------------------------------------------------------

 
 
Section 1.05            Pro Forma Calculations; Rounding.  With respect to any
applicable period during which any Permitted Acquisition or Asset Sale occurs as
permitted pursuant to the terms hereof, the financial covenants set forth in
Section 6.10 and the Total Net Leverage Ratio for purposes of determining the
Applicable Margin (if applicable) shall be calculated with respect to such
period and such Permitted Acquisition or Asset Sale on a Pro Forma Basis.  Any
financial ratios required to be satisfied in order for a specific action to be
permitted under this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
Section 1.06            Resolution of Drafting Ambiguities.  Each Loan Party
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery of the Loan Documents to which it is a party, that it
and its counsel reviewed and participated in the preparation and negotiation
hereof or thereof and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof or thereof.
 
ARTICLE II
THE CREDITS
 
Section 2.01            Commitments.  Subject to the terms and conditions and
relying upon the representations and warranties herein set forth:
 
(a)            each Term Loan Lender agrees, severally and not jointly, to make
an Initial Term Loan to Borrower on the Closing Date in the principal amount
equal to its Term Loan Commitment; and
 
(b)            each Revolving Lender agrees, severally and not jointly, to make
Revolving Loans to Borrower, at any time and from time to time after the Closing
Date until the earlier of the Revolving Maturity Date and the termination of the
Revolving Commitment of such Lender in accordance with the terms hereof, in an
aggregate principal amount at any time outstanding that will not result in such
Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment.
 
Amounts paid or prepaid in respect of Term Loans, including any Extended Term
Loans, may not be reborrowed.  Within the limits set forth in clause (b) above
and subject to the terms, conditions and limitations set forth herein, Borrower
may borrow, pay or prepay and reborrow Revolving Loans.
 
Section 2.02            Loans.  (a) Each Loan (other than Swingline Loans) shall
be made as part of a Borrowing consisting of Loans made by the Lenders ratably
in accordance with their applicable Commitments; provided that the failure of
any Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender).  Except for Loans deemed made pursuant to Section
2.18(e)(ii), (x) any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $100,000 and not less than $250,000 or (ii) equal to
the remaining available balance of the applicable Commitments.
 
(b)            Subject to Sections 2.11 and 2.12, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as Borrower may request
pursuant to Section 2.03.  Each Lender may at its option make any Eurodollar
Loan by causing any domestic or foreign branch of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Lender to make such Loan and Borrower to repay such Loan in accordance with the
terms of this Agreement.  Borrowings of more than one Type may be outstanding at
the same time; provided that Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than five Eurodollar Borrowings
outstanding hereunder at any one time.  For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.
 
 
44

--------------------------------------------------------------------------------

 
 
(c)            Except with respect to Loans made pursuant to Section
2.18(e)(ii), each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate from time to
time not later than 10:00 a.m., New York City time, and the Administrative Agent
shall promptly credit the amounts so received to an account as directed by
Borrower in the applicable Borrowing Request maintained with the Administrative
Agent or, if a Borrowing shall not occur on such date because any condition
precedent herein specified shall not have been met, return the amounts so
received to the respective Lenders within two Business Days.
 
(d)            Unless the Administrative Agent shall have received written
notice from a Lender prior to the date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.02(c), and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to Borrower
on such date a corresponding amount.  If the Administrative Agent shall have so
made funds available, then, to the extent that such Lender shall not have made
such portion available to the Administrative Agent, each of such Lender and
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of such Lender,
(A) from the date such amount is required to be paid to the date that is two
Business Days after payment by such Lender is due hereunder, the greater of, for
each such day, (1) the Federal Funds Effective Rate and (2) an overnight rate
determined by the Administrative Agent in accordance with banking industry rules
or practices on interbank compensation plus any standard administrative or
processing fees charged by the Administrative Agent in connection with such
Lender’s non-payment and (B) from the date that is two Business Days after the
date such amount is required to be paid to the date such payment is made by such
Lender, the interest rate applicable at the time to ABR Loans.  If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement, and Borrower’s obligation to repay the Administrative Agent such
corresponding amount pursuant to this Section 2.02(d) shall cease.
 
(e)            Notwithstanding any other provision of this Agreement, Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Maturity Date or in the case of the Initial Term Loans, the
Initial Term Loan Maturity Date, or in the case of any Extended Term Loans, the
applicable Extended Term Loan Maturity Date.
 
Section 2.03            Borrowing Procedure.  To request a Revolving Borrowing
or Term Borrowing, Borrower shall deliver, by hand delivery or telecopy (or
transmit by other electronic transmission, if arrangements for doing so have
been approved in writing by the Administrative Agent), a duly completed and
executed Borrowing Request to the Administrative Agent (i) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing (except that in the case
of proposed Eurodollar Borrowings on the Closing Date, such Borrowing Request
may be delivered not later than 3:00 p.m., New York City time, on the Business
Day prior to the Closing Date) or (ii) in the case of an ABR Borrowing, not
later than 9:00 a.m., New York City time, on the date of the proposed
Borrowing.  Each Borrowing Request shall be irrevocable and shall specify the
following information in compliance with Section 2.02:
 
 
45

--------------------------------------------------------------------------------

 
 
(a)            whether the requested Borrowing is to be a Borrowing of Revolving
Loans or Term Loans;
 
(b)            the aggregate principal amount of such Borrowing;
 
(c)            the date of such Borrowing, which shall be a Business Day;
 
(d)            whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(e)            in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto;
 
(f)            the location and number of Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.02(c);
and
 
(g)            that the conditions set forth in Sections 4.02(b)-(d) are
satisfied as of the date of the notice.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
Section 2.04            Evidence of Debt; Repayment of Loans.  (a) Borrower
hereby unconditionally promises to pay to (i) the Administrative Agent for the
account of each Term Loan Lender, the principal amount of each Term Loan of such
Term Loan Lender as provided in Section 2.09, (ii) the Administrative Agent for
the account of each Revolving Lender, the then unpaid principal amount of each
Revolving Loan of such Revolving Lender on the Revolving Maturity Date and (iii)
the Swingline Lender for its own account, the then unpaid principal amount of
each Swingline Loan on the earlier of the Revolving Maturity Date and the date
that is no later than five (5) Business Days after such Swingline Loan is made;
provided that, on each date that a Revolving Borrowing is made, Borrower shall
repay all Swingline Loans that were outstanding on the date such Borrowing was
requested.
 
(b)            Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
 
(c)            The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type and Class thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder, and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 
 
46

--------------------------------------------------------------------------------

 
 
(d)            The entries made in the accounts maintained pursuant to Sections
2.04(b) and (c) shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of Borrower and the other Loan Parties to pay,
and perform, the Obligations in accordance with the Loan Documents.  In the
event of any conflict between the accounts and records maintained by any Lender
and the accounts and records of the Administrative Agent in respect of such
entries, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.
 
(e)            Any Lender by written notice to Borrower (with a copy to the
Administrative Agent) may request that Loans of any Class made by it be
evidenced by a promissory note.  In such event, Borrower shall promptly (and, in
all events, within five Business Days of receipt of such request) prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in the form of Exhibit I-1, I-2 or I-3, as the case may
be.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section
10.04) be represented by one or more promissory notes in such form payable to
the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).
 
Section 2.05            Fees.
 
(a)            Commitment Fee.  Subject to Section 2.16(c), Borrower agrees to
pay to the Administrative Agent for the account of each Revolving Lender a
commitment fee (a “Commitment Fee”), at a rate per annum equal to the applicable
percentage set forth in Annex II under the caption “Commitment Fee Rate,” on the
average daily unused amount of each Revolving Commitment of such Revolving
Lender during the period from and including the date hereof to but excluding the
date on which such Revolving Commitment terminates.  Accrued Commitment Fees
shall be payable in arrears (A) on the last Business Day of March, June,
September and December of each year, commencing on the first such date to occur
after the date hereof, and (B) on the date on which such Revolving Commitment
terminates.  Commitment Fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  For purposes of computing Commitment
Fees, a Revolving Commitment of a Revolving Lender shall be deemed to be used to
the extent of the outstanding Revolving Loans and LC Exposure of such Revolving
Lender (and the Swingline Commitment of the Swingline Lender shall be deemed to
be used to the extent of its Swingline Exposure).
 
(b)            Administrative Agent Fees.  Borrower agrees to pay to the
Administrative Agent, for its own account, the administrative fees set forth in
the Fee Letter and such other fees payable in the amounts and at the times
separately agreed upon between Borrower and the Administrative Agent (the
“Administrative Agent Fees”).
 
(c)            LC and Fronting Fees.  Subject to Section 2.16(c), Borrower
agrees to pay to (i) the Administrative Agent for the account of each Revolving
Lender a participation fee (“LC Participation Fee”) with respect to its
participations in Letters of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin from time to time used to determine the interest
rate on Eurodollar Revolving Loans pursuant to Section 2.06 on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to Reimbursement Obligations) during the period from and including the Closing
Date to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) the Issuing Bank a fronting fee (“Fronting Fee”), which shall
accrue at the rate of 0.125% per annum (or such lesser rate per annum as the
Issuing Bank may from time to time agree) on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to Reimbursement
Obligations) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s customary fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.  Accrued
LC Participation Fees and Fronting Fees shall be payable in arrears (i) on the
last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date, and (ii) on
the date on which the Revolving Commitments terminate.  Any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand.  Any other fees payable to the Issuing Bank pursuant to this Section
2.05(c) shall be payable within five Business Days after demand therefor.  All
LC Participation Fees and Fronting Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
 
47

--------------------------------------------------------------------------------

 
 
(d)            Other Fees.  Borrower agrees to pay the Agents, for their own
account, fees payable in the amounts and at the times separately agreed upon
between Borrower and the applicable Agents.
 
(e)            Payment of Fees.  All Fees shall be paid on the dates due, in
immediately available funds in Dollars, to the Administrative Agent for
distribution, if and as appropriate, among the Lenders, except that Borrower
shall pay (i) the Fronting Fees directly to the Issuing Bank, and (ii) the Fees
provided under Section 2.05(d) directly to the Agents.  Once paid, none of the
Fees shall be refundable under any circumstances.
 
Section 2.06            Interest on Loans.  (a) Subject to the provisions of
Section 2.06(c), the Loans comprising each ABR Borrowing, including each
Swingline Loan, shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin in effect from time to time.
 
(b)            Subject to the provisions of Section 2.06(c) and Section 2.19,
the Loans comprising each Eurodollar Borrowing shall bear interest at a rate per
annum equal to the Adjusted LIBOR Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin in effect from time to time.
 
(c)            Notwithstanding the foregoing, during an Event of Default, all
Obligations shall, bear interest, after as well as before judgment, at a per
annum rate equal to (i) in the case of principal of or interest on any Loan,
2.0% plus the rate otherwise applicable to such Loan as provided in Sections
2.06(a) and (b) or (ii) in the case of any other Obligation, 2.0% plus the rate
applicable to ABR Revolving Loans as provided in Section 2.06(a) (in either
case, the “Default Rate”).
 
(d)            Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to Section 2.06(c) (including interest on past due interest) and all interest
accrued but unpaid on or after the Revolving Maturity Date or, in the case of
the Initial Term Loans, the Initial Term Loan Maturity Date or, in the case of
any Extended Term Loans, the applicable Extended Term Loan Maturity Date, as
applicable, shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan or a
Swingline Loan), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
 
 
48

--------------------------------------------------------------------------------

 
 
(e)            All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day); provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.14, bear interest for one day.  The applicable Alternate Base Rate or Adjusted
LIBOR Rate shall be determined by the Administrative Agent in accordance with
the provisions of this Agreement and such determination shall be conclusive
absent manifest error.  Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any Insolvency Proceeding.
 
Section 2.07            Termination and Reduction of Commitments.  (a) Subject
to the provisions of Sections 2.19 and 2.20, the Term Loan Commitments shall
automatically terminate at 5:00 p.m., New York City time, on the Closing
Date.  The Revolving Commitments, the Swingline Commitment and the LC Commitment
shall automatically terminate on the Revolving Maturity Date.
 
(b)            At its option, Borrower may at any time terminate, or from time
to time permanently reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000 and (ii) the
Revolving Commitments shall not be terminated or reduced if, after giving effect
to any concurrent prepayment of the Revolving Loans in accordance with Section
2.10, the aggregate amount of Revolving Exposures would exceed the aggregate
amount of Revolving Commitments.
 
(c)            Borrower shall notify the Administrative Agent in writing of any
election to terminate or reduce the Commitments under Section 2.07(b) at least
five Business Days prior to the effective date of such termination or reduction
(which effective date shall be a Business Day), specifying such election and the
effective date thereof.  Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by Borrower pursuant to this Section 2.07 shall be irrevocable,
provided that a notice of termination of the Commitments delivered by Borrower
in accordance with this Section 2.07 may, if the Administrative Agent (in its
reasonable discretion) has previously agreed to a customary pay-off letter with
Borrower, expressly state that such notice is conditioned upon the effectiveness
of new credit facilities or similar new Indebtedness and which effectiveness
will result in the immediate payment in full of all Obligations and the Cash
Collateralization of all outstanding Letters of Credit, in which case such
notice may be revoked by Borrower (by notice to the Administrative Agent on or
prior to 2:00 p.m., New York City time, one Business Day prior to the specified
notice effective date) if such condition is not satisfied (or is then unlikely
to be satisfied).   Any termination or reduction of the Commitments of any Class
shall be permanent.  Each reduction of the Commitments of any Class shall be
made ratably among the Lenders in accordance with their respective Commitments
of such Class.
 
Section 2.08            Interest Elections.  (a) Each Revolving Borrowing and
Term Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter,
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.08.  Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  Notwithstanding anything to
the contrary, Borrower shall not be entitled to request any conversion or
continuation that, if made, would result in more than five Eurodollar Borrowings
outstanding hereunder at any one time. This Section 2.08 shall not apply to
Swingline Borrowings, which may not be converted or continued.
 
 
49

--------------------------------------------------------------------------------

 
 
(b)            To make an election pursuant to this Section 2.08, Borrower shall
deliver, by hand delivery or telecopy (or transmit by other electronic
transmission, if arrangements for doing so have been approved in writing by the
Administrative Agent), a duly completed and executed Interest Election Request
to the Administrative Agent not later than the time that a Borrowing Request
would be required under Section 2.03 if Borrower were requesting a Revolving
Borrowing or Term Borrowing of the Type resulting from such election to be made
on the effective date of such election.  Each Interest Election Request shall be
irrevocable.
 
(c)            Each Interest Election Request shall specify the following
information in compliance with Section 2.02:
 
(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, or if outstanding Borrowings are being combined, allocation to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);
 
(ii)            the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;
 
(iii)            whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
(iv)            if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
 
(d)            Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)            If an Interest Election Request with respect to a Eurodollar
Borrowing is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing, the Administrative Agent or the Required
Lenders may require, by notice to Borrower, that (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.
 
Section 2.09            Amortization of Term Borrowings.  (a) Subject to
Sections 2.19 and 2.20, Borrower shall pay to the Administrative Agent, for the
account of the Term Loan Lenders, on each March 31, June 30, September 30 and
December 31, beginning with June 30, 2014 or if any such date is not a Business
Day, on the immediately following Business Day (each such date, a “Term Loan
Repayment Date”), a principal amount of the Term Loans equal to 0.25% of the
initial aggregate principal amount of such Term Loans (as adjusted from time to
time pursuant to Section 2.10), together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment.
 
 
50

--------------------------------------------------------------------------------

 
 
(b)            To the extent not previously irrevocably paid in full in cash,
all Initial Term Loans shall be due and payable on the Initial Term Loan
Maturity Date and any Extended Term Loans shall be due and payable on the
applicable Extended Term Loan Maturity Date.
 
Section 2.10            Optional and Mandatory Prepayments of Loans.  (a)
Optional Prepayments.  Borrower shall have the right at any time and from time
to time to prepay any Borrowing, in whole or in part, without premium or
penalty, subject to the requirements of this Section 2.10 (including, if
applicable, any amounts payable under Section 2.10(h)); provided that each
partial prepayment shall be in an amount that is an integral multiple of
$100,000 and not less than $250,000 or, if less, the outstanding principal
amount of such Borrowing.
 
(b)            Revolving Loan Prepayments.  (i) In the event of the termination
of all the Revolving Commitments, Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Borrowings and all
outstanding Swingline Loans and either (A) replace all outstanding Letters of
Credit or (B) Cash Collateralize all outstanding Letters of Credit in accordance
with the procedures set forth in Section 2.18(i).
 
(ii)            In the event of any partial reduction of the Revolving
Commitments, then (x) at or prior to the effective date of such reduction, the
Administrative Agent shall notify Borrower and the Revolving Lenders of the sum
of the Revolving Exposures after giving effect thereto and (y) if the sum of the
Revolving Exposures would exceed the aggregate amount of Revolving Commitments
after giving effect to such reduction, then Borrower shall, on the date of such
reduction, first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings and third, replace outstanding Letters of Credit or Cash
Collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i) in an aggregate amount sufficient to eliminate such
excess.
 
(iii)           In the event that the sum of all Lenders’ Revolving Exposures
exceeds the Revolving Commitments then in effect, Borrower shall, without notice
or demand, immediately first, repay or prepay Swingline Loans, second, repay or
prepay Revolving Borrowings, and third, replace outstanding Letters of Credit or
Cash Collateralize outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18(i) in an aggregate amount sufficient to
eliminate such excess.
 
(iv)          In the event that the aggregate LC Exposure exceeds the LC
Commitment then in effect, Borrower shall, without notice or demand, immediately
replace outstanding Letters of Credit or Cash Collateralize outstanding Letters
of Credit  in accordance with the procedures set forth in Section 2.18(i) in an
aggregate amount sufficient to eliminate such excess.
 
(c)            Asset Sales.  Not later than three Business Days following the
receipt of any Net Cash Proceeds of any Asset Sale by any Company, Borrower
shall apply 100% of such Net Cash Proceeds to make prepayments in accordance
with Section 2.10(g) provided that:
 
(i)            so long as no Default or Event of Default shall then exist or
would arise therefrom, such proceeds shall not be required to be so applied on
such date to the extent that Borrower shall have delivered an Officer’s
Certificate to the Administrative Agent on or prior to such date stating that
such Net Cash Proceeds are reasonably expected to be reinvested in fixed or
capital assets of any Loan Party within 360 days following the date of such
Asset Sale (which Officer’s Certificate shall set forth the estimates of the
proceeds to be so expended); provided that, if the property subject to such
Asset Sale constituted Collateral, then all property purchased or otherwise
acquired with the Net Cash Proceeds thereof pursuant to this subsection shall be
made subject to the first priority perfected Lien (subject to Permitted Liens)
of the applicable Security Documents in favor of the Collateral Agent, for its
benefit and for the benefit of the other Secured Parties in accordance with
Sections 5.11 and 5.12; and
 
 
51

--------------------------------------------------------------------------------

 
(ii)            if all or any portion of such Net Cash Proceeds is not so
reinvested within such 360-day period, such unused portion shall be applied on
the last day of such period as a mandatory prepayment as provided in this
Section 2.10(c).
 
(d)            Debt Issuance or Equity Issuance.  Not later than three Business
Days following the receipt of any Net Cash Proceeds of any Debt Issuance or
Equity Issuance by any Company, Borrower shall make prepayments in accordance
with Section 2.10(g) in an aggregate principal amount equal to 100% of such Net
Cash Proceeds.
 
(e)            Casualty Events.  Not later than three Business Days following
the receipt of any Net Cash Proceeds from a Casualty Event by any Company,
Borrower shall apply an amount equal to 100% of such Net Cash Proceeds to make
prepayments in accordance with Section 2.10(g); provided that:
 
(i)            so long as no Default or Event of Default shall then exist or
arise therefrom, such proceeds shall not be required to be so applied on such
date to the extent that the Administrative Agent has elected by notice to
Borrower on or prior to such date to require such proceeds to be used to repair,
replace or restore any property in respect of which such Net Cash Proceeds were
paid or to reinvest in fixed or capital assets of any Loan Party, no later than
360 days following the date of receipt of such proceeds (which Officer’s
Certificate shall set forth the estimates of the proceeds to be so expended);
provided that if the property subject to such Casualty Event constituted
Collateral, then all property purchased or otherwise acquired with the Net Cash
Proceeds thereof pursuant to this subsection shall be made subject to the first
priority perfected Lien (subject to Permitted Liens) of the applicable Security
Documents in favor of the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties in accordance with Sections 5.11 and 5.12; and
 
(ii)            if all or any portion of such Net Cash Proceeds shall not be so
applied within such 360-day period, such unused portion shall be applied on the
last day of such period as a mandatory prepayment as provided in this Section
2.10(e).
 
(f)            Excess Cash Flow.  No later than each December 31 occurring prior
to the Final Maturity Date, Borrower shall make prepayments in accordance with
Section 2.10(g) in an aggregate principal amount equal to (x) 50% of Excess Cash
Flow for the Excess Cash Flow Period most recently ended if the Total Leverage
Ratio at the end of such period is greater than or equal to 3.75:1.00, (y) 25%
of Excess Cash Flow for the Excess Cash Flow Period most recently ended if the
Total Leverage Ratio at the end of such period is less than 3.75:1.00 but
greater than or equal to 3.00:1.00 and (z) 0.0% of Excess Cash Flow for the
Excess Cash Flow Period most recently ended if the Total Leverage Ratio at the
end of such period is less than 3.00:1:00.
 
(g)            Application of Prepayments.
 
(i)            Prior to any optional prepayment hereunder, Borrower shall select
the Borrowing or Borrowings to be prepaid and shall specify such selection in
the notice of such prepayment pursuant to Section 2.10(g)(iii), subject to the
provisions of this Section 2.10(g)(i).  Any prepayments required pursuant to
Section 2.10 (c)-(f) shall be applied (x) first to reduce the next four
scheduled payments of Initial Term Loans, Extended Term Loans and Incremental
Term Loans required to be made under Section 2.09(a) in direct order of
maturity, on a pro rata basis among such Term Loans, (y) second on a pro rata
basis among the payments on account of Initial Term Loans, Extended Term Loans
and Incremental Term Loans remaining to be made on each Term Loan Repayment Date
and the Final Maturity Date and and then to reduce payments required under
Section 2.09(b), and (z) third to the extent there are prepayment amounts
remaining after the application of such prepayments under clauses first and
second, such excess amounts shall be applied to the prepayment of outstanding
Revolving Loans and to Cash Collateralize outstanding Letters of Credit (and
with a corresponding reduction in Revolving Commitments if, and only if, a
Default or Event of Default has occurred and is continuing at the time such
prepayment is made) and Borrower shall comply with Section 2.10(b).  Any
prepayments of Term Loans pursuant to Section 2.10(a) shall be applied to the
remaining scheduled payments of Initial Term Loans, Extended Term Loans and
Incremental Term Loans required to be made under Section 2.09(a) on a pro rata
basis among such Term Loans as directed by Borrower (or, in the absence of any
such direction, in direct order of maturity) unless otherwise agreed by the
adversely affected Lenders.
 
 
52

--------------------------------------------------------------------------------

 
 
(ii)            Amounts to be applied pursuant to this Section 2.10 to the
prepayment of Term Loans and Revolving Loans shall be applied, as applicable,
first to reduce outstanding ABR Term Loans and ABR Revolving Loans,
respectively.  Any amounts remaining after each such application shall be
applied to prepay Eurodollar Term Loans or Eurodollar Revolving Loans, as
applicable.
 
(iii)           Notice of Prepayment.  Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by written notice of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment; provided that a notice of optional prepayment
delivered by Borrower in accordance with this Section 2.10(g) and Section
2.10(a) that contemplates payment in full of the Loans may, if the
Administrative Agent (in its reasonable discretion) has previously agreed to a
customary pay-off letter with Borrower, expressly state that such notice is
conditioned upon the effectiveness of new credit facilities or similar new
Indebtedness and which effectiveness will result in the immediate payment in
full of all Obligations and the Cash Collateralization of all outstanding
Letters of Credit, in which case such notice may be revoked by Borrower (by
notice to the Administrative Agent on or prior to 2:00 p.m., New York City time,
one Business Day prior to the specified notice effective date) if such condition
is not satisfied (or is then unlikely to be satisfied) and (iii) in the case of
prepayment of a Swingline Loan, not later than 11:00 a.m., New York City time,
on the date of prepayment.  Each such notice shall be irrevocable.  Each such
notice shall specify the prepayment date, the principal amount of each Borrowing
or portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment.  Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), the Administrative Agent shall advise the Lenders of the
contents thereof.  Such notice to the Lenders may be by electronic
communication.  Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment.  Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing and otherwise in accordance with
this Section 2.10.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.
 
(h)            Call Protection.  In the event that, prior to the first
anniversary of the Closing Date, there shall occur (x) any optional prepayment
of the Loans, in whole or in part, under Section 2.10(a) or (y) any mandatory
prepayment of the Loans, in whole or in part, under Section 2.10(c) or Section
2.10(d), each such prepayment in clause (x) or (y) above shall be accompanied by
a fee or prepayment premium, as applicable, equal to the present value at such
prepayment date of all interest that would accrue on the prepaid Loans through
the first anniversary of the Closing Date, computed using a discount rate equal
to the Treasury Rate as of such redemption date plus 50 basis points, computed
using Adjusted LIBOR for an Interest Period of three months plus the Applicable
Margin for LIBOR Loans in effect on such date.
 
 
53

--------------------------------------------------------------------------------

 
 
Section 2.11            Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:
 
(a)            the Administrative Agent determines (which determination shall be
final and conclusive absent manifest error) either (i) that Dollar deposits in
the principal amounts of Loans comprising the applicable Borrowing are not
generally available in the London interbank market or (ii) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBOR Rate for such
Interest Period; or
 
(b)            the Administrative Agent is advised in writing by the Required
Lenders that the Adjusted LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and any Eurodollar Borrowing shall be
converted into an ABR Borrowing on the last day of the then current Interest
Period applicable thereto and (ii) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing.
 
Section 2.12            Increased Costs; Change in Legality.  (a) If any Change
in Law shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against property of,
deposits with or for the account of, or credit extended by or participated in
by, any Lender (except any such reserve requirement reflected in the Adjusted
LIBOR Rate) or the Issuing Bank; or
 
(ii)            impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to or from, continuing or maintaining any
Eurodollar Loan (or of maintaining its obligation to make any such Loan) or to
increase the cost to such Lender, the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company, if any, of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit) or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Bank hereunder (whether
of principal, interest or otherwise), then Borrower shall, upon the written
request of such Lender or the Issuing Bank, pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered, it being understood that, to the extent
duplicative of the provisions of Section 2.15, this Section 2.12 shall not apply
to Taxes.  The protection of this Section 2.12 shall be available to each Lender
and the Issuing Bank regardless of any possible contention of the invalidity or
inapplicability of the Change in Law that shall have occurred or been imposed.
 
 
54

--------------------------------------------------------------------------------

 
 
(b)            If any Lender or the Issuing Bank determines (in good faith, but
in its sole absolute discretion) that any Change in Law regarding Capital
Requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by such Lender, or the Letters of Credit issued
by the Issuing Bank, to a level below that which such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company, for any such reduction suffered.
 
(c)            A certificate of a Lender or the Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
Sections 2.12(a) or (b) shall be delivered to Borrower (with a copy to the
Administrative Agent) and shall be conclusive and binding absent manifest
error.; provided, however, that such certificate need not include any
confidential or price sensitive information or any information that is
prohibited by applicable Legal Requirements from being disclosed.  Borrower
shall pay such Lender or the Issuing Bank, as the case may be, the amount shown
as due on any such certificate within three Business Days after receipt thereof.
 
(d)            Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.12 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section 2.12 for any increased costs incurred or
reductions suffered more than 12 months prior to the earlier of (x) the date on
which such Lender or the Issuing Bank, as the case may be, notifies Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor and (y)
the date on which such Change in Law becomes effective; provided that if such
Change in Law is retroactive, then the 12 month period referred to above shall
be extended to indicate the period of retroactive effect thereof.
 
(e)            Notwithstanding any other provision of this Agreement, if any
Change in Law shall make it unlawful for any Lender to make or maintain any
Eurodollar Loan or to give effect to its obligations as contemplated hereby with
respect to any Eurodollar Loan, then, by written notice to Borrower and to the
Administrative Agent:
 
(i)            such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness (as determined in good faith by such
Lender)) be made by such Lender hereunder (or be continued for additional
Interest Periods and ABR Loans will not thereafter (for such duration) be
converted into Eurodollar Loans), whereupon any request for a Eurodollar Loan
(or to convert an ABR Loan to a Eurodollar Loan or to continue a Eurodollar Loan
for an additional Interest Period) shall, as to such Lender only, be deemed a
request for an ABR Loan (or a request to continue an ABR Loan as such for an
additional Interest Period or to convert a Eurodollar Loan into an ABR Loan, as
the case may be), unless such declaration shall be subsequently withdrawn by
such Lender by written notice to Borrower and to the Administrative Agent; and
 
 
55

--------------------------------------------------------------------------------

 
 
(ii)           such Lender may require that all outstanding Eurodollar Loans
made by it be converted to ABR Loans, in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in Section 2.12(f).
 
In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.
 
(f)            For purposes of Section 2.12(e), a notice to Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by Borrower.
 
Section 2.13            Breakage Payments.  In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurodollar
Loan earlier than the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Loan earlier than the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Revolving
Loan or Term Loan on the date specified in any notice delivered pursuant hereto
or (d) the assignment of any Eurodollar Loan earlier than the last day of the
Interest Period applicable thereto as a result of a request by Borrower pursuant
to Section 2.16, then, in any such event, Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBOR Rate plus the Applicable
Margin (together with any interest payable at the Default Rate, if then
applicable) that would have been applicable to such Loan, for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for Dollar deposits of a comparable amount and
period from other banks in the Eurodollar market.  A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section 2.13 shall be delivered to Borrower
(with a copy to the Administrative Agent) and shall be conclusive and binding
absent manifest error.  Borrower shall pay such Lender the amount shown as due
on any such certificate within three Business Days after receipt thereof;
provided, however,  that such certificate need not include any confidential or
price sensitive information or any information that is prohibited by applicable
Legal Requirements from being disclosed.
 
Section 2.14            Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.  (a) Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or Reimbursement Obligations, or of amounts payable under Section 2.10(h),
 2.12, 2.13 or 2.15, or otherwise) on or before the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 1:00 p.m., New York City time), on the date
when due, in immediately available funds, without setoff, deduction or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 520
Madison Avenue, New York, New York 10022 Attn: Steak n Shake Operations, Inc.
Account Manager, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.12, 2.13, 2.15 and 10.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment under
any Loan Document shall be due on a day that is not a Business Day, unless
specified otherwise, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments under each Loan Document shall be made in Dollars.
 
 
56

--------------------------------------------------------------------------------

 
 
(b)            If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, Reimbursement
Obligations, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, (ii) second, towards payment of principal and
Reimbursement Obligations then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal and Reimbursement
Obligations then due to such parties, and (iii) third, towards the payment of
all other Obligations then due hereunder, ratably among the parties entitled
thereto in accordance with the amount of such amounts then due to such
parties.  It is understood that the foregoing does not apply to any adequate
protection payments under any federal, provincial, state or foreign bankruptcy,
insolvency, receivership or similar proceeding, and that the Administrative
Agent may, subject to any applicable federal, provincial, state or foreign
bankruptcy, insolvency, receivership or similar orders, distribute any adequate
protection payments it receives on behalf of the Lenders to the Lenders in its
sole discretion (i.e., whether to pay the earliest accrued interest, all accrued
interest on a pro rata basis or otherwise).
 
(c)            If any Lender shall, by exercising any right of setoff or
counterclaim (including pursuant to Section 10.08) or otherwise (including by
exercise of its rights under the Security Documents), obtain payment in respect
of any principal of or interest on any of its Revolving Loans, Term Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans, Term Loans and participations in LC Disbursements and Swingline
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section 2.14(c) shall not be construed to apply to
any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Revolving Loans, Term
Loans or participations in LC Disbursements or Swingline Loans to any Eligible
Assignee or participant, other than to any Company or any Affiliates thereof (as
to which the provisions of this Section 2.14(c) shall apply).  Each Loan Party
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable Legal Requirements, that any Lender acquiring a participation
pursuant to the foregoing arrangements may exercise against each Loan Party
rights of setoff and counterclaim with respect to such participation as fully as
if such Lender were a direct creditor of such Loan Party in the amount of such
participation.  If under applicable Insolvency Law any Secured Party receives a
secured claim in lieu of a setoff or counterclaim to which this Section 2.14(c)
applies, such Secured Party shall to the extent practicable, exercise its rights
in respect of such secured claim in a manner consistent with the rights to which
the Secured Party is entitled under this Section 2.14(c) to share in the
benefits of the recovery of such secured claim.
 
 
57

--------------------------------------------------------------------------------

 
 
(d)            Unless the Administrative Agent shall have received written
notice from Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that Borrower will not make such payment, the Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the
Issuing Bank, as the case may be, the amount due.  In such event, if Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules or
practices on interbank compensation.
 
(e)            If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.02(c), 2.14(d), 2.17(d), 2.18(d), 2.18(e) or
10.03(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
 
Section 2.15            Taxes.  (a)  Any and all payments by or on account of
any obligation of the Loan Parties hereunder or under any other Loan Document
shall be made without setoff, counterclaim or other defense and free and clear
of and without deduction, reduction or withholding for any and all Taxes, except
as required by applicable Legal Requirements; provided that if any Taxes shall
be required by applicable Legal Requirements (as determined in the good faith
discretion of an applicable withholding agent) to be deducted or withheld from
such payments, then (i) if such Tax is an Indemnified Tax or Other Tax, the sum
payable by the relevant Loan Party shall be increased as necessary so that after
making all required deductions, reductions or withholdings (including
deductions, reductions or withholdings applicable to additional sums payable
under this Section 2.15) the Administrative Agent, any Lender or the Issuing
Bank, as the case may be, receives an amount equal to the sum it would have
received had no such deductions, reductions or withholdings been made, (ii) the
applicable withholding agent shall be entitled to make such deductions,
reductions or withholdings and (iii) the applicable withholding agent shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable Legal Requirements.
 
(b)            In addition, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Legal Requirements, or at
the option of the Administrative Agent timely reimburse it for payment of, any
Other Taxes.
 
(c)            The Loan Parties shall jointly and severally indemnify the
Administrative Agent, each Lender and the Issuing Bank, within ten Business Days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid or payable by the Administrative Agent, such Lender or the
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document or required to be withheld or deducted from a payment to such recipient
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) and any penalties,
interest and expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability and setting forth in reasonable detail the
calculation of and basis for such payment or liability delivered to Borrower by
a Lender or the Issuing Bank (in each case, with a copy delivered concurrently
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the Issuing Bank, shall be conclusive absent
manifest error.
 
 
58

--------------------------------------------------------------------------------

 
 
(d)            Each Lender shall severally indemnify the Administrative Agent,
within ten days after demand therefor, for (i) any Indemnified Taxes or Other
Taxes attributable to such Lender (but only to the extent that a Loan Party has
not already indemnified the Administrative Agent for such Indemnified Taxes or
Other Taxes and without limiting the obligation of the Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
 
(e)            As soon as practicable after any payment of Taxes and in any
event within 20 Business Days following any such payment being due, by any Loan
Party to a Governmental Authority, Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the Tax Return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.  If any Loan Party fails to pay any Indemnified Taxes or
Other Taxes when due to the appropriate Governmental Authority or Borrower fails
to remit to the Administrative Agent the required receipts or other documentary
evidence, the Loan Parties shall jointly and severally indemnify the
Administrative Agent, each Lender and the Issuing Bank for any incremental Taxes
or expenses that may become payable by the Administrative Agent, such Lender or
the Issuing Bank, as the case may be, as a result of any such failure.
 
(f)            Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which Borrower
is resident for tax purposes, or under any treaty to which such jurisdiction is
a party, with respect to payments under any Loan Document shall deliver to
Borrower (with a copy to the Administrative Agent), at the time or times
reasonably requested by Borrower or the Administrative Agent and at the time or
times prescribed by applicable Legal Requirements, such properly completed and
executed documentation prescribed by applicable Legal Requirements or reasonably
requested by Borrower or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of
withholding.  Notwithstanding anything to the contrary in the preceding
sentence, the completion, execution, and submission of such documentation (other
than such documentation set forth in part (i) of the following sentence or in
Section 2.15(g)) shall not be required if in the Foreign Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.  Without limiting the generality of
the foregoing, each Foreign Lender shall, to the extent it is legally entitled
to do so, (i) furnish to Borrower and the Administrative Agent whichever of the
following is applicable: (a) two accurate and complete executed originals of
U.S.  Internal Revenue Service Form W-8BEN (or successor form), provided that
any Foreign Lender that is relying on the so-called “portfolio interest
exemption” within the meaning of Section 881(c) of the Code shall also furnish a
“Non-Bank Certificate” in the form of Exhibit L, (b) two accurate and complete
executed originals of U.S.  Internal Revenue Service Form W-8ECI (or successor
form), (c) two accurate and complete executed originals of U.S. Internal Revenue
Service Form W-8EXP (or successor form), or (d) two accurate and complete
executed originals of U.S. Internal Revenue Service Form W-8IMY (or successor
form) (with any required attachments), certifying, in each case, to such Foreign
Lender’s legal entitlement to an exemption or reduction from U.S. federal
withholding tax with respect to all withholdable payments under any Loan
Document, and (ii) to the extent it may lawfully do so at such times, upon
reasonable request by Borrower or the Administrative Agent, provide a new Form
W-8BEN (or successor form), Form W-8ECI (or successor form), Form W-8EXP (or
successor form), Form W-8IMY (or successor form), and/or certification upon the
expiration or obsolescence of any previously delivered form or certification to
reconfirm any complete exemption from, or any entitlement to a reduction in,
U.S. federal withholding tax with respect to any withholdable payment under any
Loan Document.  Any Lender that is not a Foreign Lender shall (i) furnish to
Borrower and the Administrative Agent two accurate and complete originally
executed U.S. Internal Revenue Service Form W-9 (or successor form), or shall
otherwise establish an exemption from U.S. backup withholding and (ii) to the
extent it may lawfully do so at such times, upon reasonable request by Borrower
or the Administrative Agent, provide a new Form W-9 (or successor form) upon the
expiration or obsolescence of any previously delivered form.
 
 
59

--------------------------------------------------------------------------------

 
 
(g)            If a payment made to a Lender hereunder would be subject to U.S.
federal withholding Tax under FATCA if such Lender were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
the Administrative Agent, such documentation prescribed by applicable Legal
Requirements (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower or the
Administrative Agent as may be necessary for Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this Section 2.15(g), the term “FATCA” shall include any amendments to FATCA
after the date hereof.
 
(h)            If the Administrative Agent or a Lender (or an assignee)
determines in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section 2.15, it shall pay over an amount equal to such
refund to Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by Borrower under this Section 2.15 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent or such
Lender (or assignee) and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that if the Administrative Agent or such Lender (or assignee) is required to
repay all or a portion of such refund to the relevant Governmental Authority,
Borrower, upon the request of the Administrative Agent or such Lender (or
assignee), shall repay the amount paid over to Borrower that is required to be
repaid (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender (or assignee)
within 5 Business Days after receipt of written notice that the Administrative
Agent or such Lender (or assignee) is required to repay such refund (or a
portion thereof) to such Governmental Authority.  Nothing contained in this
Section 2.15(h) shall require the Administrative Agent or any Lender (or
assignee) to make available its Tax Returns or any other information which it
deems confidential or privileged to Borrower or any other
Person.  Notwithstanding anything to the contrary, in no event will the
Administrative Agent or any Lender (or assignee) be required to pay any amount
to Borrower the payment of which would place the Administrative Agent or such
Lender (or assignee) in a less favorable net after-tax position than the
Administrative Agent or such Lender (or assignee) would have been in if the
Indemnified Taxes or Other Taxes subject to indemnification and giving rise to
such refund had not been deducted, withheld, or otherwise imposed and the
indemnification payments or additional amounts with respect to such Taxes had
never been paid.
 
 
60

--------------------------------------------------------------------------------

 
 
Section 2.16            Mitigation Obligations; Replacement of Lenders.  (a)
Mitigation of Obligations.  If any Lender requests compensation under Section
2.12(a) or (b), or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce materially amounts payable pursuant to
Section 2.12(a), 2.12(b) or 2.15, as the case may be, in the future, (ii) would
not subject such Lender to any unreimbursed cost or expense, (iii) would not
require such Lender to take any action inconsistent with its internal policies
or legal or regulatory restrictions, and (iv) would not otherwise be
disadvantageous to such Lender.  Borrower shall pay all reasonable out-of-pocket
costs and expenses incurred by any Lender in connection with any such
designation or assignment.  A certificate setting forth such costs and expenses
submitted by such Lender to the Administrative Agent shall be conclusive and
binding absent manifest error.
 
(b)            Replacement of Lenders.  In the event (i) any Lender or the
Issuing Bank delivers a certificate requesting compensation pursuant to Section
2.12(a) or (b), (ii) any Lender or the Issuing Bank delivers a notice described
in Section 2.12(e), (iii) Borrower is required to pay any additional amount to
any Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank pursuant to Section 2.15, (iv) any Lender fails to
consent to any amendment, waiver or other modification of any Loan Document
requested by Borrower that requires the consent of 100% of the Lenders or 100%
of all affected Lenders and, which, in each case, has been consented to by all
other Lenders or all other affected Lenders, as the case may be, or (v) any
Lender or the Issuing Bank defaults in its obligations to make Loans or issue
Letters of Credit, as the case may be, or other extensions of credit hereunder,
Borrower may, at its sole expense and effort (including with respect to the
processing and recordation fee referred to in Section 10.04(b)), upon notice to
such Lender or the Issuing Bank and the Administrative Agent, require such
Lender or the Issuing Bank to transfer and assign, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04), all
of its interests, rights and obligations under this Agreement to an Eligible
Assignee which shall assume such assigned obligations (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment); provided that (w)
except in the case of clause (iv) above if the effect of such amendment, waiver
or other modification of the applicable Loan Document would cure any Default or
Event of Default then ongoing, no such Default or Event of Default shall have
occurred and be continuing, (x) such assignment shall not conflict with any
applicable Legal Requirement, (y) Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Commitment is being
assigned, the prior written consent of the Issuing Bank and the Swingline
Lender), which consent shall not unreasonably be withheld or delayed, and (z)
Borrower or such assignee shall have paid to the affected Lender or the Issuing
Bank in immediately available funds an amount equal to the sum of the principal
of and interest and any prepayment premium or penalty (if any) accrued to the
date of such payment on the outstanding Loans or LC Disbursements of such Lender
or the Issuing Bank, respectively, affected by such assignment plus all Fees and
other amounts owing to or accrued for the account of such Lender or such Issuing
Bank hereunder (including any amounts under Sections 2.12 and 2.13); provided
further that, if prior to any such transfer and assignment the circumstances or
event that resulted in such Lender’s or the Issuing Bank’s claim for
compensation under Section 2.12(a) or (b) or notice under Section 2.12(e) or the
amounts paid pursuant to Section 2.15, as the case may be, cease to cause such
Lender or the Issuing Bank to suffer increased costs or reductions in amounts
received or receivable or reduction in return on capital, or cease to have the
consequences specified in Section 2.12(e), or cease to result in amounts being
payable under Section 2.15, as the case may be (including as a result of any
action taken by such Lender or the Issuing Bank pursuant to Section 2.16(a)), or
if such Lender or the Issuing Bank shall waive its right to claim further
compensation under Section 2.12(a) or (b) in respect of such circumstances or
event or shall withdraw its notice under Section 2.12(e) or shall waive its
right to further payments under Section 2.15 in respect of such circumstances or
event or shall consent to the proposed amendment, waiver, consent or other
modification, as the case may be, then such Lender or the Issuing Bank shall not
thereafter be required to make any such transfer and assignment hereunder.  Each
Lender and the Issuing Bank hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender and the Issuing Bank as assignor,
any Assignment and Assumption necessary to effectuate any assignment of such
Lender’s or the Issuing Bank’s interests hereunder in the circumstances
contemplated by this Section 2.16(b).
 
 
61

--------------------------------------------------------------------------------

 
 
(c)            Defaulting Lenders.  Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then
(i) during any Default Period (as defined below) with respect to such Defaulting
Lender, such Defaulting Lender shall be deemed not to be a “Lender”, and the
amount of such Defaulting Lender’s Revolving Commitment and Revolving Loans
and/or Term Loan Commitments and Term Loans shall be excluded for purposes of
voting, and the calculation of voting, on any matters (including the granting of
any consents or waivers) with respect to any of the Loan Documents; provided,
however, that such Defaulting Lender shall continue to be deemed a Lender for
purposes of Section 10.02(b)(i), (ii) and (iii); (ii) to the extent permitted by
applicable Legal Requirements, until such time as the Default Excess (as defined
below) with respect to such Defaulting Lender shall have been reduced to zero,
(A) any voluntary prepayment of the Loans pursuant to Section 2.10(a) shall, if
Borrower so directs at the time of making such voluntary prepayment, be applied
to the Loans and the Revolving Exposure of other Lenders in accordance with
Section 2.10(a) as if such Defaulting Lender had no Loans outstanding and the
Revolving Exposure of such Defaulting Lender were zero, and (B) any mandatory
prepayment of the Loans pursuant to Section 2.10 shall, if Borrower so directs
at the time of making such mandatory prepayment, be applied to the Loans and
Revolving Exposure of other Lenders (but not to the Loans and Revolving Exposure
of such Defaulting Lender) in accordance with Section 2.10 as if such Defaulting
Lender had funded all Defaulted Revolving Loans of such Defaulting Lender, it
being understood and agreed that Borrower shall be entitled to retain any
portion of any mandatory prepayment of the Loans that is not paid to such
Defaulting Lender solely as a result of the operation of the provisions of this
clause (B); (iii) the amount of such Defaulting Lender’s Revolving Commitment,
Revolving Loans and LC Exposure shall be excluded for purposes of calculating
the Commitment Fee payable to Revolving Lenders pursuant to Section 2.05(a) in
respect of any day during any Default Period with respect to such Defaulting
Lender, and such Defaulting Lender shall not be entitled to receive any
Commitment Fee pursuant to Section 2.05(a) with respect to such Defaulting
Lender’s Revolving Commitment in respect of any Default Period with respect to
such Defaulting Lender; (iv) if any Swingline Exposure or LC Exposure exists at
the time a Lender becomes a Defaulting Lender then: (A) all or any part of such
Swingline Exposure and LC Exposure shall be reallocated among the Revolving
Lenders that are not Defaulting Lenders in accordance with their respective
Revolving Commitments but, in any case, only to the extent the sum of the
Revolving Exposures of all Revolving Lenders that are not Defaulting Lenders
does not exceed the total of the Revolving Commitments of all Revolving Lenders
that are not Defaulting Lenders; (B) if the reallocation described in clause (A)
above cannot, or can only partially, be effected (as reasonably determined by
the Administrative agent), Borrower shall within one Business Day following
notice by the Administrative Agent (x) prepay such Swingline Exposure of such
Defaulting Lender and (y) cash collateralize such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above) in accordance with the procedures set forth in Section 2.18(i) for so
long as such LC Exposure is outstanding; (C) if Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to this paragraph (iv),
Borrower shall not be required to pay any LC Participation Fee to such
Defaulting Lender pursuant to Section 2.05(c) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized; (D) if the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to this paragraph (iv), then the fees payable to the
Lenders pursuant to Section 2.05 shall be adjusted in accordance with such
non-Defaulting Lenders’ reallocated LC Exposure; and (E) if any Defaulting
Lender’s LC Exposure is neither cash collateralized nor reallocated pursuant to
this paragraph (iv), then, without prejudice to any rights or remedies of the
Issuing Banks or any Lender hereunder, all Commitment Fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such LC Exposure)
and LC Participation Fee payable under Section 2.05 with respect to such
Defaulting Lender’s LC Exposure shall be payable to the applicable Issuing Banks
until such LC Exposure is cash collateralized and/or reallocated; (v) the
Revolving Exposure of all Lenders as at any date of determination shall be
calculated as if such Defaulting Lender had funded all Defaulted Revolving Loans
of such Defaulting Lender; and (vi) so long as any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and no Issuing Bank shall be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by Borrower in accordance with paragraph (iv) of this Section 2.16(c),
and participating interests in any such newly issued or increased Letter of
Credit or newly made Swingline Loan shall be allocated among non-Defaulting
Lenders in a manner consistent with paragraph (iv)(A) of this Section 2.16(c)
(and Defaulting Lenders shall not participate therein).  In the event that each
of the Administrative Agent, the Issuing Banks and the Swingline Lender agree
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Swingline Exposure, LC Exposure and
Revolving Exposure of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Commitment and on such date such Lender shall purchase at par
such of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Revolving Commitment.
 
 
62

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, (i) “Funding Default” means, with respect to any
Defaulting Lender, the occurrence of any of the events set forth in the
definition of “Defaulting Lender,” (ii) “Defaulted Loan” means the Loans of a
Defaulting Lender, (iii) “Default Period” means, with respect to any Defaulting
Lender, the period commencing on the date of the applicable Funding Default and
ending on the earliest of the following dates: (a) the date on which all
Commitments are cancelled or terminated and/or the Secured Obligations are
declared or become immediately due and payable, (b) with respect to any Funding
Default (other than any such Funding Default arising pursuant to clause (e) of
the definition of “Defaulting Lender”), the date on which (1) the Default Excess
with respect to such Defaulting Lender shall have been reduced to zero (whether
by the funding by such Defaulting Lender of any Defaulted Loans of such
Defaulting Lender or by the non-pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms hereof or any
combination thereof) and (2) such Defaulting Lender shall have delivered to
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations under this Agreement with respect to its Commitment(s),
and (c) the date on which Borrower, the Administrative Agent and the Required
Lenders waive all Funding Defaults of such Defaulting Lender in writing, and
(iv) “Default Excess” means, with respect to any Defaulting Lender, the excess,
if any, of such Defaulting Lender’s Pro Rata Percentage of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Defaulting Lenders (including such Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
Loans of such Defaulting Lender.
 
No amount of the Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in Section 2.16(c),
performance by Borrower of its obligations under this Agreement and the other
Loan Documents shall not be excused or otherwise modified, as a result of any
Funding Default or the operation of Section 2.16(c).  The rights and remedies
against a Defaulting Lender under Section 2.16(c) are in addition to other
rights and remedies that Borrower may have against such Defaulting Lender with
respect to any Funding Default and that the Administrative Agent or any Lender
may have against such Defaulting Lender with respect to any Funding Default.
 
Section 2.17            Swingline Loans.  (a) Swingline Commitment.  Subject to
the terms and conditions set forth herein, the Swingline Lender agrees to make
Swingline Loans to Borrower from time to time during the Revolving Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (and upon each such Borrowing of Swingline Loans, Borrower shall be
deemed to represent and warrant that such Borrowing will not result in) (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment or (ii) the sum of the total Revolving Exposures exceeding
the total Revolving Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance, in whole or in part, an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, Borrower may borrow, repay and reborrow
Swingline Loans.
 
(b)            Swingline Loans.  To request a Swingline Loan, Borrower shall
deliver, by hand delivery or telecopy (or transmit by other electronic
transmission, if arrangements for doing so have been approved in writing by the
Swingline Lender), a duly completed and executed Borrowing Request to the
Administrative Agent and the Swingline Lender, not later than 10:00 a.m., New
York City time, on the day of a proposed Swingline Loan.  Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day) and the amount of the requested Swingline Loan.  Each Swingline Loan shall
be (and maintained as) an ABR Loan.  The Swingline Lender shall make each
Swingline Loan available to Borrower by means of a credit to the general deposit
account of Borrower with the Swingline Lender, if any, or otherwise to an
account as directed by Borrower in the applicable Borrowing Request (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.18(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.  Borrower
shall not request a Swingline Loan if at the time of or immediately after giving
effect to the Credit Extension contemplated by such request a Default or Event
of Default has occurred and is continuing or would result therefrom.  Swingline
Loans shall be made in minimum amounts of $250,000 and integral multiples of
$100,000 above such amount.
 
(c)            Prepayment.  Borrower shall have the right at any time and from
time to time to repay any Swingline Loan, in whole or in part, upon giving
written notice to the Swingline Lender and the Administrative Agent before
12:00 p.m., New York City time, on the proposed date of repayment.
 
 
63

--------------------------------------------------------------------------------

 
 
(d)            Participations.  The Swingline Lender (i) may at any time in its
discretion, and (ii) no less frequently than every five Business Days or as
directed by the Administrative Agent from time to time on not less than one
Business Day’s written notice to the Swingline Lender, shall by written notice
given to the Administrative Agent (provided such notice requirements shall not
apply if the Swingline Lender and the Administrative Agent are the same entity)
not later than 11:00 a.m., New York City time, on the next succeeding Business
Day following such notice require the Revolving Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
then outstanding.  Such notice shall specify the aggregate amount of Swingline
Loans in which Revolving Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Lender’s Pro Rata Percentage of such
Swingline Loan or Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s Pro
Rata Percentage of such Swingline Loan or Loans.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this Section 2.17(d) is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or Event of Default, the failure of any
condition in Article IV to be satisfied or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever (so long as such payment shall
not cause such Lender’s Revolving Exposure to exceed such Lender’s Revolving
Commitment).  Each Revolving Lender shall comply with its obligation under this
Section 2.17(d) by wire transfer of immediately available funds, in the same
manner as provided in Section 2.02(c) with respect to Loans made by such Lender
(and Section 2.02 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders.  The
Administrative Agent shall notify Borrower of any participations in any
Swingline Loan acquired by the Revolving Lenders pursuant to this Section
2.17(d), and thereafter payments in respect of such Swingline Loan shall be made
to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from Borrower (or other party on behalf of
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent.  Any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this Section 2.17(d), as
their interests may appear.  The purchase of participations in a Swingline Loan
pursuant to this Section 2.17(d) shall not relieve Borrower of any default in
the payment thereof.
 
(e)            Resignation or Removal of the Swingline Lender.  The Swingline
Lender may resign as the Swingline Lender hereunder at any time upon at least 30
days’ prior written notice to the Lenders, the Administrative Agent and
Borrower.  The Swingline Lender may be replaced at any time by written agreement
among Borrower, the Administrative Agent and the successor Swingline
Lender.  The Administrative Agent shall notify the Lenders of any such
replacement of the Swingline Lender.  At the time any such resignation or
replacement shall become effective, Borrower shall pay all unpaid fees accrued
for the account of the replaced Swingline Lender.  From and after the effective
date of any such resignation or replacement, (i) the successor Swingline Lender
shall have all the rights and obligations of the Swingline Lender under this
Agreement with respect to Swingline Loans to be made by it thereafter and (ii)
references herein and in the other Loan Documents to the term “Swingline Lender”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require.  After the resignation or replacement of the Swingline Lender
hereunder, the replaced Swingline Lender shall remain a party hereto and shall
continue to have all the rights and obligations of the Swingline Lender under
this Agreement with respect to Swingline Loans made by it prior to such
resignation or replacement, but shall not be required to make additional
Swingline Loans.  Notwithstanding anything to the contrary in this Section
2.17(e) or otherwise, the Swingline Lender may not resign until such time as a
successor Swingline Lender has been appointed.
 
 
64

--------------------------------------------------------------------------------

 
 
Section 2.18            Letters of Credit.  (a) General.  Subject to the terms
and conditions set forth herein, Borrower may request the Issuing Bank, and the
Issuing Bank agrees, to issue Letters of Credit for its own account or the
account of a Wholly Owned Subsidiary in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Availability Period (provided that Borrower shall be a
co-applicant, and be jointly and severally liable, with respect to each Letter
of Credit issued for the account of a Wholly Owned Subsidiary).  The Issuing
Bank shall have no obligation to issue, and Borrower shall not request the
issuance of, any Letter of Credit at any time if after giving effect to such
issuance, the LC Exposure would exceed the LC Commitment or the total Revolving
Exposure would exceed the total Revolving Commitments.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by Borrower to, or entered into by Borrower with, the Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.
 
(b)            Request for Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit or the amendment,
renewal or extension of an outstanding Letter of Credit, Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved in writing by the Issuing Bank) an LC Request to
the Issuing Bank and the Administrative Agent not later than 11:00 a.m., New
York City time, on the third Business Day preceding the requested date of
issuance, amendment, renewal or extension (or such later date and time as is
acceptable to the Issuing Bank).
 
A request for an initial issuance of a Letter of Credit shall specify in form
and detail reasonably satisfactory to the Issuing Bank:
 
(i)            the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day);
 
(ii)            the face amount thereof;
 
(iii)           the expiry date thereof (which shall not be later than the date
set forth in Section 2.18(c));
 
(iv)          the name and address of the beneficiary thereof;
 
(v)            whether the Letter of Credit is to be issued for its own account
or for the account of one of its Wholly Owned Subsidiaries (provided that
Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of a Wholly Owned
Subsidiary);
 
(vi)           the documents to be presented by such beneficiary in connection
with any drawing thereunder;
 
(vii)         the full text of any certificate to be presented by such
beneficiary in connection with any drawing thereunder; and
 
(viii)        such other matters as the Issuing Bank may require.
 
A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail reasonably satisfactory to the Issuing
Bank:
 
 
65

--------------------------------------------------------------------------------

 
 
(ix)           the Letter of Credit to be amended, renewed or extended;
 
(x)            the proposed date of amendment, renewal or extension thereof
(which shall be a Business Day);
 
(xi)           the nature of the proposed amendment, renewal or extension; and
 
(xii)          such other matters as the Issuing Bank may require.
 
If requested by the Issuing Bank, Borrower also shall submit a letter of credit
application or execute a reimbursement agreement, in each case, on the Issuing
Bank’s standard form, in connection with any request for a Letter of Credit.  A
Letter of Credit shall be issued, amended, renewed or extended only if (and,
upon issuance, amendment, renewal or extension of each Letter of Credit,
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, (i) the LC Exposure shall not
exceed the LC Commitment, (ii) the total Revolving Exposures shall not exceed
the total Revolving Commitments and (iii) the conditions set forth in Article IV
in respect of such issuance, amendment, renewal or extension shall have been
satisfied.  Unless the Issuing Bank shall agree otherwise, no Letter of Credit
shall be in an initial amount less than $50,000.
 
(c)            Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (x) the date which is one year after
the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and (y)
the Letter of Credit Expiration Date; provided that this Section 2.18(c) shall
not prevent any Issuing Bank from agreeing that a Letter of Credit will
automatically be extended for one or more successive periods not to exceed one
year each (and, in any case, not to extend beyond the Letter of Credit
Expiration Date) unless each such Issuing Bank elects not to extend for any such
additional period.
 
(d)            Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby irrevocably grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Pro Rata Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Pro Rata Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by Borrower on the date
due as provided in Section 2.18(e), or of any reimbursement payment required to
be refunded to Borrower for any reason.  Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this Section
2.18(d) in respect of Letters of Credit is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including any amendment, renewal
or extension of any Letter of Credit or the occurrence and continuance of a
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever (so long as such payment shall not cause such Lender’s Revolving
Exposure to exceed such Lender’s Revolving Commitment).
 
(e)            Reimbursement.
 
(i)            If the Issuing Bank shall make any LC Disbursement in respect of
a Letter of Credit, Borrower shall reimburse such LC Disbursement by paying to
the Issuing Bank an amount equal to such LC Disbursement not later than 1:00
p.m., New York City time, on the date that such LC Disbursement is made if
Borrower shall have received notice of such LC Disbursement prior to 11:00 a.m.,
New York City time, on such date, or, if such notice has not been received by
Borrower prior to such time on such date, then not later than 1:00 p.m., New
York City time, on the Business Day immediately following the day that Borrower
receives such notice; provided that Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with ABR Revolving Loans in an equivalent amount and, to the
extent so financed, Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Loans.
 
 
66

--------------------------------------------------------------------------------

 
 
(ii)            If Borrower fails to make such payment when due, or if the
amount is not financed pursuant to the proviso to Section 2.18(e)(i), the
Issuing Bank shall notify the Administrative Agent and the Administrative Agent
shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from Borrower in respect thereof and such Revolving Lender’s
Pro Rata Percentage thereof.  Each Revolving Lender shall pay by wire transfer
of immediately available funds to the Administrative Agent not later than
12:00 p.m., New York City time, on such date (or, if such Revolving Lender shall
have received such notice later than 12:00 p.m., New York City time, on any day,
not later than 11:00 a.m., New York City time, on the immediately following
Business Day), an amount equal to such Revolving Lender’s Pro Rata Percentage of
the unreimbursed LC Disbursement in the same manner as provided in Section
2.02(c) with respect to Revolving Loans made by such Revolving Lender, and the
Administrative Agent will promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders.  The Administrative Agent will
promptly pay to the Issuing Bank any amounts received by it from Borrower
pursuant to the above paragraph prior to the time that any Revolving Lender
makes any payment pursuant to the preceding sentence and any such amounts
received by the Administrative Agent from Borrower thereafter will be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made such payments and to the Issuing Bank, as appropriate.
 
(iii)           If any Revolving Lender shall not have made its Pro Rata
Percentage of such LC Disbursement available to the Administrative Agent as
provided above, each of Borrower and such Revolving Lender severally agrees to
pay interest on such amount, for each day from and including the date such
amount is required to be paid in accordance with the foregoing to but excluding
the date such amount is paid, to the Administrative Agent for the account of the
Issuing Bank at (i) in the case of Borrower, the Default Rate and (ii) in the
case of such Lender, (A) from the date such amount is required to be paid to the
date that is two Business Days after payment by such Lender is due hereunder,
the greater of, for each such day, (1) the Federal Funds Effective Rate and (2)
an overnight rate determined by the Administrative Agent in accordance with
banking industry rules or practices on interbank compensation plus any standard
administrative or processing fees charged by the Administrative Agent in
connection with such Lender’s non-payment and (B) from the date that is two
Business Days after the date such amount is required to be paid to the date such
payment is made by such Lender, the interest rate applicable at the time to ABR
Loans.
 
(f)            Obligations Absolute.  The Reimbursement Obligation of Borrower
as provided in Section 2.18(e) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision therein; (ii) any draft or other document presented under
a Letter of Credit being proved to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iii) payment by the Issuing Bank under a Letter of Credit
against presentation of a draft or other document that fails to comply with the
terms of such Letter of Credit; (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.18, constitute a legal or equitable discharge of,
or provide a right of setoff against, the obligations of Borrower hereunder; (v)
the fact that a Default shall have occurred and be continuing; (vi) any material
adverse change in the condition (financial or otherwise), results of operations,
assets, liabilities (contingent or otherwise), material agreements, properties,
solvency, business, management, prospects or value of any Company; or (vii) any
other fact, circumstance or event whatsoever.  None of the Agents, the Lenders,
the Issuing Bank or any of their Affiliates shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to Borrower to the
extent of any direct damages (as opposed to consequential, exemplary, special,
punitive or other indirect damages, claims in respect of which are hereby waived
by Borrower to the extent permitted by applicable Legal Requirements) suffered
by Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction) with
respect to such a determination, the Issuing Bank shall be deemed to have
exercised care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
 
67

--------------------------------------------------------------------------------

 
 
(g)            Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
give written notice to the Administrative Agent and Borrower of such demand for
payment and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve Borrower of its Reimbursement Obligation to the Issuing Bank
and the Revolving Lenders with respect to any such LC Disbursement (other than
with respect to the timing of such Reimbursement Obligation set forth in Section
2.18(e)).
 
(h)            Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless Borrower shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest payable on demand, for each day from and including the date such LC
Disbursement is made to but excluding the date that Borrower reimburses such LC
Disbursement, at the Default Rate.  Interest accrued pursuant to this Section
2.18(h) shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
Section 2.18(e) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.
 
(i)             Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this Section 2.18(i), Borrower shall deposit in the Collateral
Account, in the name of the Collateral Agent and for the benefit of the
Revolving Lenders, an amount in cash equal to 105% of the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to
Borrower described in paragraph (g) or (h) of Article VIII.  Funds in the LC
Sub-Account shall be applied by the Collateral Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of outstanding
Reimbursement Obligations or, if the maturity of the Loans has been accelerated
(but subject to the consent of Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations of Borrower in accordance with Article IX.  If Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount plus any accrued interest with respect to
such amounts (to the extent not applied as aforesaid) shall, in accordance with
Article IX, be returned to Borrower within ten Business Days after all Events of
Default have been cured or waived.
 
 
68

--------------------------------------------------------------------------------

 
 
(j)             Additional Issuing Banks.  Borrower may, at any time and from
time to time, designate one or more additional Revolving Lenders or Affiliates
of Revolving Lender to act as an issuing bank under the terms of this Agreement,
with the consent of each of the Administrative Agent (which consent shall not be
unreasonably withheld), the Issuing Bank (which consent shall not be
unreasonably withheld) and such Revolving Lender(s).  Any Revolving Lender
designated as an issuing bank pursuant to this Section 2.18(j) shall be deemed
(in addition to being a Revolving Lender) to be the Issuing Bank with respect to
Letters of Credit issued or to be issued by such Revolving Lender, and all
references herein and in the other Loan Documents to the term “Issuing Bank”
shall, with respect to such Letters of Credit, be deemed to refer to such
Revolving Lender in its capacity as Issuing Bank, as the context shall require.
 
(k)             Resignation or Removal of the Issuing Bank.  The Issuing Bank
may resign as Issuing Bank hereunder at any time upon at least 30 days’ prior
written notice to the Lenders, the Administrative Agent and Borrower.  The
Issuing Bank may be replaced at any time by written agreement among Borrower,
the Administrative Agent and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank or
any such additional Issuing Bank.  At the time any such resignation or
replacement shall become effective, Borrower shall pay all unpaid fees accrued
for the account of the replaced Issuing Bank pursuant to Section 2.05(c).  From
and after the effective date of any such resignation or replacement or addition,
as applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (ii) references herein and
in the other Loan Documents to the term “Issuing Bank” shall be deemed to refer
to such successor or such addition or to any previous Issuing Bank, or to such
successor or such addition and all previous Issuing Banks, as the context shall
require.  After the resignation or replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit.  If at any time
there is more than one Issuing Bank hereunder, Borrower may, in its discretion,
select which Issuing Bank is to issue any particular Letter of Credit.
 
 
69

--------------------------------------------------------------------------------

 
 
(l)             Other.  The Issuing Bank shall be under no obligation to issue
any Letter of Credit if:
 
(i)            any Order of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain the Issuing Bank from issuing such
Letter of Credit, or any Legal Requirement applicable to the Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank deems material to it; or
 
(ii)            the issuance of such Letter of Credit would violate one or more
policies of general application of the Issuing Bank.
 
(m)            The Issuing Bank shall be under no obligation to amend any Letter
of Credit if (A) the Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
Section 2.19            Increases of the Term Loan Commitments.
 
(a)            Borrower may at any time or from time to time after the Closing
Date, increase, at Borrower's request to the Administrative Agent, the then
effective aggregate principal amount of the Term Loan Commitments; provided
that:
 
(i)             the aggregate principal amount of all the increases in the Term
Loan Commitments pursuant to this Section 2.19 shall not exceed $70,000,000 and
the aggregate principal amount of any requested increase shall be (i) in an
integral multiple of $1,000,000 and (ii) not less than $5,000,000 (or such lower
amount that represents all remaining availability pursuant to this Section
2.19);
 
(ii)            the proceeds of such increases shall be used by Borrower for
working capital and general corporate purposes of Borrower and its Subsidiaries
(including, without limitation, Permitted Acquisitions, Capital Expenditures and
Dividends permitted by this Agreement);
 
(iii)           Borrower shall execute and deliver such agreements, instruments
and documents and take such other actions as may be reasonably requested by the
Administrative Agent in connection with such increases and at the time of any
such proposed increase;
 
(iv)          no Default or Event of Default shall have occurred and be
continuing or would occur after giving effect to such increase and the
application of proceeds therefrom;
 
(v)           each of the representations and warranties made by any Loan Party
set forth in Article III or in any other Loan Document shall be true and correct
in all material respects on and as of the date of such increase with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects on and as of such earlier date); provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.
 
 
70

--------------------------------------------------------------------------------

 
 
(vi)          on the date of such increase and as of the last day of the most
recently ended fiscal quarter after giving effect to such increase, the Senior
Secured Leverage Ratio shall not exceed the Closing Date Senior Secured Leverage
Ratio;
 
(vii)          the Term Loans made under this Section 2.19 shall have a maturity
date no earlier than the Initial Term Loan Maturity Date and shall have a
weighted average life to maturity no shorter than the Initial Term Loans made
under Section 2.02;
 
(viii)         if the weighted average interest rates applicable to the Term
Loans made pursuant to this Section 2.19 exceed the interest rates set forth in
Section 2.06 by more than 50 basis points, then the interest rates set forth in
Section 2.06 shall increase by the Yield Differential (it being understood that
any increase in the weighted average interest rates may (i) take the form of
original issue discount (“OID”) or upfront fees, with such OID or upfront fees
being equated to such interest margins in a manner determined by the
Administrative Agent and consistent with generally accepted financial practice
based on an assumed four-year life to maturity or (ii) be accomplished by a
combination of an increase in the weighted average interest rates, OID and/or
upfront fees);
 
(ix)            all other terms and conditions with respect to the Incremental
Term Loans made pursuant to this Section 2.19 shall be substantially the same as
those with respect to the Initial Term Loans;
 
(b)            Any request under this Section 2.19 shall be submitted by
Borrower in writing to the Administrative Agent (which shall promptly forward
copies to the Lenders).  Borrower may also specify any fees offered to those
Lenders (the “Increasing Lenders”) that agree to increase the principal amount
of their Term Loan Commitments, which fees may be variable based upon the amount
by which any such Lender is willing to increase the principal amount of its Term
Loan Commitment.  No Lender shall have any obligation, express or implied, to
offer to increase the aggregate principal amount of its Term Loan
Commitment.  Only the consent of each Increasing Lender shall be required for an
increase in the aggregate principal amount of the Term Loan Commitments pursuant
to this Section 2.19.  No Lender which declines to increase the principal amount
of its Term Loan Commitment may be replaced with respect to its existing Term
Loan Commitment as a result thereof without such Lender’s consent.
 
(c)            Each Increasing Lender shall as soon as reasonably practicable
specify in writing the amount of the proposed increase of the Term Loan
Commitments that it is willing to assume (provided that any Lender not so
responding within five Business Days (or such shorter period as may be specified
by the Administrative Agent) shall be deemed to have declined such a
request).  Borrower may accept some or all of the offered amounts or designate
new lenders that are reasonably acceptable to the Administrative Agent as
additional Lenders hereunder in accordance with this Section 2.19 (each such new
lender being a “New Lender”), which New Lenders may assume all or a portion of
the increase in the aggregate principal amount of the applicable Term Loan
Commitments.  The Administrative Agent, in consultation with Borrower, shall
have discretion jointly to adjust the allocation of the increased aggregate
principal amount of the Term Loan Commitments among Increasing Lenders and New
Lenders.
 
(d)            Subject to the foregoing, any increase requested by Borrower
shall be effective upon (A) delivery to the Administrative Agent of each of the
following documents:  (i) an originally executed copy of a Joinder Agreement
signed by a duly authorized officer of each New Lender; (ii) a notice to the
Increasing Lenders and New Lenders, in form and substance reasonably acceptable
to the Administrative Agent, signed by a Financial Officer of Borrower; (iii) an
Officer’s Certificate of Borrower, in form and substance reasonably acceptable
to the Administrative Agent, certifying that, among other things, any increase
in the Term Loan Commitments pursuant to this Section 2.19 and the making of the
Term Loans under the applicable Incremental Term Loan Amendment (as defined
below) is not in violation of this Agreement; (iv) to the extent requested by
any New Lender or Increasing Lender, executed Notes evidencing such Term Loans
issued by Borrower in accordance with Section 2.04(e); (v) an amendment to, or
an amendment and restatement of, this Agreement (in each case, an “Incremental
Loan Amendment”), and, as appropriate, the other Loan Documents, executed by
Borrower, each Increasing Lender (if any), each New Lender (if any) and the
Administrative Agent; and (vi) any other certificates or documents that the
Administrative Agent shall reasonably request, in form and substance reasonably
satisfactory to the Administrative Agent, and (B) satisfaction on the effective
date of the Incremental Loan Amendment of (x) each of the conditions specified
in Section 4.02 (it being understood that all references to “the date of such
Credit Extension” or similar language in Section 4.02 shall be deemed to refer
to the effective date of the Incremental Loan Amendment), and (y) such other
conditions as the parties thereto shall agree.  Any such increase shall be in an
aggregate principal amount equal to (A) the principal amount that Increasing
Lenders are willing to assume as increases to the principal amount of their Term
Loan Commitments plus (B) the principal amount offered by New Lenders with
respect to the Term Loan Commitments, in either case as adjusted by Borrower and
the Administrative Agent pursuant to this Section 2.19.  Notwithstanding
anything to the contrary in Section 10.02, the Administrative Agent is expressly
permitted, without the consent of the other Lenders, to amend the Loan Documents
to the extent necessary or appropriate in the reasonable opinion of the
Administrative Agent to give effect to any increases pursuant to this Section
2.19.
 
 
71

--------------------------------------------------------------------------------

 
 
Section 2.20            Amend and Extend Transactions.  (a) At any time after
the Closing Date, Borrower and any Term Loan Lender (any such Term Loan Lender,
an “Extending Lender”) may agree, by notice to the Administrative Agent for
further distribution to the Term Loan Lenders (each such notice, an “Extension
Notice”), to extend (an “Extension”) the maturity date of such Lender’s Term
Loans of a Class (which term, for purposes of this provision, shall also include
any Term Loans outstanding hereunder pursuant to a previous amend and extend
transaction pursuant to the terms of this Section 2.20 or any Class of
Incremental Term Loans) (the “Existing Term Loan Class”) to the extended
maturity date specified in such Extension Notice and Extension Amendment (each
tranche Term Loans so extended, in each case as well as the original Term Loans
not so extended, being deemed a separate Class; any Extended Term Loans shall
constitute a separate Class of Term Loans from the Class of Term Loans from
which they were converted; any Class of Term Loans the maturity of which shall
have been extended pursuant to this Section 2.20, “Extended Term Loans”);
provided, that (i) Borrower shall have offered to all Term Loan Lenders under
the applicable Term Loan Facility that is the subject of the proposed Extension
the opportunity to participate in such Extension on a pro rata basis and on the
same terms and conditions to each such Term Loan Lender (each such offer, an
“Extension Offer”), (ii) subject to clauses (iv) and (v), the Extended Term
Loans shall have the same terms as the Class or Class of Term Loans that was the
subject of the Extension Notice; provided that the Extension Offer and/or
Extension Amendment may provide for other covenants and terms that apply to any
period after the Final Maturity Date then in effect, (iii) any Extended Term
Loans may participate on a pro rata basis or on a less than pro rata basis (but
not on a greater than pro rata basis) in any mandatory prepayments or commitment
reductions hereunder, as specified in the applicable Extension Offer, (iv) the
interest rates, rate floors, fees, original issue discounts, premiums, final
maturity date, and scheduled amortization (subject to the limitations set forth
in clause (v) of this Section 2.20(a)) applicable to any Extended Term Loans
shall be determined by Borrower and the Extending Lenders, (v) before the Final
Maturity Date then in effect, the amortization of any Extended Term Loans shall
not exceed equal quarterly installments in an aggregate annual amount equal to
1% of the original principal amount of the Extended Term Loans and (vi)  all
documentation in respect of such Extension Offer (including any Extension Notice
and any amendment to this Agreement implementing the terms of such Extension
Offer (each such amendment, an “Extension Amendment”)) shall be consistent with
the foregoing.  In connection with any such Extension, Borrower and the
Administrative Agent, with the approval of the Extending Lenders of the
applicable Extension Series, may effect such amendments (including any Extension
Amendment) to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and Borrower,
to implement the terms of any such Extension Offer, including any amendments
necessary to establish new Classes, tranches or sub-tranches in respect of the
Extended Term Loans and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and Borrower
in connection with the establishment of such new tranches or sub-tranches
(including to preserve the pro rata treatment of the extended and non-extended
tranches), in each case on terms not inconsistent with this Section 2.20.
 
 
72

--------------------------------------------------------------------------------

 
 
(b)             Notwithstanding anything to the contrary contained in this
Agreement, on any date on which any Existing Term Loan Class is converted to
extend the related scheduled maturity date(s) in accordance with Section 2.20(a)
(an “Extension Date”), the aggregate principal amount of the existing Term Loans
shall be deemed reduced by an amount equal to the aggregate principal amount of
Extended Term Loans so converted by such Lender on such date, and the Extended
Term Loans shall be established as a separate Class of Term Loans (together with
any other Extended Term Loans so established on such date).  If the aggregate
principal amount of Term Loans (calculated on the face amount thereof) in
respect of which Extending Lenders shall have accepted the relevant Extension
Offer shall exceed the maximum aggregate principal amount of Term Loans offered
to be extended by Borrower pursuant to such Extension Offer, then the Term Loans
of such Extending Lenders shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Extending Lenders have accepted such
Extension Offer.
 
(c)            With respect to all Extensions consummated by Borrower pursuant
to this Section 2.20, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.10 and (ii) any
Extension Offer is required to be in a minimum amount of $30,000,000. Borrower
may at its election specify as a condition to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in Borrower’s sole discretion and may be waived by Borrower) of Term Loans
of any or all applicable tranches accept the applicable Extension Offer.
 
(d)            In connection with any Extension, Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purposes of this Section 2.20.
 
(e)            In connection with any Extension Amendment, Borrower shall
deliver (i) an opinion of counsel reasonably acceptable to the Administrative
Agent as to the enforceability of such Extension Amendment and the Loan
Documents as amended thereby, that such Extension Amendment, including the
Extended Term Loans provided for therein, does not breach or cause a Default or
Event of Default under the terms and provisions of Section 10.02 of this
Agreement and such other opinions reasonably requested by the Administrative
Agent, (ii) customary reaffirmations and/or such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent in order to
ensure that such Extended Term Loans are provided with the benefit of the
applicable Loan Documents and (iii) board resolutions and other closing
certificates and documentation to the extent reasonably requested by the
Administrative Agent.
 
 
73

--------------------------------------------------------------------------------

 
 
(f)            In the event that the Administrative Agent determines in its sole
discretion that the allocation of Extended Term Loans of a given Extension
Series to a given Lender was incorrectly determined as a result of manifest
administrative error, then the Administrative Agent, Borrower and such affected
Lender may (and hereby are authorized to), in their sole discretion and without
the consent of any other Lender, enter into an amendment to this Agreement and
the other Loan Documents (each, a “Corrective Extension Amendment”) within 15
days following the effective date of the applicable Extension Amendment, as the
case may be, which Corrective Extension Amendment shall (i) provide for the
conversion and extension of Term Loans under the Existing Term Loan Class in
such amount as is required to cause such Lender to hold Extended Term Loans of
the applicable Extension Series into which such other Term Loans were initially
converted in the amount such Lender would have held had such administrative
error not occurred and had such Lender received the minimum allocation of the
applicable Extended Term Loans to which it was entitled under the terms of such
Extension Amendment, in the absence of such error, (ii) be subject to the
satisfaction of such conditions as the Administrative Agent, Borrower and such
Lender may agree (including conditions of the type required to be satisfied for
the effectiveness of an Extension Amendment described in Section 2.20(a)), and
(iii) effect such other amendments of the type (with appropriate reference and
nomenclature changes) described in the penultimate sentence of Section 2.20(a).
 
(g)            This Section 2.20 shall supersede any provisions in 10.02 to the
contrary. For the avoidance of doubt, any of the provisions of this Section 2.20
may be amended with the consent of the Required Lenders; provided that no such
amendment shall require any Lender to provide any Extended Term Loans without
such Lender’s consent.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders (with references in
this Article III to the Companies being references thereto after giving effect
to the Transactions unless otherwise expressly stated) on the Closing Date and
on the date of each Credit Extension that:
 
Section 3.01            Organization; Powers.  Each Company (a) is duly
organized and validly existing under the laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to
carry on its business as now conducted and (c) is qualified, licensed and in
good standing (to the extent such concept is legally recognized in the
applicable jurisdiction) to do business in every jurisdiction where such
qualification is required, except in such jurisdictions where the failure to so
qualify, be licensed or be in good standing could not reasonably be expected to
result in a Material Adverse Effect.
 
Section 3.02            Authorization; Enforceability.  The Transactions to be
entered into by each Loan Party are within such Loan Party’s powers and have
been duly authorized by all necessary corporate or other organizational action
on the part of each such Loan Party.  This Agreement has been duly executed and
delivered by each Loan Party and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally, regardless of whether considered in a proceeding in
equity or at law.
 
Section 3.03            No Conflicts; No Default.  The Transactions (a) do not
require any consent, exemption, authorization or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (i) such
as have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect or maintain the perfection or priority of the Liens created
by the Security Documents and (iii) consents, approvals, exemptions,
authorizations, registrations, filings, permits or actions the failure of which
to obtain or perform could not reasonably be expected to result in a Material
Adverse Effect, (b) will not violate the Organizational Documents of any
Company, (c) will not violate or result in a default or require any consent or
approval (other than such as have been obtained and are in full force and
effect) under (x) any indenture, instrument, agreement, or other document
binding upon any Company or its property or to which any Company or its property
is subject, or give rise to a right thereunder to require any payment to be made
by any Company, except for violations, defaults or the creation of such rights
that could not reasonably be expected to result in a Material Adverse Effect or
(y) any Organizational Document, (d) will not violate any Legal Requirement in
any material respect, and (e) will not result in the creation or imposition of
any Lien on any property of any Company, except Liens created by the Security
Documents.  No Default or Event of Default has occurred and is continuing.
 
 
74

--------------------------------------------------------------------------------

 
 
Section 3.04            Financial Statements; Projections.  (a)  Borrower has
heretofore delivered to the Lenders the consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of Borrower (i) as of
and for the fiscal years ended September 28, 2011, September 26, 2012 and
September 25, 2013, audited by and accompanied by the unqualified opinion of
Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
the quarter ended December 18, 2013 and for the comparable period of the
preceding fiscal year, in each case, certified by the chief financial officer of
Borrower.  Such financial statements and all financial statements delivered
pursuant to Sections 5.01(a) and (b) have been prepared in accordance with GAAP
consistently applied throughout the applicable period covered, respectively,
thereby and present fairly and accurately the financial condition and results of
operations and cash flows of Borrower as of the dates and for the periods to
which they relate (subject to normal year-end audit adjustments and the absence
of footnotes).  Except as set forth in such financial statements, there are no
material liabilities of any Company of any kind, whether accrued, contingent,
absolute, determined, determinable or otherwise, and there is no existing
condition, situation or set of circumstances which could reasonably be expected
to result in such a liability.
 
(b)            [Reserved.]
 
(c)            Borrower has heretofore delivered to the Lenders the forecasts of
financial performance of Borrower and its Subsidiaries for the fiscal years 2014
– 2018, including forecasts of financial performance on a quarterly basis for
each fiscal quarter occurring during such period (the “Projections”).  The
Projections have been prepared in good faith by the Loan Parties and based upon
(i) the assumptions stated therein (which assumptions are believed by the Loan
Parties on the date hereof and the Closing Date to be reasonable), (ii)
accounting principles consistent with the historical audited financial
statements delivered pursuant to Section 3.04(a) above consistently applied
throughout the fiscal years covered thereby, and (iii) the best information
available to the Loan Parties as of the date hereof and the Closing Date.
 
(d)            Since December 18, 2013, there has been no event, change,
circumstance or occurrence that has had, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Section 3.05            Properties.  (a)  Each Company has good title to, or
valid leasehold interests in, all its property material to its business, free
and clear of all Liens and irregularities, deficiencies and defects in title
except for Permitted Liens (or, in the case of Collateral, Permitted Collateral
Liens) and minor irregularities, deficiencies and defects in title that,
individually or in the aggregate, do not, and could not reasonably be expected
to, interfere in any material respect with its ability to conduct its business
as currently conducted or to utilize such property for its intended purpose.
 
 
75

--------------------------------------------------------------------------------

 
 
(b)            The property of the Companies, taken as a whole, (i) is in good
operating order, condition and repair (ordinary wear and tear excepted), and
(ii) constitutes all the property which is required for the business and
operations of the Companies as presently conducted.
 
(c)            Schedule 3.05(c) contains a true and complete list of each
ownership and leasehold interest in Real Property (i) owned by any Company as of
the Closing Date and describes the type of interest therein held by such Company
and (ii) leased, subleased or otherwise occupied or utilized by any Company, as
lessee, sublessee, franchisee or licensee, as of the Closing Date and describes
the type of interest therein held by such Company.
 
(d)            No Mortgage encumbers improved Real Property that is located in
an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards within the meaning of the
National Flood Insurance Act of 1968 unless flood insurance available under such
Act has been obtained in accordance with Section 5.04.
 
(e)            Each Company owns or has rights to use all of its property and
all rights with respect to any of the foregoing used in or necessary for each
Company’s business as currently conducted, except for those the failure to own
or have rights to use which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  The use by each
Company of its property and all such rights with respect to the foregoing do not
infringe on the rights or other interests of any Person, other than any
infringement that could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.  No claim has been made and
remains outstanding that any Company’s use of any of its property does or may
violate the rights of any third party that, individually or in the aggregate,
has had, or could reasonably be expected to result in, a Material Adverse
Effect.  The Real Property is zoned in all material respects to permit the uses
for which such Real Property is currently being used.  The present uses of the
Real Property and the current operations of each Company’s business do not
violate in any material respect any provision of any applicable building codes,
subdivision regulations, fire regulations, health regulations or building and
zoning by-laws.
 
(f)            Except for exceptions to the following that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, there is no pending or threatened condemnation or eminent domain
proceeding with respect to, or that could affect any of the Real Property of the
Companies.
 
(g)            Each parcel of Real Property is taxed as a separate tax lot and
is currently being used in a manner that is consistent with and in compliance in
all material respects with the property classification assigned to it for real
estate tax assessment purposes.
 
Section 3.06            Intellectual Property.  (a)  Each Company owns or is
licensed to use, free and clear of all Liens (other than Permitted Liens), all
patents and patent applications, trademarks, trade names, service marks,
copyrights, domain names and applications for registration thereof, and
technology, trade secrets, proprietary information, inventions, know-how and
processes, in each case necessary for the conduct of its business as currently
conducted (the “Intellectual Property”), except for those the failure to own or
license which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
(b)            No claim has been asserted in writing and is pending by any
Person challenging or questioning any Company’s right to use any such
Intellectual Property or the validity of any Company’s Intellectual Property,
except to the extent that such claims, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.  The use of
such Intellectual Property by each Company does not infringe the rights of any
Person, except for such claims and infringements which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Except pursuant to franchise agreements, samples of which have been
provided to the Administrative Agent, and other licenses, supply agreements, and
other user agreements entered into by each Company in the ordinary course of
business which, to the extent material and in existence on the Closing Date, are
listed in Schedule 3.06(b), no Company has authorized any other Person to use
any such Intellectual Property, which use, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.  Each Company
has taken commercially reasonable actions to protect the secrecy,
confidentiality and value of all material trade secrets used in such Company’s
business.
 
 
 
76

--------------------------------------------------------------------------------

 
(c)            No Violations or Proceedings.  (i) No Company is aware of any
violation by others of any right of any Company with respect to any Intellectual
Property, other than such violations that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, (ii) no
Company is infringing upon or misappropriating any copyright, patent, trademark,
trade secret or other intellectual property right of any other Person except
such as individually or in the aggregate could not reasonably be expected to
result in a Material Adverse Effect, (iii) no Company is in breach of, or in
default under, any license of Intellectual Property by any other Person, to such
Company, except in any case where such breach or default, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, and (iv) no proceedings have been instituted or are pending against any
Company, or to such Company’s knowledge, threatened, and no claim against any
Company has been received by any Company, alleging any such infringement or
misappropriation, except to the extent that such proceedings or claims,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
(d)            No Impairment.  Neither the execution, delivery or performance of
this Agreement and the other Loan Documents, nor the consummation of the
Transactions and the other transactions contemplated hereby and thereby, will
alter or impair any right of any Company in any Intellectual Property, except
for such alterations or impairments which result from any Company’s compliance
with, or the Agent’s enforcement of its rights under, the Loan Documents, and
except to the extent that such alterations or impairments, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
(e)            No Agreement or Order Materially Affecting Intellectual
Property.  No Company is subject to any settlement, covenant not to sue or other
instrument, agreement or other document, or any outstanding Order, which could
reasonably be expected to materially affect any Company’s use or licensing of
its Intellectual Property in its business as currently conducted.
 
Section 3.07            Equity Interests and Subsidiaries.  (a)  Schedule
3.07(a) sets forth a list of (i) Borrower and each Subsidiary of Borrower and
its jurisdiction of incorporation or organization as of the Closing Date and
(ii) the number of each class of its Equity Interests authorized, and the number
outstanding, on the Closing Date and the number of Equity Interests covered by
all outstanding options, warrants, rights of conversion or purchase and similar
rights on the Closing Date.  All Equity Interests of each Company are duly and
validly issued and are fully paid and non-assessable, and, other than the Equity
Interests of Borrower, are owned by Borrower, directly or indirectly, through
Wholly Owned Subsidiaries.  All Equity Interests of Borrower are owned directly
by Holdings.  Each Loan Party is the record and beneficial owner of, and has
good and marketable title to, the Equity Interests pledged by (or purporting to
be pledged by) it under the Security Documents, free of any and all Liens,
rights or claims of other Persons, except the security interest created by the
Security Documents and any Permitted Liens that arise by operation of applicable
Legal Requirements and are not voluntarily granted, and, as of the Closing Date,
there are no outstanding warrants, options or other rights (including
derivatives) to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance or sale of, any such Equity Interests (or any economic or
voting interests therein).
 
 
77

--------------------------------------------------------------------------------

 
 
(b)            Other than consents that have been obtained, no consent of any
Person, including any general or limited partner, any other member or manager of
a limited liability company, any shareholder, any other trust beneficiary or
derivative counterparty, is necessary in connection with the creation,
perfection or first priority status (or the maintenance thereof) of the security
interest of the Collateral Agent in any Equity Interests pledged to the
Collateral Agent under the Security Documents or the exercise by the Collateral
Agent or any Lender of the voting or other rights provided for in the Security
Documents or the exercise of remedies in respect of such Equity Interests.
 
(c)            An accurate organizational chart, showing Borrower and each
Subsidiary as of the date hereof and as of the Closing Date, and after giving
effect to the Transactions, is set forth on Schedule 3.07(c) (which shall be
permitted to be updated by Borrower before the Closing Date).
 
Section 3.08            Litigation; Compliance with Legal
Requirements.  (a)  There are no actions, suits, claims, disputes or proceedings
at law or in equity by or before any Governmental Authority now pending or, to
the best of the knowledge of any Loan Party, threatened against or affecting any
Company or any business, property or rights of any Company (i) that purport to
affect or involve any Loan Document or any of the Transactions or (ii) that have
resulted, or as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
 
Section 3.09            Agreements.  (a)  No Company is a party to any
agreement, instrument or other document or subject to any corporate or other
constitutional restriction, or any restriction under its Organizational
Documents, that has resulted, or could reasonably be expected to result, in a
Material Adverse Effect.
 
(b)            No Company is in default in any manner under any provision of any
indenture or other agreement or instrument evidencing Indebtedness, or any other
agreement or instrument to which it is a part or by which it or any of its
property is or may be bound or subject, where such default could reasonably be
expected to result in a Material Adverse Effect.
 
(c)            Schedule 3.09(c) accurately and completely lists all Material
Agreements (other than leases of Real Property set forth on Schedule 3.05(c) and
franchise agreements, samples of which have been provided to the Administrative
Agent on or before the date hereof) to which any Loan Party is a party which are
in effect on the Closing Date in connection with the operation of the business
conducted thereby and Borrower has delivered to the Administrative Agent (or
expressly made available in a reasonable manner to the Administrative Agent and
the Lenders for review on or before the date hereof), complete and correct
copies of all such Material Agreements, including any amendments, supplements or
modifications with respect thereto, and all such Material Agreements are in full
force and effect.
 
Section 3.10            Federal Reserve Regulations.  (a)  No Company is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing, buying or carrying Margin Stock.
 
(b)            No part of the proceeds of any Credit Extension will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the regulations of the Board, including Regulation T, U
or X.  The pledge of the Securities Collateral pursuant to the Security
Agreement does not violate such regulations.
 
 
78

--------------------------------------------------------------------------------

 
 
Section 3.11            Investment Company Act, etc.  No Company is (a) an
“investment company” or a company “controlled” by an “investment company,” as
defined in, or subject to regulation under, or required to be registered
pursuant to, the Investment Company Act of 1940, as amended, or (b) subject to
regulation under any Legal Requirement (other than Regulation X) that limits its
ability to incur, create, assume or permit to exist Indebtedness or grant any
Contingent Obligation in respect of Indebtedness.
 
Section 3.12            Use of Proceeds.  Borrower will use the proceeds of (a)
the Initial Term Loans to finance the Transactions and pay any related fees and
expenses and (b) the Revolving Loans and Swingline Loans for working capital and
general corporate purposes (including to effect Permitted Acquisitions, to
refinance indebtedness of the business acquired pursuant to any such Permitted
Acquisition and to pay fees and expenses in connection with any such Permitted
Acquisition).
 
Section 3.13            Taxes.  Each Company has (a) timely filed or caused to
be timely filed all material federal, state, local and foreign Tax Returns
required to have been filed by it and all such Tax Returns are true and correct
in all material respects and (b) duly and timely paid or caused to be duly and
timely paid all material Taxes (whether or not shown on any Tax Return) due and
payable by it and all assessments received by it, except Taxes that are being
contested in good faith by appropriate proceedings and for which such Company
has set aside on its books adequate reserves in accordance with GAAP.  Each
Company has made adequate provision in accordance with GAAP for all Taxes not
yet due and payable.  No Company has knowledge of any proposed or pending tax
assessments, deficiencies, audits or other proceedings and no proposed or
pending tax assessments, deficiencies, audits or other proceedings have
resulted, or could, individually or in the aggregate, reasonably be expected to
result, in a Material Adverse Effect.  No Company has ever “participated” in a
“reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4.  No Company is party to any tax sharing or similar agreement.
 
Section 3.14            No Material Misstatements.  Borrower has disclosed to
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  Neither the Confidential Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of Borrower to the Administrative
Agent or any Lender in connection with the negotiation of any Loan Document or
delivered pursuant thereto (as modified or supplemented by other information so
furnished) contained or contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading as of the date
such information is dated or certified; provided that, with respect to projected
financial information, Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
 
Section 3.15            Labor Matters.  There are no strikes, lockouts or
slowdowns against any Company pending or, to the best of the knowledge of the
Loan Parties, threatened that have resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.  The hours worked by and payments made
to employees of any Company have not been in violation of the Fair Labor
Standards Act of 1938, as amended, or any other applicable Legal Requirement
dealing with such matters in any manner that has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect.
 
Section 3.16            Solvency.  Both immediately before and immediately after
the consummation of the Transactions to occur on the Closing Date and
immediately following the making of each Credit Extension and after giving
effect to the application of the proceeds of each Credit Extension, (a) the fair
value of the properties of each Loan Party will exceed its debts and
liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of each Loan Party will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital with which to conduct its business in which
it is engaged as such business is now conducted and is proposed, contemplated or
about to be conducted following the Closing Date.
 
 
79

--------------------------------------------------------------------------------

 
 
Section 3.17            Employee Benefit Plans.  (a)  Except to the extent the
failure to comply could reasonably be expected to result in a Material Adverse
Effect, each Company and each of its ERISA Affiliates is in compliance with all
applicable Legal Requirements, including all applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder, with
respect to all Employee Benefit Plans.  Each Employee Benefit Plan complies in
all material respects, and is operated and maintained in compliance in all
material respects, with all applicable Legal Requirements, including all
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder.  Each Employee Benefit Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
from the Internal Revenue Service for all required amendments and nothing has
occurred which could reasonably be expected to prevent, or cause the loss of,
such qualification.
 
(b)            No ERISA Event has occurred or is expected to occur.  No Pension
Plan has any Unfunded Pension Liability.  Except as could not reasonably be
expected to result in a Material Adverse Effect (either individually or in the
aggregate), within the last six years, no Pension Plan has been terminated,
whether or not in a “standard termination” as that term is used in Section 4041
of ERISA, nor has any Pension Plan (determined at any time within the last six
years) with an Unfunded Pension Liability been transferred outside of the
“controlled group” (within the meaning of Section 4001(a)(14) of ERISA) of any
Company or any of its ERISA Affiliates.  Using actuarial assumptions and
computation methods consistent with subpart I of subtitle E of Title IV of
ERISA, the aggregate liabilities of any Company or any of its ERISA Affiliates
to all Multiemployer Plans in the event of a complete withdrawal therefrom, as
of the close of the most recent fiscal year of each such Multiemployer Plan,
have not resulted in, and could not reasonably be expected to result in, a
Material Adverse Effect.
 
(c)            All Foreign Plans are in material compliance with, and have been
established, administered and operated in accordance with, the terms of such
Foreign Plans and applicable law.  All contributions or other payments which are
due with respect to each Foreign Plan have been made in full and there are no
funding deficiencies thereunder, except as would not reasonably be expected to
result in a material liability to any Company.  All amounts payable under any
Foreign Plan are properly reflected on the financial statements of the
applicable Company.
 
Section 3.18            Environmental Matters.
 
(a)            Except as could not reasonably be expected to result in loss to
the condition (financial or otherwise), results of operations, assets,
properties, solvency, business, prospects or value of the Companies,
individually or in the aggregate, in excess of $5,000,000:
 
(i)             the Companies and their businesses, operations and Real Property
are and have at all times during the Companies' ownership or lease thereof been
in compliance with, and the Companies have no liability under, any applicable
Environmental Law;
 
 
80

--------------------------------------------------------------------------------

 
 
(ii)            the Companies have obtained all Environmental Permits required
for the conduct of their businesses and operations, and the ownership, operation
and use of their Real Property, under all applicable Environmental Laws.  The
Companies are in compliance with the terms and conditions of such Environmental
Permits, and all such Environmental Permits are valid and in good standing;
 
(iii)           there has been no Release or threatened Release or any handling,
management, generation, treatment, storage or disposal of Hazardous Materials
on, at, under or from any Real Property or facility presently or formerly owned,
leased or operated by any of the Companies or their predecessors in interest
that has resulted in, or is reasonably likely to result in, liability or
obligations by any of the Companies under Environmental Law or in an
Environmental Claim;
 
(iv)          there is no Environmental Claim pending or, to the knowledge of
the Loan Parties, threatened against any of the Companies, or relating to the
Real Property currently or formerly owned, leased or operated by any of the
Companies or relating to the operations of the Companies, and, to the knowledge
of the Loan Parties, there are no actions, activities, circumstances,
conditions, events or incidents that are reasonably likely to form the basis of
such an Environmental Claim;
 
(v)           no Company is obligated to perform any action or otherwise incur
any expense under Environmental Law, including pursuant to any Order or
agreement by which it is bound or has assumed by contract or agreement, and no
Company is conducting or financing any Response pursuant to any Environmental
Law with respect to any Real Property or any other location;
 
(vi)          no Real Property or facility owned, operated or leased by the
Companies and, to the knowledge of the Loan Parties, no Real Property or
facility formerly owned, operated or leased by any of the Companies or any of
their predecessors in interest is (i) listed or proposed for listing on the
National Priorities List as defined in and promulgated pursuant to CERCLA or
(ii) listed on the Comprehensive Environmental Response, Compensation and
Liability Information System promulgated pursuant to CERCLA or (iii) included on
any similar list maintained by any Governmental Authority that indicates that
any Company has or is reasonably likely to have an obligation to undertake
investigatory or remediation obligations under applicable Environmental Laws;
 
(vii)         there are no underground or aboveground storage tanks, whether
empty or containing any Hazardous Material, located on any Real Property; and
 
(viii)         the execution, delivery and performance of this Agreement and the
other Loan Documents and the consummation of the Transactions and the other
transactions contemplated hereby and thereby will not require any notification,
registration, filing, reporting, disclosure, investigation, remediation or
cleanup obligations pursuant to any Governmental Real Property Disclosure
Requirements or any other Environmental Law.
 
Section 3.19            Insurance.  Schedule 3.19 sets forth a true, complete
and accurate description in reasonable detail of all insurance maintained by
each Company as of the Closing Date.  Each Company has insurance in such amounts
and covering such risks and liabilities as are customary for companies of a
similar size engaged in similar businesses in similar locations or as are
otherwise deemed prudent by Borrower, in the exercise of its reasonable business
judgment.  All material insurance maintained by the Companies is in full force
and effect, all premiums have been duly paid, no Company has received notice of
violation, invalidity or cancellation thereof, the Premises, and the use,
occupancy and operation thereof, comply in all material respects with all
Insurance Requirements, and there exists no default under any Insurance
Requirement.
 
 
81

--------------------------------------------------------------------------------

 
 
Section 3.20            Security Documents.  (a)  The Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral and, when (i) financing statements and
other filings in appropriate form are filed in the Office of the Secretary of
State of the jurisdiction of incorporation or organization of the applicable
Loan Party (or in such other applicable central filing office as shall be
specified under the Uniform Commercial Code as in effect in the jurisdiction of
incorporation or organization of the applicable Loan Party) and (ii) upon the
taking of possession or control by the Collateral Agent of the Security
Agreement Collateral with respect to which a security interest may be perfected
only by possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by each Security Document), the Liens created by the Security Agreement
shall constitute fully perfected Liens on, and security interests in, all right,
title and interest of the grantors thereunder in the Security Agreement
Collateral (other than (A) the Intellectual Property constituting Collateral and
(B) such Security Agreement Collateral in which a security interest cannot be
perfected under the UCC as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
 
(b)            When (i) the Security Agreement or a short form thereof is filed
in the United States Patent and Trademark Office and the United States Copyright
Office, and (ii) financing statements and other filings in appropriate form are
filed in the Office of the Secretary of State of the jurisdiction of
incorporation or organization of the applicable Loan Party (or in such other
applicable central filing office as shall be specified under the Uniform
Commercial Code as in effect in the jurisdiction of incorporation or
organization of the applicable Loan Party), the Liens created by the Security
Agreement shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the grantors thereunder in the Intellectual
Property constituting Collateral, in each case subject to no Liens other than
Permitted Liens.
 
(c)            Each Mortgage delivered pursuant to Sections 5.10 and 5.11 will,
upon execution and delivery thereof, be effective to create, in favor of the
Collateral Agent, for its benefit and the benefit of the Secured Parties, legal,
valid and enforceable first priority Liens on, and security interests in, all of
the Loan Parties’ right, title and interest in and to the Mortgaged Properties
thereunder and the proceeds thereof, subject only to Permitted Collateral Liens,
and when such Mortgage is filed in the offices specified in the local counsel
opinion delivered with respect thereto in accordance with the provisions of
Sections 5.10 and 5.11), such Mortgage shall constitute fully perfected first
priority Liens on, and security interests in, all right, title and interest of
the Loan Parties in the Mortgaged Properties thereunder and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than Permitted Collateral Liens.
 
(d)            Each Security Document delivered pursuant to Sections 5.11 and
5.12 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, legal, valid
and enforceable Liens on, and security interests in, all of the Loan Parties’
right, title and interest in and to the Collateral thereunder, and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable Legal Requirements and (ii) upon the taking of
possession or control by the Collateral Agent of such Collateral with respect to
which a security interest may be perfected only by possession or control (which
such possession or control shall be given to the Collateral Agent to the extent
required by any Security Document), the Liens in favor of the Collateral Agent
created under such Security Document will constitute valid, enforceable and
fully perfected first priority Liens on, and security interests in, all right,
title and interest of the Loan Parties in such Collateral, in each case subject
to no Liens other than Permitted Liens.
 
 
82

--------------------------------------------------------------------------------

 
 
Section 3.21            Anti-Terrorism Law; Foreign Corrupt Practices
Act.  (a)  No Company and, to the knowledge of each Company, none of its
Affiliates is in violation of, or shall use any proceeds of the Loans or the
Letters of Credit in violation of, any Legal Requirements relating to terrorism
or money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001 (the “Executive Order”),
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (the
“Patriot Act”).
 
(b)            No Company and to the knowledge of each Company, no Affiliate or
broker or other agent of any Company acting or benefiting in any capacity in
connection with the Credit Extensions, is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and Borrower will not directly or indirectly use
the proceeds of the Loans or the Letters of Credit or otherwise make available
such proceeds to any Person, for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC.
 
(c)            No Company and, to the knowledge of each Company, no Affiliate or
broker or other agent of any Company acting in any capacity in connection with
the Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in Section 3.21(b), (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked or frozen
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
 
(d)            No Company nor any director or officer, nor to the knowledge of
any Company, any agent, employee or other Person acting, directly or indirectly,
on behalf of any Company, has, in the course of its actions for, or on behalf
of, any Company, directly or indirectly (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977; or (iv) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.
 
ARTICLE IV
CONDITIONS TO CREDIT EXTENSIONS
 
Section 4.01            Conditions to Initial Credit Extension.  The obligation
of each Lender and, if applicable, each Issuing Bank to fund the initial Credit
Extension requested to be made by it shall be subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in this Section 4.01.
 
(a)            Loan Documents.  All legal matters incident to this Agreement,
the Credit Extensions hereunder and the other Loan Documents shall be
satisfactory to the Lenders, to the Issuing Bank and to the Administrative Agent
and there shall have been delivered to the Administrative Agent a properly
executed counterpart of each of the Loan Documents and the Perfection
Certificate.
 
 
83

--------------------------------------------------------------------------------

 
 
(b)            Corporate Documents.  The Administrative Agent shall have
received:
 
(i)            a certificate of the secretary or assistant secretary of each
Loan Party dated the Closing Date, certifying (A) that attached thereto is a
true and complete copy of each Organizational Document of such Loan Party
certified (to the extent applicable) as of a recent date by the Secretary of
State of the state of its organization, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such Person is a party and, in the case of Borrower, the Credit
Extensions hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect and (C) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan Party
(together with a certificate of another officer as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate required by this clause (i)); and
 
(ii)            a certificate as to the good standing (to the extent such
concept is legally recognized in the applicable jurisdiction) of each Loan Party
(in so-called “long-form” if available) as of a recent date, from such Secretary
of State.
 
(c)            Officer’s Certificate.  The Administrative Agent shall have
received a certificate, dated the Closing Date and signed by the chief executive
officer and the chief financial officer of Borrower, confirming compliance with
the conditions precedent set forth in this Section 4.01 and Sections 4.02(b),
(c) and (d).
 
(d)            Financings and Other Transactions, Etc.  (i) The Transactions
shall have been consummated or shall be consummated simultaneously on the
Closing Date, in accordance with the terms hereof; and
 
   (ii)            The Refinancing shall have been consummated in full to the
satisfaction of the Lenders with all liens in favor of the existing lenders
being unconditionally released; the Administrative Agent shall have received a
“pay-off” letter in form and substance reasonably satisfactory to the
Administrative Agent with respect to all Indebtedness being refinanced in the
Refinancing; and the Administrative Agent shall have received from any Person
holding any Lien securing any such Indebtedness, such UCC (or equivalent)
termination statements, mortgage releases, releases of assignments of leases and
rents, releases of security interests in Intellectual Property and other
instruments, in each case in proper form for recording or filing, as the
Administrative Agent shall have reasonably requested to release and terminate of
record the Liens securing such Indebtedness.
 
(e)            Indebtedness and Minority Interests.  After giving effect to the
Transactions and the other transactions contemplated hereby, no Company shall
have outstanding any Indebtedness for borrowed money or Preferred Stock other
than (i) the Loans and Credit Extensions hereunder, (ii) the Indebtedness listed
on Schedule 6.01(b) and (iii) Indebtedness owed to any Loan Party.
 
(f)            Opinions of Counsel.  The Administrative Agent shall have
received, on behalf of itself, the other Agents, the Arrangers, the Lenders and
the Issuing Bank, a favorable written opinion of (i) Olshan Grundman Frome
Rosenzweig & Wolosky LLP, special counsel for the Loan Parties, substantially to
the effect set forth in Exhibit N-1, (ii) each local counsel listed on Schedule
4.01(f), substantially to the effect set forth in Exhibit N-2, in each case (A)
dated the Closing Date, (B) addressed to the Agents, the Issuing Bank and the
Lenders.
 
(g)            Solvency Certificate.  The Administrative Agent shall have
received a solvency certificate (a “Solvency Certificate”) in the form of
Exhibit M, dated the Closing Date and signed by the chief financial officer of
Borrower.
 
 
84

--------------------------------------------------------------------------------

 
 
(h)            Legal Requirements.  The Lenders shall be satisfied that each
Company, and the Transactions shall be in full compliance with all material
Legal Requirements, including Regulations T, U and X of the Board, and shall
have received satisfactory evidence of such compliance reasonably requested by
them.
 
(i)             Consents.  The Lenders shall be satisfied that all requisite
Governmental Authorities, equityholders and third parties shall have approved,
authorized or consented to the Transactions, and there shall be no governmental
or judicial action, actual or threatened, that has or would have, individually
or in the aggregate, a reasonable likelihood of restraining, preventing or
imposing burdensome conditions on the Transactions or the other transactions
contemplated hereby.
 
(j)             Litigation.  There shall not exist any claim, action, suit,
investigation, litigation or proceeding pending or threatened by or before any
court, or any governmental, administrative or regulatory agency or authority,
domestic or foreign, that, in the opinion of the Administrative Agent or any
Lender (a) has had, or could reasonably be expected to result in, a Material
Adverse Effect, (b) calls into question in any material respect the Projections
or any of the material assumptions on which the Projections were prepared, or
(c) the ability of any Company to perform its obligations under the Loan
Documents or the ability of the parties to consummate the financings
contemplated hereby or the other Transactions.
 
(k)            Sources and Uses.  The sources and uses of the Credit Extensions
on the Closing Date shall be as set forth in Section 3.12.
 
(l)             Fees.  The Arrangers and Administrative Agent shall have
received all Fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses (including the premiums, survey charges and
recording taxes and fees and the legal fees and expenses of Jones Day, special
counsel to the Administrative Agent and the Arrangers, and the fees and expenses
of any local counsel, foreign counsel, appraisers, consultants and other
advisors) required to be reimbursed or paid by the Loan Parties hereunder or
under any other Loan Document.
 
(m)            Personal Property Requirements.  The Collateral Agent shall have
received:
 
(i)            all certificates, agreements or instruments representing or
evidencing the Securities Collateral accompanied by instruments of transfer and
stock powers undated and endorsed in blank;
 
(ii)            the Intercompany Note executed by and among the Companies,
accompanied by an endorsement to the Intercompany Note in the form attached
thereto, undated and endorsed in blank by each of the Loan Parties;
 
(iii)          all other certificates, agreements or instruments necessary to
perfect the Collateral Agent’s security interest in all Chattel Paper, all
Instruments and all Investment Property of each Loan Party (as each such term is
defined in, and to the extent required by, the Security Agreement) (excluding
the stock certificates and stock powers listed in Section 5.15(b) and (c) and
any Control Agreement necessary to perfect the Collateral Agent’s security
interest in the Deposit Accounts identified in Schedule 16 to the Perfection
Certificate, all of which shall be delivered after the Closing Date in
accordance with Section 5.15 hereof);
 
(iv)          UCC financing statements in appropriate form for filing under the
UCC, filings with the United States Patent and Trademark Office and United
States Copyright Office and such other documents under applicable Legal
Requirements in each jurisdiction as may be necessary or appropriate or, in the
opinion of the Collateral Agent, desirable to perfect the Liens created, or
purported to be created, by the Security Documents;
 
 
85

--------------------------------------------------------------------------------

 
 
(v)           copies, each as of a recent date, of (w) the UCC searches required
by the Perfection Certificate, (x) United States Patent and Trademark Office and
United States Copyright Office searches with respect to each Company, (y) tax
and judgment lien searches, bankruptcy and pending lawsuit searches or
equivalent reports or searches listing all effective lien notices or comparable
documents that name any Company as debtor and that are filed in the state and
county jurisdictions in which any Company is organized or maintains its
principal place of business, and (z) such other searches that the Collateral
Agent deems necessary or appropriate;
 
(vi)          a Landlord Access Agreement with respect to the Company
Headquarters; and
 
(vii)         evidence reasonably acceptable to the Collateral Agent of payment
or arrangements for payment by the Loan Parties of all applicable filing or
recording taxes, fees, charges, costs and expenses required for the filing or
recording of the Security Documents.
 
(n)            Insurance.  The Administrative Agent shall have received a copy
of, or a certificate as to coverage under, the insurance policies required by
Section 5.04 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable) and shall
name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance satisfactory to the Administrative Agent and the
Collateral Agent.
 
(o)            Bank Regulatory Documentation.  The Administrative Agent and the
Lenders shall have received, in form and substance satisfactory to them, all
documentation and other information required by bank regulatory authorities or
reasonably requested by the Administrative Agent or any Lender under or in
respect of applicable Anti-Terrorism Laws or “know-your-customer” Legal
Requirements, including the Executive Order.
 
(p)            Maximum Revolving Exposure.  Immediately after giving effect to
the Borrowings made on the Closing Date, the aggregate amount of the Lenders’
Revolving Exposure shall not be greater than $10,200,000.
 
Section 4.02            Conditions to All Credit Extensions.  The obligation of
each Lender and each Issuing Bank to make any Credit Extension (including the
initial Credit Extension on the Closing Date) shall be subject to, and to the
satisfaction of, each of the conditions precedent set forth below.
 
(a)            Notice.  The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03 (or such notice shall have been deemed given
in accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a Borrowing
Request as required by Section 2.17(b).
 
(b)            No Default.  Borrower and each other Loan Party shall be in
compliance in all material respects with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and, at the time of and immediately after giving effect to such Credit Extension
and the application of the proceeds thereof, no Default or Event of Default
shall have occurred and be continuing on such date.
 
 
86

--------------------------------------------------------------------------------

 
 
(c)            Representations and Warranties.  Each of the representations and
warranties made by any Loan Party set forth in Article III or in any other Loan
Document shall be true and correct in all material respects on and as of the
date of such Credit Extension with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects on and as of such earlier
date); provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.
 
(d)            No Legal Bar.  No Order of any Governmental Authority shall
purport to restrain (i) any Lender from making any Loans to be made by it or
(ii) the Issuing Bank from issuing any Letters of Credit to be issued by it.  No
injunction or other restraining Order shall have been issued, shall be pending
or noticed with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this Agreement or the
making of Loans or the issuance of Letters of Credit hereunder.
 
Each of the delivery of a Borrowing Request or notice requesting the issuance,
amendment, extension or renewal of a Letter of Credit and the acceptance by
Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in this Section 4.02 (and, for the initial Credit
Extensions on the Closing Date, Section 4.01) have been satisfied.  Borrower
shall provide such information (including calculations in reasonable detail of
the covenants in Section 6.10) as the Administrative Agent may reasonably
request to confirm that the conditions in this Section 4.02 have been
satisfied.  For purposes of determining satisfaction of the conditions specified
in Section 4.01 and, Section 4.02, by releasing its signature page hereto or to
an Assignment and Assumption, each Agent and each Lender that has signed this
Agreement or an Assignment and Assumption shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to such Agent or such Lender, as the case may be.
 
ARTICLE V
AFFIRMATIVE COVENANTS
 
Each Loan Party warrants, covenants and agrees with the Administrative Agent,
the Collateral Agent, the Issuing Bank and each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest and premium (if any) on each Loan, all Fees
and all other expenses or amounts payable under any Loan Document shall have
been paid in full and all Letters of Credit have been canceled or have expired
and all amounts drawn thereunder have been reimbursed in full, each Loan Party
will, and will cause each of its Subsidiaries to:
 
Section 5.01            Financial Statements, Reports, etc.  Furnish to the
Administrative Agent and each Lender:
 
(a)            Annual Reports.  As soon as available and in any event within 90
days after the end of each fiscal year, (i) the audited consolidated balance
sheet of Borrower as of the end of such fiscal year and related consolidated
statements of income, cash flows and stockholders’ equity for such fiscal year,
in comparative form with such financial statements as of the end of, and for,
the preceding fiscal year, and notes thereto (including a note with a
consolidating balance sheet and statements of income and cash flows separating
out Borrower and its Subsidiaries), all prepared in accordance with GAAP and
accompanied by an opinion of Deloitte & Touche LLP or other independent public
accountants of recognized national standing reasonably satisfactory to the
Administrative Agent (which opinion shall not be qualified as to scope or
contain any going concern or other material qualification or exemption), stating
that such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of
Borrower as of the dates and for the periods specified in accordance with GAAP,
and (ii) a management report in a form reasonably satisfactory to the
Administrative Agent setting forth the financial condition, results of
operations and cash flows of Borrower as of the end of and for such fiscal year,
compared to the end of and for the previous fiscal year;
 
 
87

--------------------------------------------------------------------------------

 
 
(b)            Quarterly Reports.  As soon as available and in any event within
45 days after the end of each of the first three fiscal quarter of each fiscal
year, the consolidated balance sheet of Borrower as of the end of such fiscal
quarter and related consolidated statements of income and cash flows for such
fiscal quarter and for the then elapsed portion of the fiscal year, in
comparative form with the consolidated statements of income and cash flows for
the comparable periods in the previous fiscal year, all prepared in accordance
with GAAP and accompanied by a certificate of a Financial Officer stating that
such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of
Borrower as of the date and for the periods specified in accordance with GAAP
consistently applied, and on a basis consistent with audited financial
statements referred to in clause (a) of this Section 5.01, subject to normal
year-end audit adjustments and the absence of footnotes;
 
(c)            Financial Officer’s Certificate.  (i) Concurrently with any
delivery of financial statements under Section 5.01(a) or (b) above, a
Compliance Certificate (x) certifying that no Default has occurred or, if such a
Default has occurred, specifying in reasonable detail the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (y) setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the covenants set forth
in Section 6.10 and the Cumulative Credit Availability; and (ii) in the case of
delivery of financial statements under Section 5.01(a) above, (x) Borrower’s
calculation of Excess Cash Flow and Retained Excess Cash Flow Amount and (y) a
report of the accounting firm opining on or certifying such financial statements
stating that in the course of its regular audit of the financial statements of
Borrower and its Subsidiaries, which audit was conducted in accordance with
GAAP, such accounting firm obtained no knowledge that any Default has occurred
or, if in the opinion of such accounting firm such a Default has occurred,
specifying in reasonable detail the nature and extent thereof in each case
insofar as such Default relates to financial or accounting matters (provided,
however, that such report may indicate that the accounting firm’s audit was not
directed primarily toward obtaining knowledge of such noncompliance);
 
(d)            Financial Officer’s Certificate Regarding
Collateral.  Concurrently with any delivery of financial statements under
Section 5.01(a) above, a certificate of a Financial Officer certifying that as
of the date thereof (i) all UCC financing statements (including fixture filings,
as applicable) or other appropriate filings, recordings or registrations,
including all refilings, rerecordings and reregistrations, containing a
sufficient description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
necessary to protect, perfect or maintain the perfection or priority of the
Liens under the Security Documents for a period of not less than 18 months after
the date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period), and (ii) all possessory
Collateral required to be delivered to the Collateral Agent or the
Administrative Agent pursuant to the Security Documents has been so delivered;
 
 
88

--------------------------------------------------------------------------------

 
 
(e)            Management Letters.  Promptly after the receipt thereof by any
Company, a copy of any “management letter” or similar document received by any
such Person from its certified public accountants and the management’s responses
thereto;
 
(f)             Budgets.  No later than the 45th day of each fiscal year of
Borrower, a budget in form reasonably satisfactory to the Administrative Agent
(including budgeted statements of income for each of Borrower’s and its
Subsidiaries’ business units and sources and uses of cash and balance sheets, in
each case on a consolidated basis) prepared by Borrower for (i) each fiscal
quarter of such fiscal year prepared in detail and (ii) the fiscal year
immediately following such fiscal year prepared in summary form, accompanied by
a certificate of the chief financial officer of Borrower certifying that the
budget is a reasonable estimate for the period covered thereby;
 
(g)            Certification of Public Information.  Borrower and each Lender
acknowledge that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to this Section 5.01 or otherwise
are being distributed through a Platform, any document or notice that Borrower
has not specifically labeled “Public—Contains Only Public Information” shall not
be posted on that portion of the Platform designated for such Public
Lenders.  If Borrower has not so labeled a document or notice delivered pursuant
to this Section 5.01, the Administrative Agent reserves the right to post such
document or notice solely on that portion of the Platform designated for Lenders
who wish to receive material Non-Public Information with respect to Borrower,
its Subsidiaries and their securities.  Notwithstanding anything in any Loan
Document to the contrary, documents required to be delivered pursuant to Section
5.01(a)(i) and (b) may be posted on that portion of the Platform designated for
Public Lenders regardless of whether Borrower has or has not specifically
labeled any such document “Public—Contains Only Public Information”; and
 
(h)            Other Information.  Promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Company, or compliance with the terms of any Loan Document, or the
environmental condition of any Real Property, as the Administrative Agent or any
Lender may reasonably request.  Each Lender acknowledges that the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to in this Section 5.01, and in any event shall have no
responsibility to monitor compliance by Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery
(from the Administrative Agent) of or maintaining its copies of such
documents.            
 
Section 5.02            Litigation and Other Notices.  Furnish to the
Administrative Agent and each Lender written notice of the following promptly
(and, in any event, within five Business Days following the date on which a
Responsible Officer obtains knowledge thereof):
 
(a)            any Default or Event of Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;
 
(b)            the filing or commencement of, or any threat or notice of
intention of any Person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity or otherwise by or before any
Governmental Authority, (i) against any Company or any Affiliate thereof that
has had, or could reasonably be expected to result in, a Material Adverse
Effect, (ii) with respect to any Loan Document or (iii) with respect to any of
the other Transactions;
 
 
89

--------------------------------------------------------------------------------

 
 
(c)            any development that has resulted, or could reasonably be
expected to result, in a Material Adverse Effect;
 
(d)            the occurrence of a Casualty Event in excess of $2,000,000
(whether or not covered by insurance);
 
(e)            the occurrence of any ERISA Event or any event with respect to a
Foreign Plan, that, alone or together with any other ERISA Events or any other
events with respect to a Foreign Plan that have occurred, could reasonably be
expected to result in liability of Borrower and its Subsidiaries in an aggregate
amount exceeding $2,000,000;
 
(f)             the receipt by any Company of any notice of any Environmental
Claim or violation of or potential liability under, or knowledge by any Company
that there exists a condition that has resulted, or could reasonably be expected
to result, in an Environmental Claim or a violation of or liability under, any
Environmental Law, except for Environmental Claims, violations and liabilities
the consequence of which, in the aggregate, have not and could not be reasonably
likely to subject the Companies collectively to liabilities exceeding
$2,000,000; and
 
(g)            (i) the incurrence of any Lien (other than Permitted Collateral
Liens) on, or claim asserted against, all or any substantial portion of the
Collateral or (ii) the occurrence of any other event which could reasonably be
expected to materially and adversely affect the value of the Collateral.
 
Section 5.03            Existence; Businesses and Properties.  (a)  Do or cause
to be done all things necessary to preserve, renew and maintain in full force
and effect its legal existence and all rights and franchises, licenses and
permits material to the conduct of its business, except as otherwise expressly
permitted under Section 6.05 or Section 6.06.
 
(b)            Do or cause to be done all things necessary to maintain or cause
to be maintained in good repair, working order and condition, ordinary wear and
tear excepted, all properties material to the conduct of the business of
Borrower and its Subsidiaries and from time to time will make or cause to be
made all appropriate repairs, renewals and replacements thereof necessary in
order that the business carried on in connection therewith may be properly
conducted at all times; provided that nothing in this Section 5.03(b) shall
prevent any abandonment or other disposition of property or assets permitted to
be made pursuant to Section 6.06.
 
Section 5.04            Insurance.  (a)  Maintain such insurance, to such extent
and against such risks as is customary with companies in the same or similar
businesses operating in the same or similar locations or as is otherwise deemed
prudent by Borrower in the exercise of its reasonable business judgment,
including (i) physical hazard insurance on an “all risk” basis, (ii) commercial
general liability against claims for bodily injury, death or property damage
covering any and all insurable claims, (iii) business interruption insurance,
(v) worker’s compensation insurance and such other insurance as may be required
by any Legal Requirement and (vi) such other insurance against risks (including
“key-man” life insurance) as the Administrative Agent may from time to time
require (in each case, such policies to be in such form and amounts and having
such coverage as may be reasonably satisfactory to the Administrative Agent and
the Collateral Agent); provided that with respect to physical hazard insurance,
(x) neither the Collateral Agent nor the applicable Company shall agree to the
adjustment of any claim thereunder without the consent of the other (such
consent not to be unreasonably conditioned, withheld or delayed), and (y) no
consent of any Company shall be required during an Event of Default.
 
 
90

--------------------------------------------------------------------------------

 
 
(b)            Notify the Administrative Agent and the Collateral Agent
immediately whenever any separate insurance concurrent in form or contributing
in the event of loss with that required to be maintained under this Section 5.04
is taken out by any Company; and promptly (and, in any event, within five
Business Days) deliver to the Administrative Agent and the Collateral Agent a
duplicate original copy of such policy or policies.
 
(c)            With respect to each Mortgaged Property, obtain flood insurance
in such total amount as the Administrative Agent or the Required Lenders may
from time to time reasonably require, if at any time the area in which any
improvements located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973.
 
(d)            No Loan Party that is an owner of any Mortgaged Property shall
take any action that is reasonably likely to be the basis for termination,
revocation or denial of any insurance coverage required to be maintained under
such Loan Party’s respective Mortgage or that could reasonably be the basis for
a defense to any claim under any Insurance Policy maintained in respect of the
Premises, and each Loan Party shall otherwise comply in all material respects
with all Insurance Requirements in respect of the Premises; provided, however,
that each Loan Party may, at its own expense and after written notice to the
Administrative Agent, (i) contest the applicability or enforceability of any
such Insurance Requirements by appropriate legal proceedings, the prosecution of
which does not constitute a basis for cancellation or revocation of any
insurance coverage required under this Section 5.04 or (ii) cause the Insurance
Policy containing any such Insurance Requirement to be replaced by a new policy
complying with the provisions of this Section 5.04.
 
Section 5.05            Obligations and Taxes.  (a)  Pay its Indebtedness and
other material obligations promptly and in accordance with their terms and pay
and discharge promptly when due all material Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default, as well as
all lawful claims for labor, services, materials and supplies or otherwise that,
if unpaid, might give rise to a Lien other than a Permitted Lien upon such
properties or any part thereof; provided that such payment and discharge shall
not be required with respect to any such Tax, assessment, charge, levy or claim
so long as (i) the validity or amount thereof shall be contested in good faith
by appropriate proceedings timely instituted and diligently conducted and the
applicable Company shall have set aside on its books adequate reserves or other
appropriate provisions with respect thereto in accordance with GAAP, and (ii)
such contest operates to suspend collection of the contested obligation, Tax,
assessment or charge and enforcement of a Lien other than a Permitted Lien.
 
Section 5.06            Employee Benefits.  (a)  Comply in all material respects
with all applicable Legal Requirements, including the applicable provisions of
ERISA and the Code with respect to all Employee Benefit Plans and Foreign Plans
and (b) furnish to the Administrative Agent (x) as soon as possible after, and
in any event within five Business Days after any Responsible Officer of any
Company or any ERISA Affiliate of any Company knows or has reason to know that,
any ERISA Event or other event with respect to an Employee Benefit Plan or
Foreign Plan has occurred that, alone or together with any other ERISA Event
could reasonably be expected to result in liability of the Companies or any of
their ERISA Affiliates in an aggregate amount exceeding $1,000,000 or the
imposition of a Lien, a statement of a Financial Officer of Borrower setting
forth details as to such ERISA Event and the action, if any, that the Companies
propose to take with respect thereto, and (y) upon request by the Administrative
Agent, copies of (i) annual report (Form 5500 Series) filed by any Company or
any of its ERISA Affiliates with the Employee Benefits Security Administration
with respect to each Employee Benefit Plan; (ii) the most recent actuarial
valuation report for each Pension Plan; (iii) all notices received by any
Company or any of its ERISA Affiliates from a Multiemployer Plan sponsor or any
governmental agency concerning an ERISA Event; and (iv) such other information,
documents or governmental reports or filings relating to any Employee Benefit
Plan or Foreign Plan as the Administrative Agent shall reasonably request.
 
 
91

--------------------------------------------------------------------------------

 
 
Section 5.07            Maintaining Records; Access to Properties and
Inspections; Annual Meetings.  (a)  Keep proper books of record and account in
which full, true and correct entries in conformity with GAAP and all Legal
Requirements are made of all dealings and transactions in relation to its
business and activities.  Each Company will permit any representatives
designated by the Administrative Agent or any Lender (i) to visit and inspect
the financial records and the property of such Company upon reasonable prior
notice and at reasonable times (such visits and inspections to be limited to one
visit and inspection coordinated by the Administrative Agent per fiscal year so
long as no Default or Event of Default has occurred and is continuing), and (ii)
to make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or, upon the occurrence
and during the continuation of any Event of Default, any Lender to discuss the
affairs, finances, accounts and condition of any Company with the officers and
employees thereof and advisors therefor (including independent accountants) in
the presence of representatives of such Company.
 
(b)            Borrower shall, or shall cause Holdings to, permit each Lender
and the Administrative Agent to attend the annual general stockholders meeting
of Holdings.
 
Section 5.08            Use of Proceeds.  Use the proceeds of the Loans only for
the purposes set forth in Section 2.19(a) and Section 3.12 and request the
issuance of Letters of Credit only to support obligations of Borrower or its
Wholly Owned Subsidiaries and (ii) in the case of Existing Letters of Credit,
for the purposes set forth in the documentation governing such Existing Letters
of Credit.
 
Section 5.09            Compliance with Environmental Laws; Environmental
Reports.  (a) Comply, and use commercially reasonable efforts to cause all
lessees and other Persons occupying its properties to comply, in all material
respects with all Environmental Laws applicable to its operations and
properties; obtain and renew all material environmental permits necessary for
its operations and properties; and conduct any remedial action in accordance
with Environmental Laws; provided, however, that none of Borrower or any
Subsidiary shall be required to undertake any remedial action required by
Environmental Laws to the extent that its obligation to do so is being contested
in good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.
 
Section 5.10            Additional Collateral; Additional
Guarantors.  (a)  Subject to this Section 5.10, with respect to any property
acquired after the Closing Date by any Loan Party that is intended to be subject
to the Lien created by any of the Security Documents but is not so subject (but,
in any event, excluding any Equity Interest of a Foreign Subsidiary not required
to be pledged pursuant to Section 5.10(b)), promptly (and in any event within 15
Business Days after the acquisition thereof, unless extended by the
Administrative Agent in writing in its sole discretion) (i) execute and deliver
to the Administrative Agent and the Collateral Agent such amendments or
supplements to the relevant Security Documents or such other documents as the
Administrative Agent or the Collateral Agent shall deem necessary or advisable
to grant to the Collateral Agent, for its benefit and for the benefit of the
other Secured Parties, a Lien on such property subject to no Liens other than
Permitted Collateral Liens, (ii) if requested by the Administrative Agent,
deliver opinions of counsel to Borrower in form and substance, and from counsel,
reasonably acceptable to the Administrative Agent, and (iii) take all actions
necessary to cause such Lien to be duly perfected to the extent required by such
Security Documents in accordance with all applicable Legal Requirements,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent or the Collateral
Agent.  Notwithstanding anything to the contrary herein, the Loan Parties shall
not have any obligation to perfect Liens on the Intellectual Property
constituting Collateral in any jurisdiction other than in the United
States.  Borrower and the other Loan Parties shall otherwise take such actions
and execute and/or deliver to the Collateral Agent such documents as the
Administrative Agent or the Collateral Agent shall require to confirm the
validity, perfection and priority of the Lien of the Security Documents against
such after-acquired properties.
 
 
92

--------------------------------------------------------------------------------

 
 
(b)            With respect to (x) any Person that is or becomes a Subsidiary of
a Loan Party after the Closing Date (other than an Immaterial Subsidiary) or (y)
any Subsidiary of Borrower that is an Immaterial Subsidiary that ceases to be an
Immaterial Subsidiary pursuant to the definition thereof or otherwise, promptly
(and in any event within 30 days after such Person becomes a Subsidiary, unless
extended by the Administrative Agent in writing in its sole discretion) (i)
deliver to the Collateral Agent the certificates, if any, representing all of
the Equity Interests of such Subsidiary, together with undated stock powers or
other appropriate instruments of transfer executed and delivered in blank by a
duly authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Subsidiary to any Loan Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Loan Party and (ii) cause such new Subsidiary (A) to execute a
Joinder Agreement to become a Subsidiary Guarantor or, in the case of a Foreign
Subsidiary, execute a security document compatible with the laws of such Foreign
Subsidiary’s jurisdiction (and in form and substance reasonably satisfactory to
the Collateral Agent) to cause such Subsidiary to become a Subsidiary Guarantor
and a Pledgor, (B) deliver opinions of counsel to Borrower in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent, and (C) to take all actions necessary or advisable in the opinion of the
Administrative Agent or the Collateral Agent to cause the Lien created by the
applicable Security Document to be duly perfected to the extent required by such
Security Document in accordance with all applicable Legal Requirements,
including the filing of financing statements (or equivalent registrations) in
such jurisdictions as may be reasonably requested by the Administrative Agent or
the Collateral Agent.  Notwithstanding the foregoing, (1) the Equity Interests
required to be delivered to the Collateral Agent pursuant to clause (i) of the
preceding sentence shall not include any Equity Interests of a Foreign
Subsidiary that is a controlled foreign corporation (within the meaning of
Section 957(a) of the Code) and (2) no Foreign Subsidiary that is a controlled
foreign corporation (within the meaning of Section 957(a) of the Code) shall be
required to take the actions specified in clause (ii) of the preceding sentence,
provided that the exception contained in clause (1) shall not apply to (A)
Voting Stock of any Subsidiary which is a first-tier controlled foreign
corporation (within the meaning of Section 957(a) of the Code) representing 66%
of the total voting power of all outstanding Voting Stock of such Subsidiary and
(B) 100% of the Equity Interests not constituting Voting Stock of any such
Subsidiary. For purposes of this Section 5.10(b), any Equity Interests
constituting “stock entitled to vote” within the meaning of Treasury Regulation
Section 1.956-2(c)(2) shall be treated as Voting Stock.
 
(c)            With respect to any Person that is or becomes a Subsidiary of a
Loan Party after the Closing Date, promptly (and in any event within 10 Business
Days after such Person becomes a Subsidiary), unless extended by the
Administrative Agent in writing in its sole discretion) execute and deliver to
the Collateral Agent (i) a counterpart to the Intercompany Note and (ii) if such
Subsidiary is a Loan Party, an endorsement to the Intercompany Note (undated and
endorsed in blank) in the form attached thereto, endorsed by such Subsidiary.
 
 
93

--------------------------------------------------------------------------------

 
 
(d)            (i)            Within 60 days after the Mortgage Trigger Date, to
the extent requested by the Administrative Agent, deliver the following with
respect to each parcel of Real Property owned in fee by such Loan Party on the
Mortgage Trigger Date:
 
(A)            Mortgages on each such parcel of fee-owned Real Property in favor
of the Collateral Agent, for the benefit of the Secured Parties, duly executed
and acknowledged by each Loan Party that is the owner of such Mortgaged
Property, and otherwise in form for recording or filing in the recording or
filing office of each applicable governmental subdivision where each such
Mortgaged Property is situated, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof to create a lien under applicable Legal Requirements, and such
financing statements and any other instruments necessary to grant a mortgage
Lien under the laws of any applicable jurisdiction, all of which shall be in
form and substance satisfactory to the Collateral Agent;
 
(B)            with respect to each such Mortgaged Property, such consents,
approvals, amendments, supplements, estoppels, tenant subordination agreements
or other instruments as shall reasonably be deemed necessary by the Collateral
Agent in order for the owner or holder of the fee interest constituting such
Mortgaged Property to grant the Lien contemplated by the Mortgage with respect
to such Mortgaged Property;
 
(C)            with respect to each Mortgage, a policy of title insurance (or
marked up title insurance commitment having the effect of a policy of title
insurance) insuring the Lien of such Mortgage as a valid first mortgage Lien on
the Mortgaged Property and fixtures described therein in the amount equal to not
less than 120% of the Fair Market Value of such Mortgaged Property and fixtures
(with the Fair Market Value to be mutually agreed upon by the Administrative
Agent and Borrower), which policy (or such marked-up commitment) (each, a “Title
Policy”) shall (A) be issued by the Title Company, (B) to the extent necessary,
include such reinsurance arrangements (with provisions for direct access, if
necessary) as shall be acceptable to the Collateral Agent, (C) contain a
“tie-in” or “cluster” endorsement, if available under applicable Legal
Requirements (i.e., policies which insure against losses regardless of location
or allocated value of the insured property up to a stated maximum coverage
amount), (D) have been supplemented by such endorsements (or where such
endorsements are not available, opinions of special counsel, architects or other
professionals reasonably acceptable to the Collateral Agent) as shall be
reasonably requested by the Collateral Agent (including endorsements on matters
relating to usury, first loss, last dollar, zoning, contiguity, revolving
credit, doing business, non-imputation, public road access, survey, variable
rate, environmental lien, subdivision, separate tax lot, revolving credit, and
so-called comprehensive coverage over covenants and restrictions), and (E)
contain no exceptions to title other than exceptions reasonably acceptable to
the Collateral Agent;
 
(D)            with respect to each Mortgaged Property, such affidavits,
certificates, information (including financial data) and instruments of
indemnification (including a so-called “gap” indemnification) as shall be
required to induce the Title Company to issue the Title Policy/ies and
endorsements contemplated above;
 
(E)            evidence reasonably acceptable to the Collateral Agent of payment
by Borrower of all Title Policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the Title
Policies referred to above;
 
(F)            with respect to each Mortgaged Property, copies of all Leases in
which any Loan Party holds the lessor’s interest or other agreements relating to
possessory interests, if any.  To the extent any of the foregoing affect any
Mortgaged Property, such agreement shall be subordinate to the Lien of the
Mortgage to be recorded against such Mortgaged Property, either expressly by its
terms or pursuant to a subordination, non-disturbance and attornment agreement,
and shall otherwise be reasonably acceptable to the Collateral Agent;
 
 
94

--------------------------------------------------------------------------------

 
 
(G)            evidence, with respect to each Mortgaged Property, that each Loan
Party shall have made all notifications, registrations and filings, to the
extent required by, and in accordance with, all Governmental Real Property
Disclosure Requirements applicable to such Real Property or Mortgaged Property;
 
(H)            Surveys with respect to each Mortgaged Property;
 
(I)             with respect to each Mortgaged Property, (1) an environmental
assessment prepared by any environmental consultant and in form and substance
reasonably acceptable to the Collateral Agent and (2) a completed Federal
Emergency Management Agency (or any successor agency) Standard Flood Hazard
Determination; and
 
(J)             with respect to each Mortgaged Property, an opinion of local
counsel admitted to practice in the jurisdiction in which such Mortgaged
Property is located, reasonably satisfactory in form and substance to the
Collateral Agent, as to the validity and effectiveness of such Mortgage as a
lien on such Real Property encumbered thereby.
 
(ii)            After the Mortgage Trigger Date, to the extent requested by the
Administrative Agent, promptly (and in any event within 10 Business Days of the
acquisition thereof) deliver the items described in Section 5.10(d)(i) with
respect to (A) each parcel of owned Real Property that is acquired by such Loan
Party after the Mortgage Trigger Date.
 
(iii)           The Mortgages delivered pursuant to clauses (i) or (ii) of this
Section 5.10(d) shall be duly recorded or filed in such manner and in such
places as are required by applicable Legal Requirements to establish, perfect,
preserve and protect the Liens in favor of the Collateral Agent required to be
granted pursuant to such Mortgages and all taxes, fees and other charges payable
in connection therewith shall be paid in full.
 
Section 5.11            Security Interests; Further Assurances.  (a)  Promptly,
upon the reasonable request of the Administrative Agent, the Collateral Agent or
any Lender, at the Companies’ expense, execute, acknowledge and deliver, or
cause the execution, acknowledgment and delivery of, and thereafter register,
file or record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
enforceability, perfection and priority of the Liens on the Collateral covered
thereby subject to no other Liens except Permitted Liens, or obtain any consents
or waivers as may be necessary or appropriate in connection therewith.
 
(b)            Deliver or cause to be delivered to the Administrative Agent and
the Collateral Agent from time to time such other documentation, instruments,
consents, authorizations, approvals and Orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as the
Administrative Agent and the Collateral Agent shall reasonably deem necessary or
advisable to perfect or maintain the validity, enforceability, perfection and
priority of the Liens on the Collateral pursuant to the Security Documents.
 
 
95

--------------------------------------------------------------------------------

 
 
Section 5.12            Information Regarding Collateral.  (a)  Concurrently
with the delivery of financial statements pursuant to Section 5.01(a), deliver
to the Administrative Agent and the Collateral Agent a Perfection Certificate
Supplement.
 
Section 5.13            Maintenance of Corporate Separateness.  Satisfy in all
material respects, customary corporate, limited liability company or other like
formalities, including the accurate maintenance of separate organizational and
business records.
 
Section 5.14            Maintenance of Ratings.  Use commercially reasonable
efforts to cause the Loans and Borrower’s corporate credit to continue to be
rated by Standard & Poor’s Ratings Group and Moody’s Investors Service Inc. (but
not to maintain a specific rating).
 
Section 5.15            Post-Closing Matters.
 
(a)            Execute and deliver Control Agreements in form and substance
reasonably satisfactory to the Collateral Agent with respect to each deposit
account listed on Schedule 16(a) to the Perfection Certificate (except for the
Monaco Account, as defined therein) within 90 days of the Closing Date (or such
later date agreed to by the Collateral Agent in its sole discretion).
 
(b)            Execute and deliver a stock certificate representing all of the
Equity Interests of Steak n Shake International, Inc. and issued to Borrower,
together with an undated stock power executed and delivered in blank by a duly
authorized officer of Borrower, within 90 days of the Closing Date (which may be
extended with the consent of the Administrative Agent in its sole discretion).
 
(c)            Deliver a stock certificate representing all of the Equity
Interests of Steak n Shake Enterprises, Inc. and issued to Borrower, together
with an undated stock power executed and delivered in blank by a duly authorized
officer of Borrower, within 1 Business Day following the Closing Date (which may
be extended with the consent of the Administrative Agent in its sole
discretion).
 
(d)            With respect to each insurance policy required by Section 5.04
and the applicable provisions of the Security Documents, deliver an endorsement
or other amendment including a “standard” or “New York” lender’s loss payable or
mortgagee endorsement (as applicable), within 7 days of the Closing Date (which
may be extended with the consent of the Administrative Agent in its sole
discretion).
 
ARTICLE VI
NEGATIVE COVENANTS
 
Each Loan Party warrants, covenants and agrees with the Administrative Agent,
the Collateral Agent, the Issuing Bank and each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest and premium (if any) on each Loan, all Fees
and all other expenses or amounts payable under any Loan Document have been paid
in full and all Letters of Credit have been canceled or have expired or have
been Cash Collateralized and all amounts drawn thereunder have been reimbursed
in full, no Loan Party will, nor will they cause or permit any Subsidiaries to:
 
Section 6.01            Indebtedness.  Incur, create, assume or permit to exist,
directly or indirectly, any Indebtedness, except:
 
 
96

--------------------------------------------------------------------------------

 
 
(a)            Indebtedness incurred under this Agreement and the other Loan
Documents;
 
(b)            Indebtedness outstanding on the Closing Date and listed on
Schedule 6.01(b);
 
(c)            Indebtedness consisting of Hedging Obligations under Permitted
Hedging Agreements, in each case entered into in the ordinary course of business
and not for speculative purposes or taking a “market view”; provided that if
such Hedging Obligations relate to interest rates, (i) such Hedging Obligations
relate to payment obligations on Indebtedness otherwise permitted to be incurred
by the Loan Documents and (ii) the notional principal amount of such Hedging
Obligations at the time incurred does not exceed the principal amount of the
Indebtedness to which such Hedging Obligations relate;
 
(d)            Indebtedness permitted by Section 6.04;
 
(e)            Indebtedness of Borrower and its Subsidiaries in respect of
Purchase Money Obligations and Capital Lease Obligations in an aggregate amount
not to exceed $15,000,000 at any time outstanding; provided, however, that, in
the case of Purchase Money Obligations, (i) such Indebtedness is incurred within
90 days after such acquisition, installation, construction or improvement of
such fixed or capital assets (including Equity Interests of any Person owning
the applicable fixed or capital assets) by such Person and (ii) the amount of
such Indebtedness does not exceed 100% of the cost of such acquisition,
installation, construction or improvement, as the case may be;
 
(f)            Indebtedness in respect of workers’ compensation claims,
self-insurance obligations, bankers’ acceptances and bid, performance or surety
bonds issued for the account of any Company in the ordinary course of business,
including guarantees or obligations of any Company with respect to letters of
credit supporting such workers’ compensation claims, self-insurance obligations,
bankers’ acceptances and bid, performance or surety obligations (in each case
other than for an obligation for money borrowed);
 
(g)            Contingent Obligations of any Company in respect of Indebtedness
otherwise permitted under this Section 6.01 (other than Section 6.01(i));
 
(h)            Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within five Business Days of incurrence;
 
(i)            Indebtedness arising in connection with endorsement of
instruments for deposit in the ordinary course of business;
 
(j)            unsecured Indebtedness of any Company in an aggregate principal
amount for all Companies not to exceed $15,000,000 at any time outstanding;
provided that no Default or Event of Default shall have occurred and be
continuing at the time such unsecured Indebtedness is incurred or would result
from the incurrence thereof;
 
(k)            Indebtedness which represents a refinancing or renewal of any of
the Indebtedness described in clauses (b), (c) and (e); provided that (A) any
such refinancing Indebtedness is in an aggregate principal amount (or aggregate
amount, as applicable) not greater than the aggregate principal amount (or
aggregate amount, as applicable) of the Indebtedness being renewed or
refinanced, plus the amount of any reasonable premiums required to be paid
thereon and reasonable fees and expenses associated therewith, (B) such
refinancing Indebtedness has a later or equal final maturity and longer or equal
weighted average life to maturity than the Indebtedness being renewed or
refinanced, (C) the covenants, events of default and subordination (including
lien subordination) provisions thereof shall be, in the aggregate, no less
favorable to the Administrative Agent, the Collateral Agent and the Lenders than
those contained in the Indebtedness being renewed or refinanced, and (D) no
Event of Default has occurred and is continuing or would result therefrom;
 
 
97

--------------------------------------------------------------------------------

 
 
(l)            Indebtedness arising from agreements of Borrower or a Subsidiary
providing for indemnification, adjustment or purchase price or similar
obligations, in each case, incurred or assumed in connection with any
acquisition of any business, assets or Subsidiary permitted pursuant to Section
6.07, other than guarantees of Indebtedness incurred by any Person acquiring all
or any portion of such business, assets or a Subsidiary for the purpose of
financing such acquisition;
 
(m)            Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to Borrower or any of its Subsidiaries that is
incurred in the ordinary course of business, so long as the amount of such
Indebtedness is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the period in which such
Indebtedness is incurred and such Indebtedness is outstanding only during the
period covered by such insurance; and
 
(n)            Indebtedness secured by a Lien on Real Property purchased by
Borrower after the Closing Date, in an aggregate amount not to exceed $5,000,000
at any time outstanding.
 
Section 6.02            Liens.  Create, incur, assume or permit to exist,
directly or indirectly, any Lien on any property now owned or hereafter acquired
by it or on any income or revenues or rights in respect of any thereof, except
the following (collectively, the “Permitted Liens”):
 
(a)            inchoate Liens for taxes, assessments or governmental charges or
levies not yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which are being contested in good faith by
appropriate proceedings promptly initiated and diligently conducted for which
adequate reserves have been established in accordance with GAAP, which
proceedings (or Orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien, and (i) which do not in the aggregate materially detract from the value of
the property of the Companies, taken as a whole, or the Loan Parties, taken as a
whole, and do not materially impair the use thereof in the operation of the
business of the Companies, taken as a whole, or the Loan Parties, taken as a
whole, and (ii) which, if they secure obligations that are then due and unpaid,
are being contested in good faith by appropriate proceedings promptly initiated
and diligently conducted for which adequate reserves have been established in
accordance with GAAP, which proceedings (or Orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien;
 
(b)            Liens in respect of property of any Company imposed by law, which
were incurred in the ordinary course of business and do not secure Indebtedness
for borrowed money, such as carriers’, warehousemen’s, materialmen’s,
landlords’, workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business;
 
(c)            any Lien in existence on the Closing Date and set forth on
Schedule 6.02(c) and any Lien granted as a replacement or substitute therefor;
provided that any such replacement or substitute Lien (i) except as permitted by
Section 6.01(k)(A), does not secure an aggregate amount of Indebtedness or other
obligations, if any, greater than that secured on the Closing Date (minus the
aggregate amount of any permanent repayments and prepayments thereof since the
Closing Date but only to the extent that such repayments and prepayments by
their terms cannot be reborrowed or redrawn and do not occur in connection with
a refinancing of all or a portion of such Indebtedness) and (ii) does not
encumber any property other than the property subject thereto on the Closing
Date (any such Lien, an “Existing Lien”);
 
 
98

--------------------------------------------------------------------------------

 
 
(d)            easements, rights-of-way, restrictions (including zoning
restrictions), covenants, licenses, encroachments, protrusions, servitudes and
other similar charges or encumbrances, and minor title deficiencies, in each
case, on or with respect to any Real Property, whether now or hereafter in
existence, not (i) securing Indebtedness, (ii) in the aggregate materially
impairing the value of such Real Property or (iii) in the aggregate materially
interfering with the ordinary conduct of the business of the Companies at or
otherwise with respect to such Real Property;
 
(e)            Liens arising out of judgments, attachments or awards not
resulting in a Default and in respect of which such Company shall in good faith
be diligently prosecuting an appeal or proceedings for review in respect of
which there shall be secured a subsisting stay of execution pending such appeal
or proceedings;
 
(f)             Liens (other than any Lien imposed by ERISA) (x) imposed by law
or deposits made in connection therewith in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security legislation, (y) incurred in the ordinary course of business to
secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (in each case, exclusive of obligations for the
payment of Indebtedness) or (z) arising by virtue of deposits made in the
ordinary course of business to secure liability for premiums to insurance
carriers; provided that (i) with respect to clauses (x), (y) and (z) of this
Section 6.02(f), such Liens are for amounts not yet due and payable or
delinquent or, to the extent such amounts are so due and payable, such amounts
are being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, which proceedings (or
Orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property subject to any such Lien, and
(ii) to the extent such Liens are not imposed by Legal Requirements, such Liens
shall in no event encumber any property other than cash and Cash Equivalents;
 
(g)            Leases of the properties of any Company, in each case entered
into in the ordinary course of such Company’s business so long as such Leases do
not, individually or in the aggregate, (i) interfere in any material respect
with the ordinary conduct of the business of any Company or (ii) materially
impair the use (for its intended purposes) or the value of the property subject
thereto;
 
(h)            Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business in accordance with the past practices
of such Company;
 
(i)             Liens securing Indebtedness incurred pursuant to Section
6.01(e), provided that (i) any such Liens attach only to the property being
financed pursuant to such Indebtedness, (ii) do not encumber any other property
of any Company and (iii) the principal amount of the Indebtedness secured by any
such Lien shall not exceed the lesser of 80% of the Fair Market Value or the
cost of the property secured by such Lien;
 
 
99

--------------------------------------------------------------------------------

 
 
(j)             bankers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash and Cash Equivalents on deposit in one or
more accounts maintained by any Company, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that, unless such Liens are non-consensual
and arise by operation of applicable Legal Requirements, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;
 
(k)            Liens on property existing at the time such property is acquired
by any Company to the extent permitted hereunder and Liens on property of a
Person existing at the time such Person is acquired or merged with or into or
consolidated with any Company to the extent permitted hereunder; provided that
such Liens (i) do not extend to property not subject to such Liens at the time
of such acquisition, merger or consolidation (other than improvements thereon),
and (ii) are not created in anticipation or contemplation of such acquisition,
merger or consolidation and do not attach to any other assets or property of
Borrower and its Subsidiaries;
 
(l)             Liens granted pursuant to the Security Documents to secure the
Secured Obligations;
 
(m)            licenses of Intellectual Property granted by any Company in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Companies;
 
(n)            the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods;
 
(o)            Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the UCC (or any equivalent provision of the UCC)
covering only the items being collected upon;
 
(p)            Liens granted by a Company in favor of a Loan Party in respect of
Indebtedness owed by such Company to such Loan Party; provided that such
Indebtedness is (i) evidenced by the Intercompany Note and (ii) pledged by such
Loan Party as Collateral pursuant to the Security Documents;
 
(q)            Liens incurred in the ordinary course of business of Borrower or
any Subsidiary of Borrower with respect to obligations that do not exceed
$2,000,000 at any one time outstanding and which apply to property and/or assets
with an aggregate fair market value not to exceed $2,000,000; provided that no
Default or Event of Default exists and is continuing at the time such Lien is
incurred or would result from the incurrence of such Lien;
 
(r)            Liens on assets arising pursuant to merger agreements, stock or
asset purchase agreements and similar agreements in respect of the Asset Sales
permitted pursuant to Section 6.06; provided that such Liens only attach to the
assets subject to such Asset Sale;
 
(s)            Liens in the nature of the right of setoff in favor of
counterparties to contractual agreements with Borrower or any Subsidiary in the
ordinary course of business; and
 
(t)            Liens securing Indebtedness incurred pursuant to Section 6.01(n),
provided that such Liens attach only to the Real Property purchased by Borrower
with respect to which such Indebtedness was incurred and do not encumber any
other property.
 
 
100

--------------------------------------------------------------------------------

 
 
Section 6.03            Sale and Leaseback Transactions.  Enter into any
arrangement, directly or indirectly, with any Person whereby it shall sell or
transfer any property used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”), except
for any Sale and Leaseback Transaction on any fixed or capital assets by
Borrower or any Subsidiary that is (i) permitted by Section 6.06, (ii) made for
cash consideration in an amount not less than the Fair Market Value of such
fixed or capital asset and (iii) consummated within 360 days after Borrower or
such Subsidiary, as applicable, acquires or completes the construction of such
fixed or capital asset; provided that, if such Sale and Leaseback Transaction
results in a Capital Lease Obligation, such Capital Lease Obligation is
permitted by Section 6.01 and any Lien made the subject of such Capital Lease
Obligation is permitted by Section 6.02.
 
Section 6.04            Investments, Loans and Advances.  Directly or
indirectly, lend money or credit (by way of guarantee, assumption of debt or
otherwise) or make advances to any Person, or purchase or acquire any stock,
bonds, notes, debentures or other obligations or securities of, or any other
interest in, or make any capital contribution to, any other Person, or purchase
or own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract (all of the foregoing, collectively, “Investments”), except that the
following shall be permitted:
 
(a)            the Companies may consummate the Transactions;
 
(b)            Investments outstanding on the Closing Date and identified on
Schedule 6.04(b) and replacements thereof in an aggregate amount not to exceed
the amount existing on the Closing Date; provided that Borrower shall notify the
Administrative Agent in writing at the time it delivers the financial statements
required pursuant to Section 5.01(b) hereof of any such replacements with detail
thereof reasonably sufficient to the Administrative Agent (for the purposes of
this clause (b), such Investments existing on the Closing Date will be valued as
being equal to the fair market value of such Investments on the Closing Date,
and any replacements of such Investments shall be valued as being equal to the
consideration paid therefore at the time of purchase, in each case without
regard to any increases or decreases in the market value thereof or any mark-ups
or mark-downs in the book value thereof);
 
(c)            the Companies may (i) acquire and hold accounts receivables owing
to any of them if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms, (ii) invest in,
acquire and hold cash and Cash Equivalents, (iii) endorse negotiable instruments
held for collection in the ordinary course of business or (iv) make lease,
utility and other similar deposits in the ordinary course of business;
 
(d)            Hedging Obligations permitted pursuant to Section 6.01(c);
 
(e)            loans and advances to directors, employees and officers of
Borrower and the Subsidiaries for bona fide business purposes, in aggregate
amount not to exceed $500,000 at any time outstanding (calculated without regard
to write-downs or write-offs thereof); provided that, no loans in violation of
Section 402 of the Sarbanes-Oxley Act shall be permitted hereunder;
 
 
101

--------------------------------------------------------------------------------

 
 
(f)             Investments by (i) any Subsidiary that is not a Loan Party in
any other Subsidiary that is not a Loan Party, (ii) any Company in Borrower or
any Subsidiary Guarantor, (iii) Borrower or any Subsidiary Guarantor in any
Immaterial Subsidiary solely to fund operational expenses of Immaterial
Subsidiaries in the ordinary course of business in an aggregate amount not to
exceed $5,000,000 at any time outstanding and Capital Expenditures (to the
extent permitted by Section 6.10(b)) thereof and (iv) Borrower or any Subsidiary
Guarantor in any Foreign Subsidiary to fund (x) operational expenses of Foreign
Subsidiaries in the ordinary course of business so long as the aggregate balance
of cash and Cash Equivalents held by all Foreign Subsidiaries at the time of
such Investment does not exceed $25,000,000 and (y) Capital Expenditures (to the
extent permitted by Section 6.10(b)); provided that any Investment in the form
of a loan or advance shall be evidenced by the Intercompany Note and, in the
case of a loan or advance by a Loan Party, pledged by such Loan Party as
Collateral pursuant to the Security Documents;
 
(g)            Investments in securities of trade creditors or customers in the
ordinary course of business and consistent with such Company’s past practices
that are received in settlement of bona fide disputes or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;
 
(h)            mergers and consolidations in compliance with Section 6.05;
 
(i)             Investments made by Borrower or any Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 6.06;
 
(j)             acquisitions of property in compliance with Section 6.07 (other
than Section 6.07(a));
 
(k)            Dividends in compliance with Section 6.08;
 
(l)             other Investments in an aggregate amount not to exceed
$50,000,000 on the date such Investments are made plus an amount equal to any
repayments, interest, returns, profits, distributions, dividends, income and
similar amounts actually received by Borrower or any of its Subsidiaries in cash
in respect of any such Investment (in each case, so long as not otherwise
included in the Cumulative Credit Availability); provided, that, with respect to
any such Investment made by Borrower or any Subsidiary Guarantor in any Person
that is not a Loan Party, the Collateral Agent shall have been granted a
security interest in form and substance reasonably acceptable to the Collateral
Agent on the assets acquired pursuant to such Investment;
 
(m)           Investments in an aggregate amount outstanding not to exceed the
Cumulative Credit Availability as of the time such Investments were made;
provided, that (i) no Default or Event of Default has occurred or is continuing
or shall exist immediately thereafter as a result of such Investment and (ii)
Borrower shall have delivered, no later than 7 days after the date of such
Investment, an Officer’s Certificate to the Administrative Agent certifying as
to compliance with the foregoing;
 
(n)            unsecured intercompany loans, by any Company to Holdings
evidenced by the Intercompany Note for purposes and in amounts that would
otherwise be permitted to be made as Dividends to Holdings pursuant to Sections
6.08(c)-(e); provided that the principal amount of any such loans shall reduce
Dollar-for-Dollar the amounts that would otherwise be permitted to be paid for
such purpose in the form of Dividends pursuant to such Section; and
 
 
102

--------------------------------------------------------------------------------

 
 
(o)            Investments in an aggregate amount not to exceed $20,000,000 at
any time outstanding in joint ventures, partnerships, and similar arrangements
(including foreign joint ventures), whether in corporate, partnership or other
legal form, that do not constitute Subsidiaries; provided, that (i) any such
joint venture, partnership or similar arrangement shall be, or shall be engaged
in, a business of the type that Borrower and its Subsidiaries are permitted to
be engaged in under Section 6.14, and (ii) no Default or Event of Default shall
have occurred and be continuing at the time any such Investments are made or
would result from the making of any such Investments.
 
Section 6.05            Mergers and Consolidations.  Wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation
(or agree to do any of the foregoing at any time), except that the following
shall be permitted:
 
(a)            dispositions of assets in compliance with Section 6.06 (other
than Section 6.06(d) and Section 6.06(e));
 
(b)            Permitted Acquisitions;
 
(c)            any solvent Company (other than Borrower) may merge or
consolidate with or into Borrower or any Subsidiary Guarantor (as long as
Borrower or a Subsidiary Guarantor is the surviving Person in such merger or
consolidation and, in the case of any Subsidiary Guarantor, remains a Wholly
Owned Subsidiary of Borrower); provided that the Lien on and security interest
in such property granted or to be granted in favor of the Collateral Agent under
the Security Documents shall be maintained or created in accordance with the
provisions of Section 5.10 or Section 5.11, as applicable; and
 
(d)            any Subsidiary may dissolve, liquidate or wind up its affairs at
any time if such dissolution, liquidation or winding up is not disadvantageous
to any Agent or Lender in any material respect.
 
To the extent the requisite Lenders under Section 10.02(b) waive the provisions
of this Section 6.05 with respect to the sale of any Collateral, or any
Collateral is sold as permitted by this Section 6.05, such Collateral (unless
sold to a Company or any Affiliate thereof), but not the proceeds thereof, shall
be sold free and clear of the Liens created by the Security Documents, and, so
long as Borrower shall have previously provided to the Collateral Agent and the
Administrative Agent such certifications or documents as the Collateral Agent
and/or the Administrative Agent shall reasonably request in order to demonstrate
compliance with this Section 6.05, the Collateral Agent shall take all actions
it deems appropriate in order to effect the foregoing.
 
Section 6.06            Asset Sales.  Effect any Asset Sale, or agree to effect
any disposition of any property, except that the following shall be permitted:
 
(a)            dispositions of obsolete property by Borrower or any of its
Subsidiaries in the ordinary course of business and the abandonment or other
disposition of Intellectual Property that is, in the reasonable good faith
judgment of Borrower, no longer economically practicable to maintain or useful
in the conduct of the business of the Companies taken as a whole;
 
(b)            other dispositions of property; provided that (i) the aggregate
consideration received in respect of all dispositions of property pursuant to
this clause (b) shall not exceed $50,000,000 during the term of this Agreement,
(ii) such dispositions of property are made for Fair Market Value and on an
arms-length commercial basis, (iii) at least 80% of the consideration payable in
respect of such disposition of property is in the form of cash or Cash
Equivalents, and (iv) Borrower uses the proceeds of the disposition to prepay
the Loans as and to the extent required by Section 2.10(c);
 
 
103

--------------------------------------------------------------------------------

 
 
(c)            leases of real or personal property in the ordinary course of
business and in accordance with the applicable Security Documents;
 
(d)            Investments in compliance with Section 6.04;
 
(e)            mergers and consolidations in compliance with Section 6.05;
 
(f)             Dividends in compliance with Section 6.08;
 
(g)            sales of inventory in the ordinary course of business and
dispositions of cash and Cash Equivalents in the ordinary course of business;
 
(h)            any disposition of property that constitutes a Casualty Event;
 
(i)             any disposition of property by any Subsidiary of Borrower to
Borrower or any of its  Wholly Owned Subsidiaries; provided that if the
transferor of such property is a Subsidiary Guarantor, the transferee thereof
must be Borrower or a Subsidiary Guarantor;
 
(j)             dispositions of Investments or receivables in connection with
the compromise, settlement or collection thereof in the ordinary course of
business or in bankruptcy or similar proceedings and exclusive of factoring or
similar arrangements;
 
(k)            the licensing or sublicensing of intellectual property or other
general intangibles and licenses, sublicenses, leases or subleases of other
property in the ordinary course of business which do not materially interfere
with the business of Borrower and its Subsidiaries.
 
To the extent the requisite Lenders under Section 10.02(b) waive the provisions
of this Section 6.06, with respect to the sale of any Collateral, or any
Collateral is sold as permitted by this Section 6.06, such Collateral (unless
sold to a Company or any Affiliate thereof), but not the proceeds thereof, shall
be sold free and clear of the Liens created by the Security Documents, and, so
long as Borrower shall have previously provided to the Collateral Agent and the
Administrative Agent such certifications or documents as the Collateral Agent
and/or the Administrative Agent shall reasonably request in order to demonstrate
compliance with this Section 6.06, the Collateral Agent shall take all actions
it deems appropriate in order to effect the foregoing.
 
Section 6.07            Acquisitions.  Purchase or otherwise acquire (in one or
a series of related transactions) any part of the property of any Person (or
agree to do any of the foregoing at any time), except that the following shall
be permitted:
 
(a)            Investments in compliance with Section 6.04;
 
(b)            Capital Expenditures by Borrower and the Subsidiaries shall be
permitted to the extent permitted by Section 6.10(b);
 
(c)            purchases and other acquisitions of inventory, materials,
equipment and intangible property in the ordinary course of business;
 
 
 
104

--------------------------------------------------------------------------------

 
(d)            leases or licenses of real or personal property in the ordinary
course of business and in accordance with this Agreement and the applicable
Security Documents;
 
(e)            Permitted Acquisitions;
 
(f)             acquisitions of leased property or franchised restaurants so
long as the Acquisition Consideration in respect of such acquisitions does not
exceed $5,000,000 in the aggregate in any fiscal year;
 
(g)            mergers and consolidations in compliance with Section 6.05; and
 
(h)            Dividends in compliance with Section 6.08.
 
provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.10 or
Section 5.11, as applicable.
 
Section 6.08            Dividends.  Authorize, declare or pay, directly or
indirectly, any Dividends with respect to any Company (including pursuant to any
Synthetic Purchase Agreement) or incur any obligation (contingent or otherwise)
to do so, except that the following shall be permitted:
 
(a)            the Closing Date Dividend;
 
(b)            Dividends by any Company that is a Wholly Owned Subsidiary of
Borrower to Borrower or any Subsidiary Guarantor that is a Wholly Owned
Subsidiary of Borrower;
 
(c)            payments of cash, securities and/or limited partnership interests
by Borrower to Holdings in an amount equal to or less than the amount of any
cash, securities and/or limited partnership interests received by Borrower (i)
from the sale or other disposition of any Lion Fund Interests or from Lion Fund
on account of the Lion Fund Interests and (ii) from the sale or other
disposition of any Cracker Barrel Shares or from Cracker Barrel on account of
the Cracker Barrel Shares;
 
(d)            payments to Holdings to permit Holdings, and the substantially
concurrent use of such payments by Holdings, to repurchase or redeem Qualified
Capital Stock of Holdings held by officers, directors or employees or former
officers, directors or employees (or their transferees, estates or beneficiaries
under their estates) of any Company, upon their death, disability, retirement,
severance or termination of employment or service; provided that the aggregate
amount of payments to Holdings shall not exceed, in any period of 12 consecutive
months, $500,000 and, in the aggregate, $1,000,000;
 
(e)            (i) to the extent actually used substantially concurrently by
Holdings to pay such taxes, costs and expenses, payments by Borrower to or on
behalf of Holdings in an amount sufficient to pay franchise taxes and other fees
required to maintain the legal existence of Holdings and (ii) payments by
Borrower to or on behalf of Holdings in an amount sufficient to pay
out-of-pocket legal, accounting and filing costs and other expenses in the
nature of overhead in the ordinary course of business of Holdings, in the case
of clauses (i) and (ii) in an aggregate amount not to exceed $1,000,000 in any
period of 12 consecutive months;
 
(f)             Permitted Tax Distributions by Borrower to Holdings, so long as
Holdings uses such distributions substantially concurrently to pay its taxes;
 
 
105

--------------------------------------------------------------------------------

 
 
(g)            Dividends in an aggregate amount outstanding not to exceed the
Cumulative Credit Availability as of the time such Dividends were made;
provided, that (i) no Default or Event of Default has occurred or is continuing
or shall exist immediately as a result of such Dividend, (ii) the Total Leverage
Ratio calculated on a pro forma basis after giving effect to such Dividend shall
not exceed 3.50:1.00; provided, however, this clause (ii) shall not apply with
respect to the starter basket of $10,000,000 under clause (a) of the definition
of Cumulative Credit Availability utilized at any time after the Closing Date to
the extent not otherwise utilized under this Section 6.08(g) or under any other
Section of this Agreement and (iii) Borrower shall have delivered, no later than
the date of such Dividend, an Officer’s Certificate to the Administrative Agent
certifying as to compliance with the foregoing (provided, however, in the case
of a Dividend made under the proviso in Section 6.08(g)(ii), such Officer’s
Certificate shall be delivered no later than 7 days after the date of such
Dividend);
 
(h)            cash Dividends to Holdings in an aggregate amount not to exceed
$10,000,000 in any fiscal year; provided that such Dividends shall only be
permitted if (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) Borrower will be in pro forma
compliance with the financial covenant set forth in Section 6.10(a) as of the
most recent Test Period after giving effect to such Dividend (assuming, for
purposes of Section 6.10(a), that the maximum Total Leverage Ratio permitted in
any Test Period pursuant to Section 6.10(a) is the lower of (A) the maximum
Total Leverage Ratio set forth in Section 6.10(a) for such Test Period or (B)
3.00:1.00), and (iii) after giving effect to the payment of such Dividend on a
pro forma basis, the aggregate amount of (A) all unrestricted cash and Cash
Equivalents of the Loan Parties and (B) undrawn and available portion of the
Revolving Commitment shall be at least $10,000,000; and
 
(i)             cash Dividends paid to Holdings with proceeds of Term Loans made
to Borrower as the result of an increase in the Term Loan Commitments pursuant
to Section 2.19 in an amount not to exceed $15,000,000, if after giving effect
to the payment of such Dividend on a pro forma basis, the aggregate amount of
(i) all unrestricted cash and Cash Equivalents of the Loan Parties and (ii)
undrawn and available portion of the Revolving Commitment shall be at least
$10,000,000;
 
provided that the amount of Dividends that may be made for a particular purpose
pursuant to Sections 6.08(c)-(e) shall be reduced Dollar-for-Dollar by the
amount of any such payments made for such purpose in the form of an intercompany
loan by Borrower or one of its Subsidiaries to Holdings pursuant to Section
6.04(n).
 
Section 6.09            Transactions with Affiliates.  Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with any Affiliate of any Company (other than
between or among Borrower and one or more Subsidiary Guarantors), other than on
terms and conditions at least as favorable to such Company as would reasonably
be obtained by such Company at that time in a comparable arm’s-length
transaction with a Person other than an Affiliate, except that the following
shall be permitted:
 
(a)            Dividends permitted by Section 6.08;
 
(b)            Investments permitted by Section 6.04(e), (f), (h), (i), (j) and
(n);
 
(c)            reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and indemnification arrangements,
in each case approved by the Board of Directors of the applicable Company;
 
 
106

--------------------------------------------------------------------------------

 
 
(d)            the Transactions;
 
(e)            any issuance of Equity Interests (other than Disqualified Capital
Stock) of Borrower to Affiliates of Borrower; and
 
(f)             any transaction with suppliers or franchisees in the ordinary
course of business that are on substantially similar terms to those contained in
similar transactions by Borrower or any of its Subsidiaries with unaffiliated
suppliers and franchisees consistent with past practice.
 
Section 6.10            Financial Covenants.
 
(a)            Maximum Total Net Leverage Ratio.  Prior to the Revolving
Maturity Date, permit the Total Net Leverage Ratio, as of the last day of any
fiscal quarter ending nearest to any Test Period End Date set forth in the table
below, to exceed the ratio set forth opposite such Test Period in the table
below:
 
Test Period End Date
Total Net Leverage Ratio
March 31, 2014
5.75 to 1.0
June 30, 2014
5.75 to 1.0
September 30, 2014
5.75 to 1.0
December 31, 2014
5.75 to 1.0
March 31, 2015
5.25 to 1.0
June 30, 2015
5.25 to 1.0
September 30, 2015
5.25 to 1.0
December 31, 2015
5.25 to 1.0
March 31, 2016
4.75 to 1.0
June 30, 2016
4.75 to 1.0
September 30, 2016
4.75 to 1.0
December 31, 2016
4.75 to 1.0
March 31, 2017
4.25 to 1.0
June 30, 2017
4.25 to 1.0
September 30, 2017
4.25 to 1.0
December 31, 2017
4.25 to 1.0
March 31, 2018
3.75 to 1.0
June 30, 2018
3.75 to 1.0
September 30, 2018
3.75 to 1.0
December 31, 2018
3.75 to 1.0



 
(b)            Limitation on Capital Expenditures.  Permit the aggregate amount
of Capital Expenditures made during any fiscal year to exceed the applicable
amount set forth below (the “Base Amount”):
 
(i)                $30,000,000 in the case of the fiscal year ending September
24, 2014; or
 
(ii)               $17,500,000 in the case of any fiscal year thereafter;
 
provided, however, that (i) if the aggregate amount of Capital Expenditures made
in any fiscal year shall be less than the Base Amount for such fiscal year
(before giving effect to any carryover), then an amount of such shortfall in the
immediately preceding fiscal year (without giving effect to clause (iii) below)
may, so long as no Default or Event of Default has occurred and is then
continuing, be added to the Base Amount for the immediately succeeding (but not
any other) fiscal year, (ii) in determining whether any amount is available for
carryover, the amount expended in any fiscal year shall first be deemed to be
expended from the Base Amount (before giving effect to any carryover) and (iii)
the Base Amount for any fiscal year shall be increased by the then applicable
Cumulative Credit Availability.
 
 
107

--------------------------------------------------------------------------------

 
 
Section 6.11            Prepayments of Other Indebtedness; Modifications of
Organizational Documents, Acquisition and Certain Other Documents,
etc.  Directly or indirectly:
 
(a)            (including pursuant to any Synthetic Purchase Agreement) make or
offer to make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on or redemption, retirement, defeasance, or acquisition
for value of, or any prepayment or redemption as a result of any asset sale,
change of control or similar event of, any Subordinated Indebtedness, other than
any payments of Subordinated Indebtedness in an amount not to exceed the
Cumulative Credit Availability as of the time such payment was made; provided,
that (i) no Default or Event of Default has occurred or is continuing or shall
exist immediately as a result of such payment, (ii) the Total Leverage Ratio
calculated on a pro forma basis after giving effect to such payment shall not
exceed 3.50:1.00 and (iii) Borrower shall have delivered, no later than the date
of such payment, an Officer’s Certificate to the Administrative Agent certifying
as to compliance with the foregoing; or
 
(b)            terminate, amend, modify (including electing to treat any Pledged
Interests (as defined in the Security Agreement) as a “security” under Section
8-103 of the UCC) or change any of its Organizational Documents (including by
the filing or modification of any certificate of designation) or any agreement
to which it is a party with respect to its Equity Interests (including any
stockholders’ agreement), or enter into any new agreement with respect to its
Equity Interests, other than any such amendments, modifications or changes or
such new agreements which are not, and could not reasonably be expected to be,
adverse in any material respect to the interests of any Agent or Lender.
 
Section 6.12            Limitation on Certain Restrictions on
Subsidiaries.  Directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance, restriction or condition on the
ability of any Subsidiary to (i) pay Dividends or make any other distributions
on its Equity Interests or any other interest or participation in its profits
owned by any Company, or pay any Indebtedness owed to any Company, (ii) make
loans or advances to any Company or (iii) transfer any of its properties to any
Company, except for such encumbrances, restrictions or conditions existing under
or by reason of:
 
(a)            applicable Legal Requirements;
 
(b)            this Agreement and the other Loan Documents;
 
(c)            customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of a Subsidiary;
 
(d)            customary provisions restricting assignment of any agreement
entered into by a Subsidiary in the ordinary course of business;
 
(e)            customary restrictions and conditions contained in any agreement
relating to the sale or other disposition of any property pending the
consummation of such sale; provided that (i) such restrictions and conditions
apply only to the property to be sold, and (ii) such sale or other disposition
is permitted hereunder; or
 
 
108

--------------------------------------------------------------------------------

 
 
(f)            agreements listed on Schedule 6.12 and any amendments,
restatements, modifications, renewals, supplements, refundings, replacements or
refinancings of those agreements; provided that the amendments, restatements,
modifications, renewals, supplements, refundings, replacements or refinancings
are not materially more restrictive, taken as a whole, with respect to such
dividend and other payment restrictions than those contained in those agreements
on the Closing Date (as determined in good faith by Borrower).
 
Section 6.13            Limitation on Issuance of Capital Stock.  With respect
to Borrower or any Subsidiary, issue any Equity Interest (including by way of
sales of treasury stock) or any options or warrants to purchase, or securities
convertible into, any Equity Interest, except (i) for stock splits, stock
dividends and additional issuances of Equity Interests which do not decrease the
percentage ownership of Borrower or any Subsidiaries in any class of the Equity
Interests of such Subsidiary, (ii) Subsidiaries of Borrower formed or acquired
after the Closing Date in accordance with Section 6.14 may issue Equity
Interests to Borrower or the Wholly Owned Subsidiary of Borrower which is to own
such Equity Interests, and (iii) Borrower may issue common stock that is
Qualified Capital Stock to Holdings.  All Equity Interests issued in accordance
with this Section 6.13(b) shall, to the extent required by Sections 5.11 and
5.12 or any Security Document, be delivered to the Collateral Agent for pledge
pursuant to the applicable Security Document.
 
Section 6.14            Business.  With respect to Borrower and its
Subsidiaries, engage (directly or indirectly) in any businesses other than those
businesses in which Borrower and its Subsidiaries are engaged on the Closing
Date as described in the Confidential Information Memorandum (or which are
substantially related thereto or are reasonable extensions thereof).
 
Section 6.15            Limitation on Accounting Changes.  Make or permit, any
material change in accounting policies or reporting practices, without the
consent of the Required Lenders, which consent shall not be unreasonably
withheld, except (a) changes that are required by GAAP or (b) to implement IFRS
(subject in each case to the provisions of Section 1.04).
 
Section 6.16            Fiscal Periods.  Change its fiscal year-end (a 52- or
53- week fiscal year) to a date other than the last Wednesday in September of
each calendar year or change its fiscal quarter ends to dates other than the
last Wednesday of the applicable fiscal quarter (the first, third, and fourth
fiscal quarters contain 12 weeks (or 13 weeks in the fourth fiscal quarter in a
53-week fiscal year) and the second fiscal quarter contains 16 weeks), except
that in the event Holdings changes its fiscal year and fiscal quarter ends to
calendar year and calendar quarter ends, the Companies shall be permitted to
change their fiscal year and fiscal quarter ends accordingly.
 
Section 6.17            No Further Negative Pledge.  Enter into any agreement,
instrument, deed or lease which prohibits or limits the ability of any Company
to create, incur, assume or suffer to exist any Lien upon any of its properties
or assets, whether now owned or hereafter acquired, or which requires the grant
of any security for an obligation if security is granted for another obligation,
except the following:  (a) this Agreement and the other Loan Documents; (b)
covenants in documents creating Liens permitted by Section 6.02 prohibiting
further Liens (other than Liens permitted under Section 6.02(l)) on the
properties encumbered thereby; (c) any prohibition or limitation that (i) exists
pursuant to applicable Legal Requirements, or (ii) consists of customary
restrictions and conditions contained in any agreement relating to the sale of
any property pending the consummation of such sale; provided that (1) such
restrictions apply only to the property to be sold and such sale is permitted
hereunder, and (2) such sale is permitted hereunder, or (iii) restricts
subletting or assignment of any lease governing a leasehold interest of Borrower
or one of its Subsidiaries; (d) prohibitions and limitations contained in any
agreement to which a Subsidiary is a party that was in effect at the time such
Subsidiary became a Subsidiary of a Borrower, so long as such agreement was not
entered into in anticipation or contemplation of such Person becoming a
Subsidiary and such prohibitions and limitations only relate to such Subsidiary;
(e) customary non-assignment provisions in customer contracts and licenses of
(or any other grants of rights to use) Intellectual Property, in each case
entered into in the ordinary course of business; and (f) is imposed by any
amendments that are otherwise permitted by the Loan Documents of the contracts,
instruments or obligations referred to in this Section 6.17; provided that such
amendments are no more restrictive with respect to the prohibitions and
limitations in such contracts, instruments or obligations as in effect prior to
any such amendment.
 
 
109

--------------------------------------------------------------------------------

 
 
Section 6.18            Anti-Terrorism Law; Anti-Money Laundering.
 
(a)            Directly or indirectly, (i) knowingly conduct any business or
engage in making or receiving any contribution of funds, goods or services to or
for the benefit of any Person described in Section 3.21, (ii) knowingly deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Companies shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Companies’ compliance with this Section 6.18).
 
(b)            Cause or permit any of the funds of such Company that are used to
repay the Credit Extensions to be derived from any unlawful activity with the
result that the making of the Credit Extensions would be in violation of Legal
Requirements.
 
Section 6.19            Embargoed Person.  Cause or permit (a) any of the funds
or properties of the Companies that are used to repay the Loans or other Credit
Extensions to constitute property of, or be beneficially owned directly or
indirectly by, any Person subject to sanctions or trade restrictions under
United States law (“Embargoed Person” or “Embargoed Persons”) that is identified
on (1) the “List of Specially Designated Nationals and Blocked Persons”
maintained by OFAC and/or on any other similar list maintained by OFAC pursuant
to any authorizing statute including the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1
et seq., and any Executive Order or regulation promulgated thereunder, with the
result that the investment in the Companies (whether directly or indirectly) is
prohibited by applicable Legal Requirements, or the Loans or other Credit
Extensions made by the Lenders and the Issuing Bank would be in violation of
Legal Requirements, or (2) the Executive Order, any related enabling legislation
or any other similar executive orders (the Legal Requirements referred to in
clauses (1) and (2), collectively, “Sanctions Laws”), (b) any Embargoed Person
to have any direct or indirect interest, of any nature whatsoever in the
Companies, with the result that the investment in the Companies (whether
directly or indirectly) is prohibited by applicable Legal Requirements or the
Credit Extensions are in violation of applicable Legal Requirements or (c) any
Company to conduct any business or engage in any action that is in violation of
any Sanctions Law.
 
ARTICLE VII
GUARANTEE
 
Section 7.01            The Guarantee.  The Subsidiary Guarantors hereby,
jointly and severally, guarantee, as primary obligors and not as sureties, to
each Secured Party and their respective successors and assigns, the prompt
payment and performance in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of, and premium and interest (including any interest, fees, costs or
charges that would accrue but for the provisions of the Bankruptcy Code after
any bankruptcy or insolvency petition under Title 11 of the Bankruptcy Code) on
the Loans made by the Lenders to, and the Notes held by each Lender of,
Borrower, and all other Secured Obligations (provided, however that, with
respect to each Subsidiary Guarantor, subject to Section 7.11, Hedging
Obligations guaranteed by such Subsidiary Guarantor shall exclude all Excluded
Swap Obligations) from time to time owing to the Secured Parties by any Loan
Party in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”).  The
Subsidiary Guarantors hereby jointly and severally agree that if Borrower or
other Subsidiary Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Subsidiary Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.
 
 
110

--------------------------------------------------------------------------------

 
 
Section 7.02            Obligations Unconditional.  The obligations of the
Subsidiary Guarantors under Section 7.01 shall constitute a guaranty of payment
and performance and not of collection and to the fullest extent permitted by
applicable Legal Requirements, are primary, absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Subsidiary
Guarantor (except for payment in full of the Guaranteed Obligations).  Without
limiting the generality of the foregoing, it is agreed that the occurrence of
any one or more of the following shall not alter or impair the liability of the
Subsidiary Guarantors hereunder which shall remain absolute, irrevocable and
unconditional under any and all circumstances as described above:
 
(a)            at any time or from time to time, without notice to the
Subsidiary Guarantors, the time for any performance of or compliance with any of
the Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;
 
(b)            any of the acts mentioned in any of the provisions of this
Agreement, the other Loan Documents or the Notes, if any, or any other agreement
or instrument referred to herein or therein shall be done or omitted;
 
(c)            the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;
 
(d)            any Lien or security interest granted to, or in favor of, any
Secured Party as security for any of the Guaranteed Obligations shall fail to be
valid, perfected or to have the priority required under the Loan Documents; or
 
(e)            the release of any other Subsidiary Guarantor pursuant to Section
7.09.
 
The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against Borrower or
any Subsidiary Guarantor under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations.  The Subsidiary Guarantors waive any and all notice of the
creation, renewal, extension, waiver, termination or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by any Secured Party
upon this Guarantee or acceptance of this Guarantee, and the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee, and all dealings between
Borrower and the Secured Parties shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Guarantee.  This Guarantee shall
be construed as a continuing, absolute, irrevocable and unconditional guarantee
of payment and performance without regard to any right of offset with respect to
the Guaranteed Obligations at any time or from time to time held by the Secured
Parties, and the obligations and liabilities of the Subsidiary Guarantors
hereunder shall be primary and shall not be conditioned or contingent upon the
pursuit by the Secured Parties or any other Person at any time of any right or
remedy against Borrower or against any other Person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto.  This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Subsidiary Guarantors
and their respective successors and assigns, and shall inure to the benefit of
the Secured Parties, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.
 
 
111

--------------------------------------------------------------------------------

 
 
Section 7.03            Reinstatement.  The obligations of the Subsidiary
Guarantors under this Article VII shall be automatically reinstated if and to
the extent that for any reason any payment by or on behalf of Borrower or other
Loan Party in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise.
 
Section 7.04            Subrogation; Subordination.  Each Subsidiary Guarantor
hereby agrees that until the indefeasible payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 7.01, whether by subrogation
or otherwise, against Borrower or any other Subsidiary Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed
Obligations.  Any Indebtedness of any Loan Party permitted pursuant to Section
6.04(f) shall be subordinated to such Loan Party’s Secured Obligations in the
manner set forth in the Intercompany Note evidencing such Indebtedness.
 
Section 7.05            Remedies.  The Subsidiary Guarantors jointly and
severally agree that, as between the Subsidiary Guarantors and the Lenders, the
obligations of Borrower under this Agreement and other Loan Documents may be
declared to be forthwith due and payable as provided in Article VIII (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Article VIII) for purposes of Section 7.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against Borrower and
that, in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by Borrower) shall forthwith become due and payable by the Subsidiary
Guarantors for purposes of Section 7.01.
 
Section 7.06            Instrument for the Payment of Money.  Each Subsidiary
Guarantor hereby acknowledges that the guarantee in this Article VII constitutes
an instrument for the payment of money, and consents and agrees that any Lender
or Agent, at its sole option, in the event of a dispute by such Subsidiary
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.
 
 
112

--------------------------------------------------------------------------------

 
 
Section 7.07            Continuing Guarantee.  The guarantee in this Article VII
is a continuing guarantee of payment and performance, and shall apply to all
Guaranteed Obligations whenever arising.
 
Section 7.08            General Limitation on Guarantee Obligations.  In any
action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency or reorganization law or other Legal Requirement
affecting the rights of creditors generally, if the obligations of any
Subsidiary Guarantor under Section 7.01 would otherwise be held or determined to
be void, voidable, invalid or unenforceable, or subordinated to the claims of
any other creditors, on account of the amount of its liability under Section
7.01, then, notwithstanding any other provision to the contrary, the amount of
such liability shall, without any further action by such Subsidiary Guarantor,
any Loan Party or any other Person, be automatically limited and reduced to the
highest amount (after giving effect to the rights of subrogation and
contribution established in Sections 7.04 and 7.10, respectively) that is valid
and enforceable, not void or voidable and not subordinated to the claims of
other creditors as determined in such action or proceeding.
 
Section 7.09            Release of Guarantors.  If, in compliance with the terms
and provisions of the Loan Documents, (i) all of the Equity Interests or (ii)
all or substantially all of the property of any Subsidiary Guarantor are sold or
otherwise transferred (a “Transferred Guarantor”) to a Person or Persons (other
than any Company or any Affiliate thereof), such Transferred Guarantor shall,
upon the consummation of such sale or transfer, be automatically released from
its obligations under this Agreement (including under Section 10.03) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Security Document and, in the case of the sale of all of the Equity Interests of
the Transferred Guarantor, the pledge of such Equity Interests to the Collateral
Agent pursuant to the Security Documents shall be released, and, so long as
Borrower shall have previously provided the Collateral Agent and the
Administrative Agent such certifications or documents the Collateral Agent
and/or the Administrative Agent as shall reasonably request, the Collateral
Agent shall take, and the Lenders hereby irrevocably authorize the Collateral
Agent to take, such actions as are necessary to effect each release described in
this Section 7.09 in accordance with the relevant provisions of the Security
Documents.
 
Section 7.10            Right of Contribution.  Each Subsidiary Guarantor hereby
agrees that to the extent that a Subsidiary Guarantor shall have paid more than
its proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment.  Each Subsidiary Guarantor’s right of contribution shall be
subject to the terms and conditions of Section 7.04.  The provisions of this
Section 7.10 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Administrative Agent, the Issuing Bank, the
Swingline Lender and the Lenders, and each Subsidiary Guarantor shall remain
liable to the Administrative Agent, the Issuing Bank, the Swingline Lender and
the Lenders for the full amount guaranteed by such Subsidiary Guarantor
hereunder.
 
Section 7.11            Qualified ECP Guarantors.  Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under this Article
VII in respect of Hedging Obligations that constitute Secured Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.11, or otherwise
under this Article VII, voidable under applicable Legal Requirements relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations of each Qualified ECP Guarantor under this Section
7.11 shall remain in full force and effect until the termination of the
Guaranteed Obligations.  Each Qualified ECP Guarantor intends that this Section
7.11 constitute, and this Section 7.11 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
 
113

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
EVENTS OF DEFAULT
 
Section 8.01            Events of Default.  Upon the occurrence and during the
continuance of any of the following events (each, an “Event of Default”):
 
(a)            default shall be made in the payment of any principal of any Loan
or any Reimbursement Obligation when and as the same shall become due and
payable, whether at the due date thereof (including a Term Loan Repayment Date)
or at a date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise;
 
(b)            default shall be made in the payment of any interest on any
Credit Extension or any Fee or any other amount (other than an amount referred
to in paragraph (a) above) due under any Loan Document, when and as the same
shall become due and payable, whether at the due date thereof (including an
Interest Payment Date) or at a date fixed for prepayment (whether voluntary or
mandatory) or by acceleration or demand thereof or otherwise, and such default
shall continue unremedied for a period of three Business Days;
 
(c)            any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings of Loans or issuances of
Letters of Credit hereunder, or any representation, warranty, statement or
information contained in any report, certificate, financial statement or other
instrument furnished in connection with or pursuant to any Loan Document, shall
prove to have been false or misleading in any material respect when so made,
deemed made or furnished;
 
(d)            default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Sections 5.01,
5.02, 5.03(a), 5.04(a), 5.08, 5.11 or 5.15 or in Article VI; provided, that, any
Financial Covenant Default shall not constitute an Event of Default with respect
to the Term Loans until the date on which any Revolving Loans have been declared
by the Administrative Agent to be due and payable pursuant to this Article 8 on
account of a Financial Covenant Default;
 
(e)            default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraphs (a), (b) or (d) immediately above) and
such default shall continue unremedied or shall not be waived for a period of 30
days (or 10 Business Days in the case of the Fee Letter) after the occurrence
thereof;
 
(f)            any Company shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of any Indebtedness (other than the
Obligations), when and as the same shall become due and payable beyond any
applicable grace period, or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created if the effect of any failure referred to in this clause (ii) is to
cause, or to permit the holder or holders of such Indebtedness or a trustee or
other representative on its or their behalf (with or without the giving of
notice, the lapse of time or both) to cause, such Indebtedness to become due
prior to its stated maturity or become subject to a mandatory offer to purchase
by the obligor; provided that it shall not constitute an Event of Default
pursuant to this paragraph (f) unless the aggregate amount of all such
Indebtedness referred to in clauses (i) and (ii) exceeds $7,500,000 at any one
time; and provided, further, that any Financial Covenant Default shall not
constitute an Event of Default with respect to the Term Loans until the date on
which any Revolving Loans have been declared by the Administrative Agent to be
due and payable pursuant to this Article 8 on account of a Financial Covenant
Default;
 
 
114

--------------------------------------------------------------------------------

 
 
(g)            an Insolvency Proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of any Company or of a substantial part of the property of any
Company, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar Legal Requirement, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator, liquidator,
rehabilitator or similar official for any Company or for a substantial part of
the property of any Company, or (iii) the winding-up or liquidation of any
Company; and such proceeding or petition shall continue undismissed for 60 days
or an Order approving or ordering any of the foregoing shall be entered;
 
(h)            any Company shall (i) voluntarily commence any proceeding or file
any petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar Legal Requirement, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any Insolvency Proceeding or the filing of any petition described in clause (g)
above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator, liquidator, rehabilitator or similar
official for any Company or for a substantial part of the property of any
Company, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due, (vii)  wind up or liquidate, or
(viii) take any action for the purpose of effecting any of the foregoing;
 
(i)            one or more Orders for the payment of money in an aggregate
amount in excess of $7,500,000 (that are not covered by insurance from an
unaffiliated insurance company with an A.M. Best financial strength rating of at
least A-, it being understood that even if such amounts are covered by insurance
from such an insurance company, such amounts shall count against such basket if
responsibility for such amounts has been denied by such insurance company or
such insurance company has not been promptly notified of such amounts or such
insurance company is not participating in the defense thereof with customary
diligence (as reasonably determined by the Administrative Agent)) shall be
rendered against any Company or any combination thereof and the same shall
remain unpaid, undischarged, unvacated or unbonded for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon properties of
any Company to enforce any such Order;
 
(j)            one or more ERISA Events, or any events with respect to any
Foreign Plan, shall have occurred that, when taken together with all other such
ERISA Events, or any other events with respect to any Foreign Plan, that have
occurred, could reasonably be expected to result in liability of any Company or
any of its ERISA Affiliates in an aggregate amount exceeding $3,500,000 or the
imposition of a Lien on any properties of a Company;
 
(k)            any security interest and Lien purported to be created by any
Security Document shall cease to be in full force and effect, or shall cease to
give the Collateral Agent, for the benefit of the Secured Parties, the Liens,
rights, powers and privileges purported to be created and granted under such
Security Documents (including a valid, enforceable, perfected first priority
security interest in and Lien on, all of the Collateral thereunder (except as
otherwise expressly provided in this Agreement or such Security Document and
except for any failure to perfect a security interest caused by the Collateral
Agent’s gross negligence or willful misconduct)) in favor of the Collateral
Agent, or shall be asserted by or on behalf of any Company not to be, a valid,
enforceable, perfected, first priority (except as otherwise expressly provided
in this Agreement or such Security Document) security interest in or Lien on the
Collateral covered thereby; provided that it shall not be an Event of Default
under this paragraph (k) if the Collateral Agent shall not have, or shall cease
to have, a valid, enforceable and perfected first priority security interest in
or Lien on any Collateral purported to be covered by the Security Documents that
(i) has a Fair Market Value, individually or in the aggregate, of less than
$1,000,000 and (ii) is not material to the operations or the businesses of the
Companies, taken as a whole, in each case as determined by the Collateral Agent
in its reasonable discretion;
 
 
115

--------------------------------------------------------------------------------

 
 
(l)            any Loan Document or any material provisions thereof shall at any
time and for any reason be declared by a court of competent jurisdiction to be
null and void, or a proceeding shall be commenced by or on behalf of any Loan
Party or any other Person, or by any Governmental Authority, seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or any Company (directly or
indirectly) shall repudiate, revoke, terminate or rescind (or purport to do any
of the foregoing) or deny any portion of its liability or obligation for the
Obligations; or
 
(m)            there shall have occurred a Change in Control; or
 
(n)            any Company shall be prohibited or otherwise restrained from
conducting the business theretofore conducted by it in any manner that has, or
could reasonably be expected to result in, a Material Adverse Effect by virtue
of any determination, ruling, decision or Order of any court or Governmental
Authority of competent jurisdiction;
 
then, and in every such event (other than an event with respect to Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Borrower, take either or both of the
following actions, at the same or different times:  (i) terminate forthwith the
Commitments; (ii) declare the Loans and Reimbursement Obligations then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans and Reimbursement Obligations so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Loan Parties accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Loan Parties, anything contained herein or in any other
Loan Document or otherwise to the contrary notwithstanding; and (iii) exercise
any and all of its other rights and remedies under applicable Legal
Requirements, hereunder and under the other Loan Documents; and in any event
with respect to Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans and
Reimbursement Obligations then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Loan
Parties accrued hereunder and under any other Loan Document, shall automatically
become due and payable, without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Loan Parties,
anything contained herein or in any other Loan Document or otherwise to the
contrary notwithstanding.
 
In addition, without limiting the foregoing, in the event of a foreclosure (or
other similar exercise of remedies) by Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Collateral Agent,
the Administrative Agent or any Secured Party may be the purchaser of any or all
of such Collateral at any such sale or other disposition and, in addition, the
Collateral Agent or the Administrative Agent, as agent for and representative of
all of Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless Required Lenders shall otherwise agree in writing)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale or other disposition, to use and apply any of the Obligations as a credit
on account of the purchase price for any Collateral payable by Collateral Agent
at such sale.
 
 
116

--------------------------------------------------------------------------------

 
 
Section 8.02            Rescission
 
.  If at any time after termination of the Commitments or acceleration of the
maturity of the Loans, the Loan Parties shall pay all arrears of interest and
all payments on account of principal of the Loans and Reimbursement Obligations
owing by them that shall have become due otherwise than by acceleration (with
interest on principal and, to the extent permitted by law, on overdue interest,
at the rates specified herein) and all Defaults (other than non-payment of
principal of and accrued interest on the Loans due and payable solely by virtue
of acceleration) shall be remedied or waived pursuant to Section 10.02, then
upon the written consent of the Required Lenders (which may be given or withheld
in their sole discretion) and written notice to Borrower, the termination of the
Commitments or the acceleration and their consequences may be rescinded and
annulled; but such action shall not affect any subsequent Default or Event of
Default or impair any right or remedy consequent thereon.  The provisions of the
preceding sentence are intended merely to bind the Lenders, the Issuing Bank and
the other Secured Parties to a decision that may be made at the election of the
Required Lenders, and such provisions are not intended to benefit Borrower or
any of the other Loan Parties and do not give Borrower and/or any of the Loan
Parties the right to require the Lenders to rescind or annul any acceleration
hereunder, even if the conditions set forth herein are met.
 
Section 8.03            [Reserved]
 
Section 8.04            Application of Proceeds.  The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, in full or in part, together
with any other sums then held by the Collateral Agent pursuant to this Agreement
or any other Loan Document, promptly by the Collateral Agent as follows:
 
(a)            First, to the indefeasible payment in full in cash of all costs
and expenses, fees, commissions and taxes of such sale, collection or other
realization (including compensation to the Collateral Agent, the Administrative
Agent and their respective agents and counsel, and all expenses, liabilities and
advances made or incurred by the Collateral Agent and the Administrative Agent
in connection therewith and all amounts for which the Collateral Agent and the
Administrative Agent is entitled to indemnification pursuant to the provisions
of any Loan Document), together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;
 
(b)            Second, to the indefeasible payment in full in cash of all other
reasonable costs and expenses of such sale, collection or other realization
(including compensation to the other Secured Parties and their agents and
counsel and all costs, liabilities and advances made or incurred by the other
Secured Parties in connection therewith), together with interest on each such
amount at the highest rate then in effect under this Agreement from and after
the date such amount is due, owing or unpaid until paid in full;
 
(c)            Third, without duplication of amounts applied pursuant to clauses
(a) and (b) above, to the indefeasible payment in full in cash, pro rata, of
interest and other amounts constituting Obligations in respect of the Credit
Facilities (other than principal, Reimbursement Obligations and obligations to
Cash Collateralize Letters of Credit) in each case equally and ratably in
accordance with the respective amounts thereof then due and owing (it being
agreed that, for purposes of applying this clause (c), all interest and all
other amounts described herein will be deemed payable in accordance with this
Agreement regardless of whether such claims are allowed in any proceeding
described in Section 8.01(g) or (h));
 
 
117

--------------------------------------------------------------------------------

 
 
(d)            Fourth, to the indefeasible payment in full in cash of Secured
Obligations of the type specified in clause (b) or (c) of the definition of
Secured Obligations then due and owing and the principal amount of the
Obligations in respect of the Credit Facilities (including Reimbursement
Obligations and obligations to Cash Collateralize Letters of Credit), pro rata;
 
(e)            Fifth, to the indefeasible payment in full in cash of the
remaining Secured Obligations then due and owing, pro rata; and
 
(f)            Sixth, the balance, if any, to the Person lawfully entitled
thereto (including the applicable Loan Party or its successors or assigns) or as
a court of competent jurisdiction may direct.
 
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (f) above, the Loan Parties shall remain
liable, jointly and severally, for any deficiency.
 
ARTICLE IX
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
 
Section 9.01            Appointment.  (a)  Each Lender and the Issuing Bank
hereby irrevocably designates and appoints each of the Administrative Agent and
the Collateral Agent as an agent of such Lender under this Agreement and the
other Loan Documents and the Administrative Agent and the Collateral Agent
hereby accept such designations and appointments.  Each Lender and each Issuing
Bank irrevocably authorizes each Agent, in such capacity, through its agents or
employees, to take such actions on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are delegated to such Agent by the terms of this Agreement and
the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article IX are solely for
the benefit of the Agents, the Lenders and the Issuing Bank, and no Loan Party
shall have rights as a third party beneficiary of any such provisions.  Without
limiting the generality of the foregoing, the Agents are hereby expressly
authorized to execute any and all documents (including releases) with respect to
the Collateral and any rights of the Secured Parties with respect thereto as
contemplated by and in accordance with the provisions of this Agreement and the
other Loan Documents.  In performing its functions and duties hereunder, each
Agent shall act solely as an agent of the Lenders and does not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for Borrower or any of its Subsidiaries.  Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.
 
(b)            Each Lender and the Issuing Bank hereby irrevocably authorizes
the Administrative Agent, based upon the instruction of the Required Lenders, to
credit bid and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted by
Collateral Agent under the provisions of the UCC, including pursuant to Sections
9-610 or 9-620 of the UCC (or any equivalent provision of the UCC), at any sale
thereof conducted under the provisions of the Bankruptcy Code, including Section
363 of the Bankruptcy Code, or at any other sale or foreclosure conducted by
Collateral Agent (whether by judicial action or otherwise) in accordance with
applicable Legal Requirements.
 
 
118

--------------------------------------------------------------------------------

 
 
(c)            Each Lender irrevocably appoints each other Lender as its agent
and bailee for the purpose of perfecting Liens (whether pursuant to Section
8-301(a)(2) of the UCC or otherwise), for the benefit of the Secured Parties, in
assets in which, in accordance with the UCC or any other applicable Legal
Requirement a security interest can be perfected by possession or
control.  Should any Lender (other than the Collateral Agent) obtain possession
or control of any such Collateral, such Lender shall notify the Collateral Agent
thereof, and, promptly following the Collateral Agent’s request therefor, shall
deliver such Collateral to the Collateral Agent or otherwise deal with such
Collateral in accordance with the Collateral Agent’s instructions.
 
Section 9.02            Agent in Its Individual Capacity.  Each Person serving
as an Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as an Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, any Company or Affiliate thereof as if it were not an Agent hereunder and
without duty to account therefor to the Lenders or the Issuing Bank.
 
Section 9.03            Exculpatory Provisions.  No Agent shall have any duties
or obligations except those expressly set forth in the Loan Documents.  Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing, (b) no Agent shall have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that such Agent is required to exercise in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02); provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability, if the Agent is not indemnified to its
satisfaction, or that is contrary to any Loan Document or applicable Legal
Requirements including, for the avoidance of doubt any action that may be in
violation of the automatic stay under any Insolvency Law or that may effect a
foreclosure, modification or termination of Property of a Defaulting Lender
under any Debtor Relief Law, and (c) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose or shall be liable for the
failure to disclose, any information relating to any Company or any of its
Affiliates that is communicated to or obtained by the Person serving as such
Agent or any of its Affiliates in any capacity.  No Agent shall be liable for
any action taken or not taken by it (i) with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as any Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Section 10.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by a final and nonappealable judgment.  No Agent shall be
deemed to have knowledge of any Default or Event of Default unless and until
written notice thereof describing such Default or Event of Default is given to
such Agent by Borrower, a Lender, or the Issuing Bank, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan
Document.  Each party to this Agreement acknowledges and agrees that the
Administrative Agent may from time to time use one or more outside service
providers for the tracking of all UCC financing statements (and/or other
collateral related filings and registrations from time to time) required to be
filed or recorded pursuant to the Loan Documents and the notification to the
Administrative Agent, of, among other things, the upcoming lapse or expiration
thereof, and that each of such service providers will be deemed to be acting at
the request and on behalf of Borrower and the other Loan Parties.  No Agent
shall be liable for any action taken or not taken by any such service
provider.  Neither any Agent nor any of its officers, partners, directors,
employees or agents shall be liable to the Lenders for any action taken or
omitted by any Agent under or in connection with any of the Loan Documents.
 
 
119

--------------------------------------------------------------------------------

 
 
Section 9.04            Reliance by Agent.  Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by a proper Person.  Each Agent also may rely upon any
statement made to it orally and believed by it to be made by a proper Person,
and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, each Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless each Agent shall have
received written notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit.  Each
Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other advisors selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or advisors.
 
Section 9.05            Delegation of Duties.  Each Agent may perform any and
all of its duties and exercise its rights and powers by or through, or delegate
any and all such rights and powers to, any one or more sub-agents appointed by
such Agent.  Each Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates.  The exculpatory provisions of the preceding paragraphs shall apply
to any such sub-agent and to the Affiliates of each Agent and any such
sub-agent, and shall apply, without limiting the foregoing, to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.  The Agents shall not be responsible
for the negligence or misconduct of any sub-agent except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that such Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.
 
Section 9.06            Successor Agent.  Each Agent may resign as such at any
time upon at least 10 days’ prior notice to the Lenders, the Issuing Bank and
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
in consultation with Borrower, to appoint a successor Agent from among the
Lenders.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 10 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Agent, which successor shall
be a commercial banking institution organized under the laws of the United
States (or any State thereof) or a United States branch or agency of a
commercial banking institution, in each case, having combined capital and
surplus of at least $500,000,000; provided that if such retiring Agent is unable
to find a commercial banking institution that is willing to accept such
appointment and which meets the qualifications set forth above, the retiring
Agent’s resignation shall nevertheless thereupon become effective and the
retiring (or retired) Agent shall be discharged from its duties and obligations
under the Loan Documents, and the Required Lenders shall assume and perform all
of the duties of the Agent under the Loan Documents until such time, if any, as
the Required Lenders appoint a successor Agent.  Any such resignation by an
Agent hereunder shall also constitute, to the extent applicable, its resignation
as an Issuing Bank and as Swingline Lender, in which case such resigning Agent
(a) shall not be required to issue any further Letters of Credit or make any
additional Swingline Loans hereunder and (b) shall maintain all of its rights as
Issuing Bank or Swingline Lender, as the case may be, with respect to any
Letters of Credit issued by it, or Swingline Loans made by it, prior to the date
of such resignation.
 
 
120

--------------------------------------------------------------------------------

 
 
Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring (or retired) Agent
shall be discharged from its duties and obligations under the Loan
Documents.  The fees payable by Borrower to a successor Agent shall be the same
as those payable to its predecessor unless otherwise agreed between Borrower and
such successor.  After an Agent’s resignation hereunder, the provisions of this
Article IX, Section 10.03 and Sections 10.08 to 10.10 shall continue in effect
for the benefit of such retiring Agent, its sub-agents and their respective
Affiliates in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.
 
Section 9.07            Non-Reliance on Agent and Other Lenders.  Each Lender
and the Issuing Bank acknowledges that it has, independently and without
reliance upon any Agent or any other Lender or any of their respective
Affiliates and based on such documents and information as it has deemed
appropriate, conducted its own independent investigation of the financial
condition and affairs of the Loan Parties and their Subsidiaries and made its
own credit analysis and decision to enter into this Agreement.  Each Lender
further represents and warrants that it has reviewed the Confidential
Information Memorandum and each other document made available to it on the
Platform in connection with this Agreement and has acknowledged and accepted the
terms and conditions applicable to the recipients thereof (including any such
terms and conditions set forth, or otherwise maintained, on the Platform with
respect thereto).  Each Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender or
any of their respective Affiliates and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or related agreement or any document furnished hereunder or
thereunder.
 
Section 9.08            Name Agents.  The parties hereto acknowledge that the
Documentation Agent and the Syndication Agent hold such titles in name only, and
that such titles confer no additional rights or obligations relative to those
conferred on any Lender or the Issuing Bank hereunder.
 
Section 9.09            Indemnification.  The Lenders severally agree to
indemnify each Agent in its capacity as such and each of its Related Persons (to
the extent not reimbursed by Borrower or the Subsidiary Guarantors and without
limiting the obligation of Borrower or the Subsidiary Guarantors to do so),
ratably according to their respective outstanding Loans and Commitments in
effect on the date on which indemnification is sought under this Section 9.09
(or, if indemnification is sought after the date upon which all Commitments
shall have terminated and the Loans and Reimbursement Obligations shall have
been paid in full, ratably in accordance with such outstanding Loans and
Commitments as in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, fines, penalties, actions,
claims, suits, judgments, litigations, investigations, inquiries or proceedings,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans and Reimbursement Obligations)
be imposed on, incurred by or asserted against such Agent or Related Person in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein, the Transactions or any of the other transactions contemplated
hereby or thereby or any action taken or omitted by such Agent or Related Person
under or in connection with any of the foregoing (IN ALL CASES, WHETHER OR NOT
CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR
SOLE NEGLIGENCE OF ANY AGENT OR RELATED PERSON); provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, claims, suits, judgments, litigations,
investigations, inquiries or proceedings, costs, expenses or disbursements that
are found by a final and nonappealable judgment of a court of competent
jurisdiction to have directly resulted solely and directly from such Agent’s or
Related Person’s, as the case may be, gross negligence or willful
misconduct.  The agreements in this Section 9.09 shall survive the payment of
the Loans and all other amounts payable hereunder.
 
 
121

--------------------------------------------------------------------------------

 
 
Section 9.10            [Reserved]
 
Section 9.11            Lender Action.  Each Lender agrees that it shall not
take or institute any actions or proceedings, judicial or otherwise, for any
right or remedy against any Loan Party or any other obligor under any of the
Loan Documents (including the exercise of any right of setoff, rights on account
of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures or cause any of the foregoing (through Affiliates or otherwise), with
respect to any Collateral or any other Property of any such Loan Party, without
the prior written consent of the Administrative Agent.  Without limiting the
foregoing, each Lender agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent, it will not
take any enforcement action, accelerate Obligations under any Loan Documents, or
exercise any right that it might otherwise have under applicable Legal
Requirements to credit bid or purchase any portion of the Collateral at any sale
or foreclosure thereof referred to in Section 9.01(b); provided that nothing
contained in this Section shall affect any Lender’s right to credit bid its pro
rata share of the Obligations pursuant to Section 363(k) of the Bankruptcy Code.
 
Section 9.12            Withholding Taxes.  To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax.  If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, or if
Administrative Agent reasonably determines that a payment was made to a Lender
pursuant to this Agreement without deduction of applicable withholding tax from
such payment, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.
 
Section 9.13            Lender’s Representations, Warranties and
Acknowledgements.  (a) Each Lender represents and warrants that it has made its
own independent investigation of the financial condition and affairs of Borrower
and its Subsidiaries in connection with Credit Extensions hereunder and that it
has made and shall continue to make its own appraisal of the creditworthiness of
Borrower and its Subsidiaries.  No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to the Lenders.  Each Lender and
Issuing Bank acknowledges that no Agent or Related Person of any Agent has made
any representation or warranty to it.  Except for documents expressly required
by any Loan Document to be transmitted by an Agent to the Lenders or Issuing
Bank, no Agent shall have any duty or responsibility (either express or implied)
to provide any Lender or Issuing Bank with any credit or other information
concerning any Loan Party, including the business, prospects, operations,
Property, financial and other condition or creditworthiness  of any Loan Party
or any Affiliate of a Loan Party, that may come in to the possession of an Agent
or any of its Related Persons.
 
 
122

--------------------------------------------------------------------------------

 
 
(b)            Each Lender, by delivering its signature page to this Agreement
or an Assignment and Assumption and funding its Loan, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by any Agent, the Required Lenders
or the Lenders, as applicable, on the Closing Date.
 
Section 9.14            Security Documents and Guarantee.
 
(a)            Agents under Security Documents and Guarantee.  Each Secured
Party hereby further authorizes the Administrative Agent or the Collateral
Agent, as applicable, on behalf of and for the benefit of the Secured Parties,
to be the agent for and representative of the Secured Parties with respect to
the Guarantee, the Collateral and the Loan Documents; provided that neither the
Administrative Agent nor the Collateral Agent shall owe any fiduciary duty, duty
of loyalty, duty of care, duty of disclosure or any other obligation whatsoever
to any holder of Secured Obligations with respect to any Permitted Hedging
Agreement.  Subject to Section 10.02, without further written consent or
authorization from any Secured Party, the Administrative Agent or the Collateral
Agent, as applicable, may execute any documents or instruments necessary to (i)
in connection with a sale or disposition of assets permitted by this Agreement,
release any Lien encumbering any item of Collateral that is the subject of such
sale or disposition of assets, release any Lien encumbering any item of
Collateral owned by any Subsidiary no longer required to become a Subsidiary
Guarantor pursuant to Section 5.10(b) or to which the Required Lenders (or such
other Lenders as may be required to give such consent under Section 10.02) have
otherwise consented or (ii) release any Subsidiary Guarantor from the Guarantee
pursuant to Section 7.09, or to the extent such Subsidiary is no longer required
to be a Subsidiary Guarantor pursuant to Section 5.10(b), or with respect to
which the Required Lenders (or such other Lenders as may be required to give
such consent under Section 10.02) have otherwise consented.
 
(b)            Right to Realize on Collateral and Enforce Guarantee.  Anything
contained in any of the Loan Documents to the contrary notwithstanding,
Borrower, the Administrative Agent, the Collateral Agent and each Secured Party
hereby agree that (i) no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Guarantee, it being
understood and agreed that all powers, rights and remedies hereunder and under
any of the Loan Documents may be exercised solely by the Administrative Agent or
the Collateral Agent, as applicable, for the benefit of the Secured Parties in
accordance with the terms hereof and thereof and all powers, rights and remedies
under the Security Documents may be exercised solely by the Collateral Agent for
the benefit of the Secured Parties in accordance with the terms thereof, and
(ii) in the event of a foreclosure or similar enforcement action by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition (including, without limitation, pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the Collateral
Agent (or any Lender, except with respect to a “credit bid” pursuant to Section
363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code) may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition and the Collateral Agent, as agent for and representative of
the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from the Required
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale or
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Collateral Agent at such
sale or other disposition.
 
 
123

--------------------------------------------------------------------------------

 
 
(c)            Release of Collateral and Guarantees, Termination of Loan
Documents.
 
(i)            Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent shall (without notice to, or
vote or consent of, any Lender, or any Affiliate of any Lender that is a party
to any Hedging Agreement) take such actions as shall be required to release its
security interest in any Collateral subject to any disposition permitted by the
Loan Documents, and to release any guarantee obligations under any Loan Document
of any Person subject to such disposition, to the extent necessary to permit
consummation of such disposition in accordance with the Loan Documents, to
release any guarantee obligations under any Loan Document of any Subsidiary that
is no longer required to be a Subsidiary Guarantor pursuant to Section 5.10(b)
and to release its security interest in any Collateral owned by any Subsidiary
that is no longer required to be a Subsidiary Guarantor pursuant to Section
5.10(b).
 
(ii)            Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Secured Obligations under clauses (a) and (b) of
the definition thereof (other than contingent expense reimbursement and
indemnity obligations that are not then due and payable) have been paid in full
and all Commitments have terminated or expired, upon request of Borrower, the
Administrative Agent and the Collateral Agent shall (without notice to, or vote
or consent of, any Lender, or any other Secured Party) take such actions as
shall be required to release its security interest in all Collateral, and to
release all guarantee obligations provided for in any Loan Document, whether or
not on the date of such release there may be outstanding Secured Obligations
under clause (c) of the definition thereof.  Any such release of guarantee
obligations shall be deemed subject to the provision that such guarantee
obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Borrower or any Subsidiary Guarantor, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, Borrower or any Subsidiary Guarantor or any
substantial part of its Property, or otherwise, all as though such payment had
not been made.
 
(iii)            The Collateral Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.
 
Section 9.15            Administrative Agent May File Bankruptcy Disclosure and
Proofs of Claim.  In case of the pendency of any proceeding under any Debtor
Relief Laws relative to any Loan Party, the Administrative Agent (irrespective
of whether the principal of any Loan or LC Exposure shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on Borrower) shall
be entitled and empowered (but not obligated) by intervention in such proceeding
or otherwise:
 
(a)            to file a verified statement pursuant to rule 2019 of the Federal
Rules of Bankruptcy Procedure that, in its sole opinion, complies with such
rule’s disclosure requirements for entities representing more than one creditor;
 
(b)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Bank, the
Collateral Agent and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Bank, the Collateral Agent and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Issuing
Bank, the Collateral Agent and the Administrative Agent Administrative Agent
under Sections 2.05 and 10.03) allowed in such judicial proceeding; and
 
 
124

--------------------------------------------------------------------------------

 
 
(c)            to collect and receive any monies or other Property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Issuing Bank and the Collateral Agent to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
and the Collateral Agent, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement.  To the extent that the payment of
any such compensation, expenses, disbursements and advances of the
Administrative Agent, its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement out of the estate in any such
proceeding, shall be denied for any reason, payment of the same shall be secured
by a Lien on, and shall be paid out of, any and all distributions, dividends,
money, securities and other properties that the Lenders may be entitled to
receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
ARTICLE X
MISCELLANEOUS
 
Section 10.01            Notices.  (a)  Generally.  Notices and other
communications provided for herein shall, except as provided in Section
10.01(b), be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy or e-mail,
as follows:
 
(i)            if to any Loan Party, to Borrower at 107 S. Pennsylvania Street,
Indianapolis, Indiana 46204, Attention:  Duane E. Geiger, Telecopy No.: (317)
633-4105, Email: duane.geiger@steaknshake.com with a copy to: Olshan Grundman
Frome Rosenzweig and Wolosky LLP, Park Avenue Tower, 65 East 55th street, New
York, New York 10022, Attention:  Steven Wolosky, Telecopy No.: (212) 451-2222,
email: swolosky@olshanlaw.com;
 
(ii)            if to the Administrative Agent or the Collateral Agent, to it
at: Jefferies Finance LLC, 520 Madison Avenue, New York, New York  10022,
Attention:  Account Officer Steak n Shake Operations, Inc., Telecopy No.:  (212)
284-3444, Email: jfin.admin@jefferies.com;
 
(iii)           if to a Lender, to it at its address (or telecopy number) set
forth on Annex I or in the Assignment and Assumption pursuant to which such
Lender shall have become a party hereto; and
 
(iv)          if to the Swingline Lender or Issuing Bank, to it at 251 North
Illinois Street, Suite 1200, MD 8490A2, Indianapolis, Indiana 46204,
Attention:  William J. Krummen, Telecopy No.: 317-383-2509.
 
 
125

--------------------------------------------------------------------------------

 
 
Notices and other communications to the Lenders and the Issuing Bank hereunder
may (subject to Section 10.01(b)) be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent.  Any party hereto may change
its address, telecopier number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto.  The
Administrative Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (A) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient, and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (A) of notification that such notice or communication is available and
identifying the website address therefor.
 
(b)            Posting.   Each Loan Party hereby agrees that it will provide to
the Administrative Agent all information, documents and other materials that it
is obligated to furnish to the Administrative Agent pursuant to this Agreement
and any other Loan Document, including all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to a request
for a new, or a conversion of an existing, Borrowing or other extension of
credit (including any election of an interest rate or interest period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides notice of
any Default under this Agreement or (iv) is required to be delivered to satisfy
any condition precedent to the effectiveness of this Agreement and/or any
borrowing or other extension of credit hereunder (all such non-excluded
communications, collectively, the “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent at such e-mail address(es) provided to Borrower by the
Administrative Agent from time to time or in such other form, including hard
copy delivery thereof, as the Administrative Agent shall require.  In addition,
each Loan Party agrees to continue to provide the Communications to the
Administrative Agent in the manner specified in this Agreement or any other Loan
Document or in such other form, including hard copy delivery thereof, as the
Administrative Agent shall reasonably require.  Nothing in this Section 10.01
shall prejudice the right of the Agents, any Lender, the Issuing Bank or any
Loan Party to give any notice or other communication pursuant to this Agreement
or any other Loan Document in any other manner specified in this Agreement or
any other Loan Document or as any such Agent shall reasonably require.
 
(c)            To the extent consented to by the Administrative Agent in writing
from time to time, the Administrative Agent agrees that receipt of the
Communications by the Administrative Agent at its e-mail address(es) set forth
above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents.
 
(d)            Each Loan Party further agrees that the Administrative Agent may
make the Communications available to the other Agents, the Lenders or the
Issuing Bank by posting the Communications on IntraLinks, SyndTrak or a
substantially similar electronic transmission system (the “Platform”).  The
Platform is provided “as is” and “as available.”  The Agents do not warrant the
accuracy or completeness of the Communications, or the adequacy of the Platform
and expressly disclaim liability for errors or omissions in the
communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform.  In no event shall any Agent have any liability
to any Loan Party, any Lender or any other Person for damages of any kind,
whether or not based on strict liability and including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
contract, tort or otherwise) arising out of or related to any Loan Party’s or
any Agent’s transmissions of Communications through Internet (including the
Platform), except to the extent caused by the willful misconduct or gross
negligence of such Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.  Notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address of notification that such notice or
communication is available and identifying the website address therefor.  Each
Loan Party understands that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution and agrees and assumes the risks
associated with such electronic distribution, except to the extent caused by the
willful misconduct or gross negligence of the Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.
 
 
126

--------------------------------------------------------------------------------

 
 
(e)            The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents.  Each Lender agrees that receipt of notice
to it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents.  Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address.  Nothing herein shall prejudice the
right of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.
 
(f)            Each Loan Party, each Lender and each Agent agrees that the
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.
 
(g)            Each Public Lender agrees to cause at least one individual at or
on behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States federal and state securities laws, to make reference to
information that is not made available through the “Public Side Information”
portion of the Platform and that may contain Non-Public Information with respect
to Borrower, its Subsidiaries or their securities for purposes of United States
federal or state securities laws.  In the event that any Public Lender has
determined for itself to not access any information disclosed through the
Platform or otherwise, such Public Lender acknowledges that (i) other Lenders
may have availed themselves of such information and (ii) neither Borrower nor
the Administrative Agent has any responsibility for such Public Lender’s
decision to limit the scope of the information it has obtained in connection
with this Agreement and the other Loan Documents.
 
Section 10.02            Waivers; Amendment.  (a)  No failure or delay by any
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of each Agent, the Issuing Bank and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by Section
10.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or the Issuing Bank may have had notice or knowledge of
such Default at the time.  No notice or demand on Borrower or any other Loan
Party in any case shall entitle Borrower or any other Loan Party to any other or
further notice or demand in similar or other circumstances.
 
 
127

--------------------------------------------------------------------------------

 
 
(b)            Subject to Section 2.16(c) and Section 10.02(c), this Agreement
nor any other Loan Document nor any provision hereof or thereof may be waived,
amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrower and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent, the
Collateral Agent (in the case of any Security Document) and the Loan Party or
Loan Parties that are parties thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall:
 
(i)            Increase or extend the expiry date of the Commitment of any
Lender without the written consent of such Lender (it being understood that no
amendment, modification, termination, waiver or consent with respect to any
condition precedent, covenant or Default (or any definition used, respectively,
therein) shall constitute an increase in or an extension of the expiry date of
the Commitment of any Lender for purposes of this clause (i));
 
(ii)            reduce the principal amount or premium, if any, of any Loan or
LC Disbursement or reduce the rate of interest thereon (other than interest
pursuant to Section 2.06(c)) , or reduce any Fees payable hereunder, or change
the form or currency of payment of any Obligation, without the written consent
of each Lender directly affected thereby (it being understood that any amendment
or modification to the financial definitions in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this clause
(ii));
 
(iii)           postpone or extend the maturity of any Loan, or any scheduled
date of payment of or the installment otherwise due on the principal amount of
any Term Loan under Section 2.09, or the required date of payment of any
Reimbursement Obligation, or any date for the payment of any interest or fees
payable hereunder, or reduce the amount of, waive or excuse any such payment
(other than a waiver of any increase in the interest rate pursuant to Section
2.06(c)), or postpone the scheduled date of expiration of any Commitment or
postpone the scheduled date of expiration of any Letter of Credit beyond the
Letter of Credit Expiration Date, without the written consent of each Lender
directly affected thereby;
 
(iv)          change Section 2.14(b) or (c) in a manner that would alter the
order of or the pro rata sharing of payments or setoffs required thereby,
without the written consent of each Lender;
 
(v)           change the percentage set forth in the definition of “Required
Lenders” or “Required Revolving Lenders” or any other provision of any Loan
Document (including this Section 10.02) specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be);
 
 
128

--------------------------------------------------------------------------------

 
 
(vi)          release all or substantially all of the Subsidiary Guarantors from
their respective Guarantees (except as expressly provided in Article VII), or
limit their liability in respect of such Guarantees, without the written consent
of each Lender;
 
(vii)         except as expressly permitted in this Agreement or any Security
Document, release all or substantially all of the Collateral from the Liens of
the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents (except in
connection with securing additional Secured Obligations equally and ratably with
the other Secured Obligations), in each case without the written consent of each
Lender;
 
(viii)        change any provisions of any Loan Document in a manner that by its
terms adversely and directly affects the rights in respect of payments due to
Lenders holding Loans of any Class materially differently than those holding
Loans of any other Class, without the written consent of Lenders holding a
majority in interest of the outstanding Loans and unused Commitments of each
directly affected Class;
 
(ix)           change Section 10.04(h) without the consent of each Granting
Lender all or any part of whose Loans are being funded by any SPC at the time of
any such amendment, waiver or modification;
 
(x)            change the order of application of prepayments among Term Loans
and Revolving Commitments under Section 2.10(g) or change the application of
prepayments of Term Loans set forth in Section 2.10(g) in each case without the
written consent of each Lender in the directly affected Class;
 
(xi)           change Section 10.04(b) in a manner which further restricts
assignments thereunder without the written consent of each Lender;
 
(xii)          permit assignments by any Loan Party of its rights or obligations
under the Credit Facilities without the written consent of each Lender, the
Administrative Agent, the Collateral Agent, the Swingline Lender and the Issuing
Bank; or
 
(xiii)         subordinate the Obligations under the Loan Documents to any other
Indebtedness;
 
provided, further, that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
the Issuing Bank or the Swingline Lender without the prior written consent of
the Administrative Agent, the Issuing Bank or the Swingline Lender, as the case
may be, (2) any waiver, amendment or modification of this Agreement that by its
terms directly affects the rights or duties under this Agreement of the
Revolving Lenders (but not the Term Loan Lenders), or the Term Loan Lenders (but
not the Revolving Lenders) may be effected by an agreement or agreements in
writing entered into by Borrower and the requisite percentage in interest of the
affected Class of Lenders that would be required to consent thereto under this
Section 10.02 if such Class of Lenders were the only Class of Lenders hereunder
at the time, (3) any waiver, amendment or modification of this Agreement that by
its terms results in (at the time of such waiver, amendment or modification or
any time thereafter) Borrower satisfying any condition to a Revolving Borrowing
contained in Section 4.02 hereof (which, but for such waiver, amendment or
modification would not otherwise be satisfied), without the consent of the
Required Revolving Lenders and (4) any waiver, amendment or modification prior
to the achievement of a successful syndication of the credit facilities provided
herein (as determined by the Arrangers in their sole discretion) may not be
effected without the written consent of the Arrangers.  Notwithstanding the
foregoing, any provision of this Agreement may be amended by an agreement in
writing entered into by Borrower, the Required Lenders, and the Administrative
Agent (and, if their rights or obligations are affected thereby, the Issuing
Bank and the Swingline Lender) if (x) by the terms of such agreement the
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment, (y) at the time such
amendment becomes effective, each Lender not consenting thereto receives payment
in full of the principal of, premium, if any, and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement, and (z) Section 2.16(b) is complied with.
 
 
129

--------------------------------------------------------------------------------

 
 
(c)            Without the consent of any other Person, the applicable Loan
Party or Loan Parties and the Administrative Agent and/or Collateral Agent may
(in its or their respective sole discretion, or shall, to the extent required by
any Loan Document) enter into any amendment or waiver of any Loan Document, or
enter into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by applicable Legal Requirements to give effect to, or
protect any security interest for the benefit of the Secured Parties, in any
property or assets so that the security interests therein comply with applicable
Legal Requirements.
 
(d)            Notwithstanding the foregoing, (x) this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and (y) Borrower and the
Administrative Agent may enter into amendments to this Agreement and the other
Loan Documents in accordance with the provisions of Section 2.19 and Section
2.20.
 
(e)            Notwithstanding anything to the contrary set forth herein or in
any other Loan Document but subject to the proviso in clause (c) of Article 8,
(i) no Term Loan Lender shall have any right to exercise, or direct the
Administrative Agent to exercise or refrain from exercising, any right or remedy
arising or available hereunder or under any other Loan Document upon the
occurrence or during the continuance of a Default or an Event of Default if the
only such Default or Event of Default that shall have occurred and be continuing
is a Financial Covenant Default, (ii) no Term Loan Lender shall have any right
to approve or disapprove (X) any amendment or modification to Section 6.10(a),
(Y) any waiver of a Financial Covenant Default or (Z) any amendment, waiver,
consent or approval referred to in the proviso to the definition of “Required
Lenders” and (iii) it is understood and agreed that any Term Loans held by any
Term Loan Lender shall be excluded from any vote of the Lenders (and shall be
deemed to not be outstanding) for the purposes described in clause (i) above and
clause (ii) above, including in determining whether the “Required Lenders” have
directed the Administrative Agent to exercise or refrain from exercising any
such rights or remedies or to approve or disapprove any such amendment,
modification or waiver.  For the avoidance of doubt, nothing in this paragraph
shall in any way limit or restrict the rights or remedies of the Term Loan
Lenders in connection with any Default or Event of Default other than a
Financial Covenant Default (whether arising before or after the occurrence of
the Financial Covenant Default) or the right of any Term Loan Lenders to approve
or disapprove any amendment or modification to any other provision hereof or of
any other Loan Document or to waive any Default or Event of Default other than a
Financial Covenant Default.
 
 
130

--------------------------------------------------------------------------------

 
 
Section 10.03            Expenses; Indemnity; Damage Waiver.  (a)  The Loan
Parties agree, jointly and severally, to pay, promptly upon demand:
 
(i)            all reasonable and documented out-of-pocket costs and expenses
incurred by the Arrangers, the Administrative Agent, the Collateral Agent, the
Swingline Lender and the Issuing Bank, including the reasonable fees, charges
and disbursements of Advisors for the Arrangers, the Administrative Agent, the
Collateral Agent, the Swingline Lender and the Issuing Bank, in connection with
the syndication of the Loans and Commitments, the preparation, negotiation,
execution and delivery of the Loan Documents, the administration of the Credit
Extensions and Commitments, the perfection and maintenance of the Liens securing
the Collateral (including, without limitation, conducting Collateral audits from
time to time) and any actual or proposed amendment, supplement or waiver of any
of the Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated); provided that the fees, charges and disbursements
of counsel for the Administrative Agent and the Collateral Agent shall (except,
in all events, in the case of any conflict of interest (as reasonably determined
by either the Administrative Agent or Collateral Agent)) be limited to the fees,
charges and disbursements of one lead counsel to such Persons, taken as a whole,
together with one regulatory counsel and one local counsel in any relevant
jurisdiction;
 
(ii)            all reasonable and documented out-of-pocket costs and expenses
incurred by the Administrative Agent or the Collateral Agent, including the
fees, charges and disbursements of Advisors for the Administrative Agent and the
Collateral Agent, in connection with any action, claim, suit, litigation,
investigation, inquiry or proceeding affecting the Collateral or any part
thereof, in which action, claim, suit, litigation, investigation, inquiry or
proceeding the Administrative Agent or the Collateral Agent is made a party or
participates or in which the right to use the Collateral or any part thereof is
threatened, or in which it becomes necessary in the judgment of the
Administrative Agent or the Collateral Agent to defend or uphold the Liens
granted by the Security Documents (including any action, claim, suit,
litigation, investigation, inquiry or proceeding to establish or uphold the
compliance of the Collateral with any Legal Requirements); provided that the
fees, charges and disbursements of counsel for the Administrative Agent and the
Collateral Agent shall (except, in all events, in the case of any conflict of
interest (as reasonably determined by either the Administrative Agent or
Collateral Agent)) be limited to the fees, charges and disbursements of one lead
counsel to such Persons, taken as a whole, together with one regulatory counsel
and one local counsel in any relevant jurisdiction;
 
(iii)           all reasonable and documented out-of-pocket costs and expenses
incurred by the Arrangers, the Administrative Agent, the Collateral Agent, any
other Agent, the Swingline Lender, the Issuing Bank or any Lender, including the
fees, charges and disbursements of Advisors for any of the foregoing, incurred
in connection with the enforcement or protection of its rights under the Loan
Documents, including its rights under this Section 10.03(a), or in connection
with the Loans made or Letters of Credit issued hereunder and the collection of
the Secured Obligations, including all such costs and expenses incurred during
any workout, restructuring or negotiations in respect of the Secured
Obligations; and
 
(iv)          all Other Taxes in respect of the Loan Documents.
 
(b)            The Loan Parties agree, jointly and severally, to indemnify the
Agents, each Lender, the Issuing Bank and the Swingline Lender and each of their
respective Related Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, all reasonable out-of-pocket
costs and any and all losses, claims, damages, liabilities, fees, fines,
penalties, actions, judgments, suits and related expenses, including reasonable
Advisors fees, charges and disbursements (collectively, “Claims”), incurred by,
imposed on or asserted against any Indemnitee, directly or indirectly, arising
out of, in any way connected with, or as a result of (i) the execution,
delivery, performance, administration or enforcement of the Loan Documents or
any agreement or instrument contemplated thereby or the performance by the
parties thereto of their respective obligations thereunder, (ii) any actual or
proposed use of the proceeds of the Loans or issuance of Letters of Credit,
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto, (iv) any actual or
alleged presence or Release or threatened Release of Hazardous Materials, on,
at, under or from any property owned, leased or operated by any Company at any
time, or any Environmental Claim or threatened Environmental Claim related in
any way to any Company, (v) any past, present or future non-compliance with, or
violation of, Environmental Laws  or Environmental Permits applicable to any
Company, or any Company’s business, or any property presently or formerly owned,
leased, or operated by any Company or their predecessors in interest, (vi) the
environmental condition of any property owned, leased, or operated by any
Company at any time, or the applicability of any Legal Requirements relating to
such property, whether or not occasioned wholly or in part by any condition,
accident or event caused by any act or omission of any Company, (vii) the
imposition of any environmental Lien encumbering any Real Property, (viii) the
consummation of the Transactions and the other transactions contemplated hereby
(including the syndication of the Credit Facilities) or (ix) any actual or
prospective action, claim, suit, litigation, investigation, inquiry or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Loan Party or
otherwise, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have directly resulted solely from the gross negligence or willful
misconduct of such Indemnitee.
 
 
131

--------------------------------------------------------------------------------

 
 
(c)            The Loan Parties agree, jointly and severally, that, without the
prior written consent of the Administrative Agent and any affected Lender, which
consent(s) will not be unreasonably withheld, the Loan Parties will not enter
into any settlement of a Claim in respect of the subject matter of clauses (i)
through (ix) of Section 10.03(b) unless such settlement includes an explicit and
unconditional release from the party bringing such Claim of all Indemnitees.
 
(d)            The provisions of this Section 10.03 shall remain operative and
in full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the Transactions and the other transactions
contemplated hereby, the repayment of the Loans, Reimbursement Obligations and
any other Secured Obligations, the release of any Subsidiary Guarantor or of all
or any portion of the Collateral, the expiration of the Commitments, the
expiration of any Letter of Credit, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Agents, the Issuing Bank or any
Lender.  All amounts due under this Section 10.03 shall be accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.
 
(e)            To the extent that the Loan Parties fail to pay any amount
required to be paid by them to the Agents, the Issuing Bank or the Swingline
Lender under Sections 10.03(a) or (b) in accordance with Section 10.03(g), each
Lender severally agrees to pay to the Agents, the Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (such indemnity shall be effective whether or not the related
losses, claims, damages, liabilities and related expenses are incurred or
asserted by any party hereto or any third party); provided that the unreimbursed
Claim was incurred by or asserted against any of the Agents, the Issuing Bank or
the Swingline Lender in its capacity as such.  For purposes of this Section
10.03(e), a Lender’s “pro rata share” shall be determined based upon its share
of the sum of the total Revolving Exposure, outstanding Term Loans and unused
Commitments at the time.
 
 
132

--------------------------------------------------------------------------------

 
 
(f)            To the fullest extent permitted by applicable Legal Requirements,
no Loan Party shall assert, and each Loan Party hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, exemplary,
consequential, or punitive damages (including any loss of profits, business or
anticipated savings) arising out of, in connection with, or as a result of, any
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with the Loan Documents or the transactions contemplated hereby or
thereby.
 
(g)            All amounts due under this Section 10.03 shall be payable not
later than 10 days after demand therefor.
 
(h)            This Section 10.03 shall not apply to any Taxes other than Other
Taxes.
 
Section 10.04            Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that the
Loan Parties may not assign or otherwise transfer any of their respective rights
or obligations hereunder without the prior written consent of the Administrative
Agent, the Collateral Agent, the Issuing Bank, the Swingline Lender, and each
Lender, which consent may be withheld in their respective sole discretion (and
any attempted assignment or transfer by any Loan Party without such consent
shall be null and void).  Nothing in this Agreement or any other Loan Document,
express or implied, shall be construed to confer upon any Person (other than the
parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants to the extent expressly provided in Section 10.04(e) and, to the
extent expressly contemplated hereby, the other Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement or any
other Loan Document.
 
(b)            Any Lender shall have the right at any time to assign to one or
more assignees (other than any Company or any Affiliate thereof, a natural
Person or a Borrower Competitor) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that:
 
(i)            except in the case of (A) an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, (B) contemporaneous assignments to related
Approved Funds that equal at least the amount specified in this Section
10.04(b)(i) in the aggregate, (C) any assignment made in connection with the
syndication of the Commitments and Loans by the Arrangers or (D) an assignment
of the entire remaining amount of the assigning Lender’s Commitment or Loans,
the amount of the Term Loan Commitment or Term Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,000,000 and the amount of the Revolving
Commitment or Revolving Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $2,500,000; provided that the foregoing may be reduced with the consent of
the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, Borrower;
 
 
133

--------------------------------------------------------------------------------

 
 
(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all of the assigning Lender’s rights and obligations under
this Agreement, except that this clause (ii) shall not be construed to prohibit
the assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
 
(iii)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with any Tax forms
required to be delivered by Section 2.15(f) and a processing and recordation fee
of $3,500; provided that such fee shall not be payable in the case of (A) an
assignment by any Lender to an Approved Fund of such Lender, (B) any assignment
made in connection with the primary syndication of the Commitments and Loans by
the Arrangers or (C) an assignment settled through the Administrative Agent;
 
(iv)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
 
(v)           in the case of an assignment of all or a portion of a Revolving
Commitment or any Revolving Lender’s obligations in respect of its LC Exposure
or Swingline Exposure, the Issuing Bank and the Swingline Lender must give its
prior written consent to such assignment (which consent shall not be
unreasonably withheld, delayed or conditioned);
 
(vi)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, the Administrative Agent must give its prior written
consent to such assignment (which consent shall not be unreasonably withheld,
delayed or conditioned); and
 
(vii)         in the case of an assignment of all or a portion of a Revolving
Commitment, a Revolving Loan or any Revolving Lender’s obligations in respect of
its LC Exposure or Swingline Exposure (except in the case of (A) an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, or (B) any assignment
made in connection with the syndication of the Commitments and Loans by the
Arrangers), Borrower must give its prior written consent to such assignment
(which consent shall not be unreasonably withheld, delayed or conditioned);
provided that Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 5 Business Days after having received notice thereof.
 
Notwithstanding the foregoing, if a Default has occurred and is continuing any
consent of Borrower otherwise required under this paragraph shall not be
required.  Subject to acceptance and recording thereof pursuant to Section
10.04(d), from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement (provided that any liability of
Borrower to such assignee under Section 2.12, 2.13 or 2.15 shall be limited to
the amount, if any, that would have been payable thereunder by Borrower in the
absence of such assignment, except to the extent any such amounts are
attributable to a Change in Law occurring after the date of such assignment),
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.15 and 10.03).
 
 
134

--------------------------------------------------------------------------------

 
 
(c)            The Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of and
stated interest on the Loans and LC Disbursements owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive and binding in the absence of manifest error, and
Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by Borrower,
the Issuing Bank, the Collateral Agent, the Swingline Lender and any Lender
(with respect to its own interest only), at any reasonable time and from time to
time upon reasonable prior notice.
 
(d)            Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 10.04 and
any written consent to such assignment required by Section 10.04(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 10.04(b).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with the
requirements of this Section 10.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.04(e).
 
(e)            Any Lender shall have the right at any time, without the consent
of, or notice to Borrower, the Administrative Agent, the Issuing Bank, or the
Swingline Lender or any other Person to sell participations to any Person (other
than any Company or any Affiliate thereof or a natural Person) (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower, the
Administrative Agent, the Collateral Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) is described in clauses (i), (ii) or
(iii) of the proviso to Section 10.02(b) and (2) directly affects such
Participant.  Subject to Section 10.04(f), each Participant shall be entitled to
the benefits of Sections 2.12, 2.13 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.04(b)
(it being understood that the documentation required under Section 2.15(f) shall
be delivered to the participating Lender).  To the extent permitted by Legal
Requirements, each Participant also shall be entitled to the benefits of Section
10.08 as though it were a Lender; provided that such Participant agrees in
writing to be subject to Section 2.14(c) as though it were a Lender.  Each
Lender that sells a participation shall, acting for this purpose as an agent of
Borrower, maintain at one of its offices a register for the recordation of the
names and addresses of its Participants, the principal amounts of and stated
interest on, and terms of, its participations (the “Participant Register”).  The
entries in the Participant Register shall be conclusive and binding absent
manifest error, and such Lender (and Borrower, to the extent that the
Participant requests payment from Borrower) shall treat each Person whose name
is recorded in the Participant Register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary.  No
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
 
 
 
135

--------------------------------------------------------------------------------

 
 
(f)            A Participant shall not be entitled to receive any greater
payment under Sections 2.12, 2.13 or 2.15 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the prior written consent of Borrower (which consent shall not be
unreasonably withheld, delayed or conditioned) or the greater payment results
from a Change in Law after the date the participation was sold to such
Participant.
 
(g)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other central bank, and this Section 10.04(g) shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.  Without limiting the foregoing, in the case of
any Lender that is a fund that invests in bank loans or similar extensions of
credit, such Lender may, without the consent of Borrower, the Issuing Bank, the
Swingline Lender, the Administrative Agent or any other Person, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.
 
(h)            Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and Borrower, the option to provide to Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to such Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof; provided further that nothing herein shall make
the SPC a “Lender” for the purposes of this Agreement, obligate Borrower or any
other Loan Party or the Administrative Agent to deal with such SPC directly,
obligate Borrower or any other Loan Party in any manner to any greater extent
than they were obligated to the Granting Lender, or increase costs or expenses
of Borrower.  The Loan Parties and the Administrative Agent shall be entitled to
deal solely with, and obtain good discharge from, the Granting Lender and shall
not be required to investigate or otherwise seek the consent or approval of any
SPC, including for the approval of any amendment, waiver or other modification
of any provision of any Loan Document.  The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender.  Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender).  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States of America or any state
thereof.  In addition, notwithstanding anything to the contrary contained in
this Section 10.04(h), any SPC may (i) with notice to, but without the prior
written consent of, Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by
Borrower and the Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.
 
 
136

--------------------------------------------------------------------------------

 
 
(i)            The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Legal Requirement, including
the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act.
 
Section 10.05            Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the reports, certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Agents, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or Event of Default, failure of any condition set forth in Article IV to
be satisfied or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as any
Obligation (other than contingent indemnification obligations not then payable)
or any Letter of Credit is outstanding (or Cash Collateralized) and so long as
the Commitments have not expired or terminated.  The provisions of Article IX
and Sections 2.12 to 2.15, 10.03 and 10.08 to 10.10 shall survive and remain in
full force and effect regardless of the consummation of the Transactions and the
other transactions contemplated hereby, the repayment of the Loans, the payment
of the Reimbursement Obligations, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.
 
Section 10.06            Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent and/or the Arrangers, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
 
137

--------------------------------------------------------------------------------

 
 
Section 10.07            Severability.  Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
Section 10.08            Right of Setoff; Marshalling; Payments Set Aside.  If
an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Bank and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Legal
Requirements, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Bank or any such Affiliate to or for the credit or the account of any
Loan Party against any and all of the obligations of any Loan Party now or
hereafter existing under this Agreement or any other Loan Documents held by such
Lender or the Issuing Bank, irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations may be contingent or unmatured or are owed to a branch
or office of such Lender or the Issuing Bank different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of each
Lender under this Section 10.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.  Each Lender and
the Issuing Bank agrees to notify Borrower and the Administrative Agent promptly
after any such setoff and application; provided, however, that in no event shall
the failure to give such notice effect the validity or enforceability of any
such setoffs.  None of any Agent, any Lender or any Issuing Bank shall be under
any obligation to marshal any assets in favor of any Loan Party or any other
Person or against or in payment of any or all of the Obligations.  To the extent
that any Loan Party makes a payment or payments to Administrative Agent, Issuing
Bank or Lenders (or to Administrative Agent, on behalf of Lenders or Issuing
Bank), or any Agent, Issuing Bank or Lender enforces any security interests or
exercises any right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Debtor Relief Law or
any equitable cause, then, to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied, shall be revived and continued
in full force and effect as if such payment or payments had not been made or
such enforcement or setoff had not occurred.
 
Section 10.09            Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether sounding n contract law or tort
law or otherwise) based upon, arising out of or relating to this Agreement or
any other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York
without giving effect to any choice of law principles that would apply the laws
of another jurisdiction.
 
(b)            Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding shall be heard and determined in
such New York State court or, to the extent permitted by applicable Legal
Requirements, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Legal Requirements.  Nothing in this Agreement or any
other Loan Document or otherwise shall affect any right that the Administrative
Agent, any other Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.
 
 
138

--------------------------------------------------------------------------------

 
 
(c)            Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Legal Requirements, any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 10.09(b).  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Legal Requirements, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
(d)            Each party to this Agreement irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopy or email) in
Section 10.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by applicable Legal Requirements.
 
Section 10.10            Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL
REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, THE
TRANSACTIONS OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.10.
 
Section 10.11            Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 10.12            Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ and Approved Funds’ directors, officers, employees,
agents, advisors and other representatives, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential pursuant to the terms hereof),
(b) to the extent requested by any regulatory authority or any quasi-regulatory
authority (such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Legal Requirements or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under the Loan Documents or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
10.12, to (i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement, (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (iii) any
actual or prospective investor in an SPC or (iv) any rating agency for the
purpose of obtaining a credit rating applicable to any Loan or Loan Party, (g)
with the consent of Borrower, (h) to any assignee or pledgee under Section
10.04(g), or (i) to the extent such Information (i) is publicly available at the
time of disclosure or becomes publicly available other than as a result of a
breach of this Section 10.12 or (ii) becomes available to the Administrative
Agent, the Issuing Bank or any Lender on a nonconfidential basis from a source
other than Borrower or any Subsidiary.  In addition, the Agents, the Issuing
Bank and the Lenders may disclose the existence of the Loan Documents and
information about the Loan Documents to market data collectors, similar service
providers to the financing community, and service providers to the Agents, the
Issuing Bank and the Lenders.  For the purposes of this Section 10.12,
“Information” shall mean all information received from Borrower relating to
Borrower or any of its Subsidiaries or its business that is clearly identified
at the time of delivery as confidential, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by Borrower.  Any Person required to
maintain the confidentiality of Information as provided in this Section 10.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
 
139

--------------------------------------------------------------------------------

 
 
Section 10.13            Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Legal Requirements, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section 10.13 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
 
Section 10.14            Assignment and Assumption.  Each Lender to become a
party to this Agreement (other than the Administrative Agent and any other
Lender that is a signatory hereto) shall do so by delivering to the
Administrative Agent an Assignment and Assumption duly executed by such Lender,
Borrower (if Borrower consent to such assignment is required hereunder) and the
Administrative Agent.
 
Section 10.15            Obligations Absolute.  To the fullest extent permitted
by applicable law, all obligations of the Loan Parties hereunder shall be
absolute and unconditional irrespective of:
 
(a)            any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Loan Party;
 
(b)            any lack of validity or enforceability of any Loan Document or
any other agreement or instrument relating thereto against any Loan Party;
 
(c)            any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from any Loan Document or any other
agreement or instrument relating thereto;
 
 
140

--------------------------------------------------------------------------------

 
 
(d)            any exchange, release or non-perfection or loss of priority of
any Liens on any or all of the Collateral, or any release or amendment or waiver
of or consent to any departure from any guarantee, for all or any of the Secured
Obligations;
 
(e)            any exercise or non-exercise, or any waiver of any right, remedy,
power or privilege under or in respect hereof or any Loan Document; or
 
(f)             any other circumstances which might otherwise constitute a
defense available to, or a discharge of, the Loan Parties.
 
Section 10.16            Waiver of Defenses; Absence of Fiduciary
Duties.  (a)  Each of the Loan Parties hereby waives any and all suretyship
defenses available to it as a Subsidiary Guarantor arising out of the joint and
several nature of its respective duties and obligations hereunder (including any
defense contained in Article VII).
 
(b)            Each Agent, each Lender and their Affiliates (collectively,
solely for purposes of this paragraph, the “Lenders”), may have economic
interests that conflict with those of the Loan Parties, their stockholders
and/or their affiliates.  Each Loan Party agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and such Loan Party, its stockholders or its affiliates, on the
other.  The Loan Parties acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of any Loan Party,
its stockholders or its affiliates with respect to the transactions contemplated
hereby or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Loan Party,
its management, stockholders, creditors or any other Person.  Each Loan Party
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  Each Loan Party agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Loan Party, in connection with such
transaction or the process leading thereto.
 
Section 10.17            Reinstatement
 
.  To the extent that any payments on the Indebtedness or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver, receiver and manager, interim receiver or other Person
under any bankruptcy law or other Insolvency Law, common law or equitable cause,
then to such extent, the Indebtedness so satisfied shall be revived and continue
as if such payment or proceeds had not been received and the Secured Parties’
Liens, security interests, rights, powers and remedies under this Agreement and
each Loan Document shall continue in full force and effect.  In such event, each
Loan Document shall be automatically reinstated and each Loan Party shall take
(and shall cause each other Loan Party to take) such action as may be requested
by the Administrative Agent, the Collateral Agent or the Required Lenders to
effect such reinstatement.
 
Section 10.18            USA Patriot Act.  Each Lender hereby notifies each Loan
Party that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name, address  and taxpayer identification number of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act.
 
(Signature Pages Follow)
 
 
141

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers or other authorized
signatories as of the day and year first above written.
 

 
STEAK N SHAKE OPERATIONS, INC., as Borrower
         
By:
/s/  Duane E. Geiger  
Name:
Duane E. Geiger  
Title:
Chief Financial Officer, Vice President, Controller and Treasurer






 
STEAK N SHAKE, LLC, as a Subsidiary Guarantor
         
By:
/s/  Duane E. Geiger  
Name:
Duane E. Geiger  
Title:
Chief Financial Officer, Vice President, Controller and Treasurer 






 
STEAK N SHAKE ENTERPRISES, INC., as a Subsidiary Guarantor
         
By:
/s/  Duane E. Geiger  
Name:
Duane E. Geiger  
Title:
Chief Financial Officer, Vice President, Controller and Treasurer 






 
JEFFERIES FINANCE LLC, as Administrative Agent, Collateral Agent, Arranger, Book
Manager, Syndication Agent and as a Term Loan Lender and a Revolving Lender
         
By:
/s/ Briane Buoye  
Name:
Briane Buoye   
Title:
Managing Director 

 

 
 
 

--------------------------------------------------------------------------------

 

 
FIFTH THIRD BANK, as Arranger, Issuing Bank, Swingline Lender and as a Revolving
Lender
         
By:
/s/ William Krummen  
Name:
William Krumen  
Title:
Vice President



 
 

--------------------------------------------------------------------------------

 
 
Annex I
 
Initial Lenders and Commitments
 
Lender
Address for Notices
Amount of
Revolving
Commitment
Amount of
Term Loan
Commitment
 Jefferies Finance LLC
 520 Madison Avenue
 New York, New York  10022;
 Attention:  Account Officer - Steak n Shake Operations, Inc.
 Telecopy No.:  (212) 284-3444
 Email: jfin.admin@jefferies.com
$10,000,000
$220,000,000
 Fifth Third Bank
 251 North Illinois Street, Suite 1200
 MD 8490A2
 Indianapolis, Indiana 46204
 Attention:  William J. Krummen 
 Telecopy No.: 317-383-2509
$20,000,000
$0
 
Total:
$30,000,000
$220,000,000

 
 
Annex I-1

--------------------------------------------------------------------------------

 
Annex II
 
Applicable Margin
 
Total Net
Leverage Ratio
Applicable Margin for Eurodollar Revolving Loans
Applicable Margin for ABR Revolving Loans
Commitment Fee Rate
Level I
Greater than or equal to 4.75:1.00
4.25%
3.25%
0.50%
Level II
Greater than or equal to 3.50:1.00 and less than 4.75:1.00
3.75%
2.75%
0.50%
Level III
Greater than or equal to 2.25:1.00 and less than 3.50:1.00
3.25%
2.25%
0.45%
Level IV
Less than 2.25:1.00
2.75%
1.75%
0.40%



 
Each change in the Applicable Margin resulting from a change in the Total Net
Leverage Ratio shall be effective with respect to all Commitment Fees owed, and
all Term Loans, Revolving Loans, Swingline Loans and Letters of Credit
outstanding on and after the date of delivery to the Administrative Agent of the
financial statements and certificates required by Section 5.01(a) or (b) and
Section 5.01(c), respectively, indicating such change until the date immediately
preceding the next date of delivery of such financial statements and
certificates indicating another such change.
 
Notwithstanding anything to the contrary in the Loan Documents, the Total Net
Leverage Ratio shall be deemed to be in (i) Level II from the Closing Date to
the date of delivery to the Administrative Agent of the financial statements and
certificates required by Section 5.01(a) or (b) and Section 5.01(c) for the
fiscal period ended at least two fiscal quarters of Borrower after the Closing
Date, and (ii) Level I at any time during which Borrower has failed to deliver
the financial statements and certificates required by Section 5.01(a) or (b) and
Section 5.01(c), respectively, and (iii) Level I at any time during the
existence of an Event of Default.
 
If (i) the Total Net Leverage Ratio used to determine the Applicable Margin for
any period is incorrect as a result of any error, misstatement or
misrepresentation contained in any financial statement or certificate delivered
pursuant to Section 5.01(a) or (b) or Section 5.01(c), and (ii) as a result
thereof, the Applicable Margin paid to the Lenders and/or the Issuing Bank, as
the case may be, at any time pursuant to the Agreement is lower than the
Applicable Margin that would have been payable to the Lenders and/or the Issuing
Bank, as the case may be, had the Applicable Margin been calculated on the basis
of the correct Total Net Leverage Ratio, the Applicable Margin in respect of
such period will be adjusted upwards automatically and retroactively, and
Borrower shall pay to each Lender and/or the Issuing Bank, as the case may be,
such additional amounts (“Additional Amounts”) as are necessary so that after
receipt of such amounts such Lender and/or the Issuing Bank, as the case may be,
receives an amount equal to the amount it would have received had the Applicable
Margin been calculated during such period on the basis of the correct Total Net
Leverage Ratio.  Additional Amounts shall be payable 10 days following delivery
by the Administrative Agent to Borrower of a notice (which shall be conclusive
and binding absent manifest error) setting forth in reasonable detail the
Administrative Agent’s calculation of the amount of any Additional Amounts owed
to the Lenders and/or the Issuing Bank.  The payment of Additional Amounts
pursuant to this Annex II shall be in addition to, and not in limitation of, any
other amounts payable by Borrower pursuant to Section 2.06(c).  Additional
Amounts shall constitute “Obligations”.  The agreements in this Annex II shall
survive the payment of the Loans and all other Obligations payable under the
Agreement and the termination of the Commitments.
 
 
Annex II-1

--------------------------------------------------------------------------------

 
 
 